


 

Exhibit 10.1

 

$54,500,000

 

C&D Technologies, Inc.

 

5.50% Convertible Senior Notes due 2026

 

PURCHASE AGREEMENT

November 15, 2006

To the Purchasers Executing

A Counterpart hereto

 

Dear Sirs:

1.         Introductory. C&D Technologies, Inc., a Delaware corporation (the
“Company”), proposes, subject to the terms and conditions stated herein, to
issue and sell to the several purchasers named in Schedule A hereto (the
“Purchasers”) U.S. $54,500,000 principal amount of its 5.50% Convertible Senior
Notes due 2026 (the “Offered Securities”) which are convertible into shares of
common stock, $0.01 par value, of the Company (the “Underlying Shares” and,
together with the Offered Securities, the “Securities”) to be issued under an
indenture substantially in the form of Exhibit A attached hereto to be dated as
of November 21, 2006 (the “Indenture”), between the Company and The Bank of New
York, as Trustee, on a private placement basis pursuant to an exemption under
Section 4(2) of the United States Securities Act of 1933, as amended (the
“Securities Act”), and hereby agrees with the several Purchasers as follows:

The Offered Securities will be convertible into shares of common stock, par
value $0.01 per share, of the Company (the “Common Stock ”) in accordance with
the terms of, and subject to the limitations set forth in, the Offered
Securities and the Indenture, at the initial conversion rate specified in
Schedule B hereto.

The holders of the Offered Securities will be entitled to the benefits of a
Registration Rights Agreement substantially in the form of Exhibit B attached
hereto to be dated as of November 21, 2006 among the Company and the Purchasers
(the “Registration Rights Agreement”), pursuant to which the Company agrees to
file a registration statement with the Securities and Exchange Commission (the
“Commission”) registering the resale of the Offered Securities and the
Underlying Shares under the Securities Act. This Agreement, the Indenture, the
Registration Rights Agreement and the Offered Securities are hereinafter
referred to as the “Transaction Documents.” Capitalized terms used but not
defined herein shall have the respective meanings given to them in the Indenture

2.            Representations and Warranties of the Company. Except as set forth
in the disclosure schedule dated as of the date of this Agreement and executed
and delivered by the Company to the Purchasers concurrently with or prior to the
execution and delivery by the

 

--------------------------------------------------------------------------------

 

Company of this Agreement (the “Disclosure Schedule”) or as set forth in the
Exchange Act Reports (as hereinafter defined), the Company represents and
warrants to, and agrees with, the several Purchasers as set forth in this
Section 2. Each disclosure set forth in the Disclosure Schedule, and any other
information included in the Disclosure Schedule, is identified by reference to,
or has been grouped under a heading referring to, a specific individual
subsection of this Agreement and shall be deemed to be disclosed solely for
purposes of, and shall qualify and be treated as an exception to, such
subsection, except to the extent that disclosure in one subsection of the
Disclosure Schedule is specifically referred to in another subsection of the
Disclosure Schedule by appropriate cross-reference. Except with respect to
matters as to which there is a specific reference to the Disclosure Schedule
contained herein, the parties hereby agree that no reference to or disclosure of
any item or other matter in the Disclosure Schedule shall be construed as an
admission or indication that (1) such item or other matter is material, (2) such
item or other matter is required to be referred to or disclosed in the
Disclosure Schedule or (3) any breach or violation of applicable laws or any
contract exists or has actually occurred.

(a)          The Company’s Annual Report on Form 10-K most recently filed with
the Commission (the “Form 10-K”) and all subsequent reports (collectively,
including the Form 10-K, the “Exchange Act Reports”) which have been filed by
the Company with the Commission or sent to stockholders pursuant to the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), did not, as of
their respective filing dates, and when taken together with the Disclosure
Schedule, do not as of the date hereof and will not as of the Closing Date
include any untrue statement of a material fact or omit to state any material
fact necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading. Such documents, when they were filed
with the Commission, conformed in all material respects to the requirements of
the Exchange Act and the rules and regulations of the Commission thereunder.

(b)          No representations or warranties of the Company in this Agreement
(as qualified by the Disclosure Schedule and, as applicable, the Exchange Act
Reports) or any other Transaction Document, contains or will contain any untrue
statement of a material fact or omit to state any material fact necessary to
make the statements herein or therein, in the light of the circumstances under
which they were made, not misleading.

(c)          The Offered Securities have been duly authorized by the Company
and, when delivered and paid for pursuant to this Agreement and the Indenture,
will have been duly executed, authenticated, issued and delivered and will
constitute valid and legally binding obligations of the Company, entitled to the
benefits provided in the Indenture and enforceable in accordance with their
terms, except as enforceability may be limited by applicable bankruptcy,
insolvency or similar laws affecting the enforcement of creditors’ rights
generally or by equitable principles relating to enforceability.

(d)          The Company has submitted an application for listing the Underlying
Shares with the New York Stock Exchange (“NYSE”).

(e)          The Company has been duly incorporated and is an existing
corporation in good standing under the laws of the State of Delaware, with power
and authority (corporate and other) to own its properties and conduct its
business as described in the Exchange Act Reports;

 

--------------------------------------------------------------------------------

 

and the Company is duly qualified to do business as a foreign corporation in
good standing in all other jurisdictions in which its ownership or lease of
property or the conduct of its business requires such qualification.

(f)           Each subsidiary of the Company has been duly incorporated or
organized and is an existing corporation or other entity in good standing under
the laws of the jurisdiction of its incorporation or organization, with power
and authority (corporate and other) to own its properties and conduct its
business as described in the Exchange Act Reports; and each subsidiary of the
Company is duly qualified to do business as a foreign corporation or other
entity in good standing in all other jurisdictions in which its ownership or
lease of property or the conduct of its business requires such qualification;
all of the issued and outstanding capital stock of each subsidiary of the
Company has been duly authorized and validly issued and is fully paid and
nonassessable; and the capital stock of each subsidiary owned by the Company,
directly or through subsidiaries, is owned free from liens, encumbrances and
defects. The subsidiaries listed in Schedule C to this Agreement are the only
subsidiaries of the Company.

(g)          The Company’s total capitalization is as set forth in the Form 10-Q
Report for the Quarter Ended July 31, 2006 as filed with the Commission on
September 11, 2006.

(h)          The Company has filed with the Commission all material contracts
required, pursuant to Item 601 of Regulation S-K under the Securities Act, to be
filed as an exhibit to any Exchange Act Report required to be filed prior to the
date hereof.

(i)           The Indenture has been duly authorized by the Company and, when
duly executed and delivered in accordance with its terms by each of the parties
thereto on the Closing Date (as defined in Section 3 hereof), will constitute a
valid and legally binding agreement of the Company enforceable against the
Company in accordance with its terms, except as enforceability may be limited by
applicable bankruptcy, insolvency or similar laws affecting the enforcement of
creditors’ rights generally or by equitable principles relating to
enforceability; and on the Closing Date, the Indenture will conform in all
material respects to the requirements of the Trust Indenture Act of 1939, as
amended (the “Trust Indenture Act ”), and the rules and regulations of the
Commission applicable to an indenture that is qualified thereunder.

(j)           When the Offered Securities are delivered and paid for pursuant to
this Agreement on the Closing Date, such Offered Securities will be convertible
into shares of Common Stock of the Company in accordance with the terms of the
Indenture; the Underlying Shares initially issuable upon conversion of such
Offered Securities have been duly authorized and reserved for issuance upon such
conversion and, when issued upon such conversion, will be validly issued, fully
paid and nonassessable and the Underlying Shares have been duly authorized and
validly issued, are fully paid and nonassessable and free of restrictions on
transfer other than restrictions on transfer set forth therein and herein and
applicable federal and state securities laws and, assuming the accuracy of the
representations and warranties of the Purchasers set forth herein, will be
issued in compliance with all applicable federal and state securities laws; and
the stockholders of the Company have no preemptive rights or rights of first
refusal with respect to the Offered Securities or the Underlying Shares and the
issuance thereof will not result in any adjustment to the exercise or conversion
price or the number of Common Stock or other property issuable upon the exercise
or conversion of any security or other

 

--------------------------------------------------------------------------------

 

instrument issued by the Company or any comparable “antidilution” provision of
any security or instrument of the Company becoming applicable.

(k)          Except for the fees and expenses payable by the Company referred to
in Section 9 hereof, there are no contracts, agreements or understandings
between the Company and any person that would give rise to a valid claim against
the Company or any Purchaser for a brokerage commission, finder’s fee or other
like payment with respect to the offer and sale of the Offered Securities.

(l)           No consent, approval, authorization, or order of, or filing with,
any governmental agency or body, any court, the stockholders of the Company or
the NYSE is required for the consummation of the transactions contemplated by
this Agreement and the Registration Rights Agreement in connection with the
issuance and sale of the Offered Securities by the Company, except for the
filing with the Commission of the Shelf Registration Statement (as defined in
the Registration Rights Agreement) and the order of the Commission declaring the
Shelf Registration Statement effective and except for such approvals by and
filings with the NYSE as have been obtained or made.

(m)         The execution, delivery and performance of the Transaction
Documents, and the issuance and sale of the Offered Securities and compliance
with the terms and provisions thereof will not result in a breach or violation
of any of the terms and provisions of, or constitute a default under (i) any
statute, rule, regulation or order of any governmental agency or body or any
court, domestic or foreign, having jurisdiction over the Company or any
subsidiary of the Company or any of their properties, (ii) any indenture,
mortgage, deed of trust, loan agreement or other agreement or instrument to
which the Company or any of its subsidiaries is a party or by which the Company
or any of its subsidiaries is bound or to which any of the properties or assets
of the Company or any of its subsidiaries is subject, or (iii) the charter or
by-laws or other organizational documents of the Company or any such subsidiary,
except, in the case of each of clauses (i) and (ii) above, for any such breach,
violation or default, that would not reasonably be expected, individually or in
the aggregate, to have a material adverse effect on the condition (financial or
other), business, properties or results of operations of the Company and its
subsidiaries taken as a whole (“Material Adverse Effect”), and the Company has
full power and authority to authorize, issue and sell the Offered Securities as
contemplated by this Agreement and the Indenture.

(n)          This Agreement has been duly authorized, executed and delivered by
the Company.

(o)          The Registration Rights Agreement has been duly authorized by the
Company and, when duly executed and delivered in accordance with its terms by
each of the parties thereto on the Closing Date, will constitute a valid and
legally binding agreement of the Company enforceable against the Company in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency or similar laws affecting the enforcement of creditors’
rights generally or by equitable principles relating to enforceability, and
except that rights to indemnity and contribution thereunder may be limited by
applicable law and public policy.

 

--------------------------------------------------------------------------------

 

(p)          Neither the Company nor any of its subsidiaries is (i) in violation
of its charter, by-laws or similar organizational documents; (ii) in default,
and no event has occurred that, with notice or lapse of time or both, would
constitute such a default, in the due performance or observance of any term,
covenant or condition contained in any indenture, mortgage, deed of trust, loan
agreement or other agreement or instrument to which the Company or any of its
subsidiaries is a party or by which the Company or any of its subsidiaries is
bound or to which any of the property or assets of the Company or any of its
subsidiaries is subject; or (iii) in violation of any law or statute or any
judgment, order, rule or regulation of any court or arbitrator or governmental
or regulatory authority, except, in the case of clauses (ii) and (iii) above,
for any such default or violation that would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

(q)          The Company and its subsidiaries have good and marketable title to
all real properties and all other properties and assets owned by them, in each
case free from liens, encumbrances and defects that would materially affect the
value thereof or materially interfere with the use made or to be made thereof by
them; and the Company and its subsidiaries hold any leased real or personal
property under valid and enforceable leases with no exceptions that would
materially interfere with the use made or to be made thereof by them.

(r)           The Company and its subsidiaries possess adequate certificates,
authorities or permits issued by appropriate governmental agencies or bodies
necessary to conduct the business now operated by them and have not received any
notice of proceedings relating to the revocation or modification of any such
certificate, authority or permit that, if determined adversely to the Company or
any of its subsidiaries, would individually or in the aggregate reasonably be
expected to have a Material Adverse Effect.

(s)           No labor dispute with the employees of the Company or any
subsidiary exists or, to the knowledge of the Company, is imminent that would
reasonably be expected to have a Material Adverse Effect.

(t)           The Company and its subsidiaries own, possess or can acquire on
reasonable terms, adequate trademarks, trade names and other rights to
inventions, know-how, patents, copyrights, confidential information and other
intellectual property (collectively, “intellectual property rights”) necessary
to conduct the business now operated by them, or presently employed by them, and
have not received any notice of infringement of or conflict with asserted rights
of others with respect to any intellectual property rights that, if determined
adversely to the Company or any of its subsidiaries, would individually or in
the aggregate reasonably be expected to have a Material Adverse Effect.

(u)          Neither the Company nor any of its subsidiaries is in violation of
any statute, rule, regulation, decision or order of any governmental agency or
body or any court, domestic or foreign, relating to the use, disposal or release
of hazardous or toxic substances or relating to the protection or restoration of
the environment or human exposure to hazardous or toxic substances
(collectively, “environmental laws”), owns or operates any real property
contaminated with any substance that is subject to any environmental laws, is
liable for any off-site disposal or contamination pursuant to any environmental
laws, or is subject to any claim relating to any environmental laws, which
violation, contamination, liability or claim would

 

--------------------------------------------------------------------------------

 

individually or in the aggregate reasonably be expected to have a Material
Adverse Effect; and the Company is not aware of any pending investigation which
would reasonably be expected to lead to such a claim.

(v)          There are no pending actions, suits or proceedings against or
affecting the Company, any of its subsidiaries or any of their respective
properties that, if determined adversely to the Company or any of its
subsidiaries, would individually or in the aggregate reasonably be expected to
have a Material Adverse Effect, or would materially and adversely affect the
ability of the Company to perform its obligations under the Indenture, this
Agreement or the Registration Rights Agreement, or which are otherwise material
in the context of the sale of the Offered Securities; and no such actions, suits
or proceedings are threatened or, to the Company’s knowledge, contemplated; and
(i) there are no current or pending legal, governmental or regulatory actions,
suits or proceedings that would be required under the Securities Act to be
described in a prospectus that are not so described in the Exchange Act Reports
and (ii) there are no contracts or other documents that are required under the
Exchange Act to be filed as exhibits to an Exchange Act Report that are not
filed with the Commission.

(w)         The financial statements included in the Exchange Act Reports
presented fairly the financial position of the Company and its consolidated
subsidiaries as of the dates shown and their results of operations and cash
flows for the periods shown, and such financial statements were prepared in
conformity with the generally accepted accounting principles in the United
States applied on a consistent basis except as may be stated in the notes
thereto.

(x)          Since the date of the latest audited financial statements included
in the Form 10-K, there has been no material adverse change, nor any development
or event involving a prospective material adverse change, in the condition
(financial or other), business, properties or results of operations of the
Company and its subsidiaries taken as a whole, and there has been no dividend or
distribution of any kind declared, paid or made by the Company on any class of
its capital stock.

(y)          The Company is subject to the reporting requirements of either
Section 13 or Section 15(d) of the Exchange Act and files reports with the
Commission on the Electronic Data Gathering, Analysis, and Retrieval (EDGAR)
system and is current in its filings under the Exchange Act.

(z)          Each employee benefit plan, within the meaning of Section 3(3) of
the Employee Retirement Income Security Act of 1974, as amended (“ERISA ”), that
is maintained, administered or contributed to by the Company or any of its
affiliates for employees or former employees of the Company and its affiliates
has been maintained in all material respects in compliance with its terms and
the requirements of any applicable statutes, orders, rules and regulations,
including but not limited to ERISA and the Internal Revenue Code of 1986, as
amended (the “Code”); no prohibited transaction, within the meaning of Section
406 of ERISA or Section 4975 of the Code, has occurred with respect to any such
plan excluding transactions effected pursuant to a statutory or administrative
exemption; and for each such plan that is subject to the funding rules of
Section 412 of the Code or Section 302 of ERISA, no “accumulated funding
deficiency” as defined in Section 412 of the Code has been incurred, whether or
not waived, and the fair market value of the assets of each such plan (excluding
for

 

--------------------------------------------------------------------------------

 

these purposes accrued but unpaid contributions) exceeds the present value of
all benefits accrued under such plan determined using reasonable actuarial
assumptions.

(aa)        Each of the Company and its subsidiaries has filed all necessary
federal, state and foreign income and franchise tax returns, except where the
failure to so file such returns would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect, and has paid all taxes
shown as due thereon; and other than tax deficiencies which the Company or any
subsidiary, as the case may be, are contesting in good faith and for which the
Company or such subsidiary, as the case may be, has provided adequate reserves,
there is no tax deficiency that has been asserted against the Company or any of
the subsidiaries that would reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect.

(bb)        The Company and its subsidiaries maintain systems of internal
accounting controls sufficient to provide reasonable assurance that in all
material respects (i) transactions are executed in accordance with management’s
general or specific authorizations; (ii) transactions are recorded as necessary
to permit preparation of financial statements in conformity with generally
accepted accounting principles and to maintain asset accountability; (iii)
access to assets is permitted only in accordance with management’s general or
specific authorization; and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences.

(cc)        The Company and its subsidiaries have insurance covering their
respective properties, operations, personnel and businesses, which insurance is
in amounts and insures against such losses and risks as are reasonably adequate
for the conduct by the Company and its subsidiaries of their respective
businesses.

(dd)        Neither the Company nor any of its subsidiaries nor, to the
Company’s knowledge, any director, officer, agent, employee or other person
associated with or acting on behalf of the Company or any of its subsidiaries
has (i) used any corporate funds for any unlawful contribution, gift,
entertainment or other unlawful expense relating to political activity; (ii)
made any direct or indirect unlawful payment to any foreign or domestic
government official or employee from corporate funds; (iii) violated or is in
violation of any provision of the Foreign Corrupt Practices Act of 1977; or (iv)
made any bribe, rebate, payoff, influence payment, kickback or other unlawful
payment.

(ee)        On and immediately after the Closing Date, the Company, after giving
effect to the issuance of the Offered Securities, will be Solvent. As used in
this paragraph, the term “Solvent ” means, with respect to a particular date,
that on such date the present fair market value (or present fair saleable value)
of the assets of the Company is not less than the total amount required to pay
the liabilities of the Company on its total existing debts and liabilities
(including contingent liabilities) as they become absolute and matured.

(ff)         The Company is not an open-end investment company, unit investment
trust or face-amount certificate company that is or is required to be registered
under Section 8 of the United States Investment Company Act of 1940, as amended
(the “Investment Company Act”); and the Company is not and, after giving effect
to the offering and sale of the Offered

 

--------------------------------------------------------------------------------

 

Securities and the application of the proceeds thereof as described herein, will
not be an “investment company” as defined in the Investment Company Act.

(gg)        No securities of the same class (within the meaning of
Rule 144A(d)(3) under the Securities Act) as the Offered Securities are listed
on any national securities exchange registered under Section 6 of the Exchange
Act or quoted in a U.S. automated inter-dealer quotation system; and the
Exchange Act Reports contain or will contain all the information that, if
requested by a prospective purchaser of the Offered Securities, would be
required to be provided to such prospective purchaser pursuant to Rule
144A(d)(4) under the Securities Act.

(hh)        Neither the Company nor any of its affiliates (as defined in Rule
501(b) of Regulation D under the Securities Act) has, directly or through any
agent, sold, offered for sale, solicited offers to buy or otherwise negotiated
in respect of, any security (as defined in the Securities Act), that is or will
be integrated with the sale of the Offered Securities in a manner that would
require registration of the Offered Securities under the Securities Act.

(ii)          Assuming the accuracy of the representations and warranties made
by the several Purchasers in Section 4 hereof, the offer and sale of the Offered
Securities by the Company to the several Purchasers in the manner contemplated
by this Agreement will be exempt from the registration requirements of the
Securities Act by reason of Section 4(2) thereof and Regulation D thereunder;
and it is not necessary to qualify an indenture in respect of the Offered
Securities under the Trust Indenture Act.

(jj)          Neither the Company, nor any of its affiliates, nor any person
acting on its or their behalf (i) has, within the six-month period prior to the
date hereof, offered or will offer or sell the Offered Securities in the United
States by means of any form of general solicitation or general advertising
within the meaning of Rule 502(c) under the Securities Act. The Company has not
entered and will not enter into any contractual arrangement with respect to the
distribution of the Offered Securities except for this Agreement.

(kk)        No relationship, direct or indirect, exists between or among the
Company or any of its subsidiaries, on the one hand, and the directors,
officers, stockholders, customers or suppliers of the Company or any of its
subsidiaries, on the other, that is required by the Securities Act to be
described in a prospectus that is not so described in the Exchange Act Reports.

(ll)          There is and has been no failure on the part of the Company or any
of the Company’s directors or officers, in their capacities as such, to comply
in all material respects with any provision of the Sarbanes-Oxley Act of 2002
and the rules and regulations promulgated in connection therewith (the
“Sarbanes-Oxley Act”), including Section 402 related to loans and Sections 302
and 906 related to certifications.

(mm)     The proceeds to the Company from the offering of the Offered Securities
will not be used to purchase or carry any security.

(nn)        The Offered Securities are eligible for and have been approved for
trading in The PortalSM Market of The Nasdaq Stock Market, Inc. (“PORTAL”).

 

--------------------------------------------------------------------------------

 

(oo)        There are no outstanding warrants, options, rights, calls, other
securities, agreements, subscriptions or other commitments, arrangements or
undertakings pursuant to which the Company may become obligated to issue,
deliver or sell, or cause to be issued, delivered or sold, any capital stock or
other securities of the Company or to issue, grant, extend or enter into any
such warrant, option, right, security, agreement, subscription or other
commitment, arrangement or undertaking and the Exchange Act Reports and the
Disclosure Schedule sets forth (i) the conversion or exercise price or weighted
average exercise price, as applicable, for all of the securities identified
therein and all such warrants, options, rights, calls, other securities and
agreements, subscriptions or other commitments, arrangements or undertakings
identified required to be set forth therein and (ii) the total number of shares
of Common Stock that would be outstanding assuming the full exercise or
conversion of all of the foregoing. There are no outstanding options, rights,
calls, other securities, agreements, or other commitments, arrangements or
undertakings pursuant to which the Company is or may become obligated to redeem,
repurchase or otherwise acquire or retire any capital stock or other securities
of the Company.

(pp)        There are no bonds, debentures, notes or other indebtedness or
securities of the Company having the right to vote (or convertible into, or
exercisable or exchangeable for, securities having the right to vote) on any
matters on which stockholders of the Company may vote.

(qq)        Other than the rights granted in the Registration Rights Agreement,
there are no outstanding contractual rights which permit the holder thereof to
cause the Company to file a registration statement under the Securities Act or
which permit the holder thereof to include securities of the Company in a
registration statement filed under the Securities Act, and there are no
outstanding agreements or other commitments which otherwise relate to the
registration of any securities of the Company under the Securities Act.

3.            Purchase, Sale and Delivery of Offered Securities. On the basis of
the representations, warranties and agreements herein contained, but subject to
the terms and conditions herein set forth, the Company agrees to sell to the
Purchasers, and the Purchasers agree, severally and not jointly, to purchase
from the Company, at a purchase price of 100% of the principal amount thereof,
the respective principal amounts of Offered Securities set forth opposite the
names of the several Purchasers in Schedule A hereto.

The Company will deliver the Offered Securities being purchased by each
Purchaser to such Purchaser by electronic book-entry through the facilities of
The Depository Trust Company (“DTC”) to the account specified by such Purchaser
against payment of the purchase price therefor by such Purchaser. The Offered
Securities shall be in the form of one or more permanent global securities in
definitive form (the “Global Securities”) deposited with the Trustee as
custodian for DTC and registered in the name of Cede & Co., as nominee for DTC.
Interests in any permanent global securities will be held only in book-entry
form through DTC except in the limited circumstances that will be described in
the Indenture. Payment for the Offered Securities shall be made by the
Purchasers, severally and not jointly, in Federal (same day) funds by official
check or checks or wire transfer to an account at a bank acceptable to the
Company at the office of Duane Morris LLP at 9:00 A.M. (New York time), on
November 21, 2006, or at such other time not later than seven full business days
thereafter as Purchasers who have agreed to purchase a majority of the Offered
Securities, as representatives (collectively the

 

--------------------------------------------------------------------------------

 

“Representative”) of the Purchasers, and the Company determine, such time being
herein referred to as the “Closing Date”, against delivery to the Trustee as
custodian for DTC of the Global Securities representing all of the Offered
Securities. The Global Securities will be made available for checking by
Purchasers at the offices of Duane Morris LLP at least 24 hours prior to the
Closing Date.

4.            Representations by Purchasers. Each Purchaser severally represents
and warrants to, and agrees with, the Company only as to itself as set forth in
this Section 4.

(a)          Such Purchaser is an “accredited investor” within the meaning of
Regulation D under the Securities Act and a “qualified institutional buyer”
within the meaning of Rule 144A under the Securities Act and it is able to fend
for itself with respect to the transactions contemplated hereby.

(b)          Such Purchaser acknowledges that the Offered Securities have not
been registered under the Securities Act and may not be offered or sold except
pursuant to an exemption from the registration requirements of the Securities
Act.

(c)          Such Purchaser is acquiring the Offered Securities and, upon
conversion, will acquire the Underlying Shares then issuable for its own account
and not with a view to or for public resale or distribution thereof except
pursuant to sales registered or exempt from registration under the Securities
Act; provided, however, that by making the representations herein, such
Purchaser does not agree to hold any Securities for any minimum or other
specific term and reserves the right to dispose of the Securities at any time in
accordance with or pursuant to a registration statement or an exemption under
the Securities Act.

(d)          Such Purchaser acknowledges and agrees that the Offered Securities
and any Underlying Shares issued upon conversion thereof shall bear the legend
set forth below until the expiration of the applicable holding period with
respect thereto under Rule 144 under the Securities Act or until such time as
the Offered Securities and any Underlying Shares have been resold pursuant to an
effective registration statement under the Securities Act; provided, however,
that the Underlying Shares issued upon conversion of any Offered Securities that
are included in an effective registration statement under the Securities Act
need not bear the legend set forth below if the holder thereof delivers an
undertaking in form and substance reasonably satisfactory to the Company that
such holder will not transfer or otherwise dispose of such Underlying Shares
except pursuant to such effective registration statement and in compliance with
any prospectus delivery requirements under the Securities Act.

This Security (or its predecessor) was originally issued in a transaction exempt
from registration under the United States Securities Act of 1933, as amended
(the “Securities Act”), and this security and the common stock issuable upon
conversion hereof may not be offered, sold or otherwise transferred in the
absence of such registration or an applicable exemption therefrom. Each
purchaser of this security is hereby notified that the seller of this security
may be relying on the exemption from the provisions of Section 5 of the
Securities Act provided by Rule 144A thereunder.

 

--------------------------------------------------------------------------------

 

The Holder of this security agrees for the benefit of the Company that this
security and the common stock issuable upon conversion hereof may be offered,
resold, pledged or otherwise transferred, only (i) to a person whom the seller
reasonably believes is a qualified institutional buyer (as defined in Rule 144A
under the Securities Act) in a transaction meeting the requirements of Rule
144A, (ii) pursuant to an exemption from registration under the Securities Act
provided by Rule 144 thereunder (if available), (iii) pursuant to an effective
registration statement under the Securities Act, in each of cases (i) through
(iii) in accordance with any applicable securities laws of any state of the
United States or (iv) pursuant to another exemption from the requirements of the
Securities Act. In any case, the Holder hereof will not, directly or indirectly,
engage in any hedging transactions with regard to this security except as
permitted under the Securities Act.

(e)          Such Purchaser understands that the Offered Securities are being
offered in a transaction not involving any public offering in the United States
within the meaning of the Securities Act, that such Offered Securities have not
been, and the Underlying Shares have not been, and except as described in the
Registration Rights Agreement, will not be, registered under the Securities Act
and that (A) if in the future it decides to offer, resell, pledge or otherwise
transfer any of the Offered Securities or the Underlying Shares, such Offered
Securities may be offered, resold, pledged or otherwise transferred only (i) to
a person whom the seller reasonably believes is a qualified institutional buyer
in a transaction meeting the requirements of Rule 144A, (ii) pursuant to an
exemption from registration under the Securities Act provided by Rule 144
thereunder (if available), (iii) pursuant to an effective registration statement
under the Securities Act or (iv ) pursuant to another exemption from the
requirements of the Securities Act, in each of cases (i) through (iv in
accordance with any applicable securities laws of any State of the United
States. Each Purchaser also agrees not to engage in hedging transactions with
regard to the notes unless in compliance with the Securities Act. Each Purchaser
understands that no United States federal or state agency or any other
government or governmental agency has passed on or made any recommendation or
endorsement of the Offered Securities or the fairness or suitability of an
investment in the Offered Securities, nor has any such authority passed upon or
endorsed the merits of the offering of the Offered Securities.

(f)           Such Purchaser and its advisors, if any, have been (A) furnished
with all materials relating to the business, finances and operations of the
Company and the offer and sale of the Offered Securities as they have requested
and (B) afforded the opportunity to ask questions of and receive answers from
the Company. Such Purchaser understands that its investment in the Offered
Securities involves a high degree of risk. Such Purchaser acknowledges that it
(A) has such knowledge and experience in financial and business matters as to be
capable of evaluating the merits of and risks of an investment in the Offered
Securities and (B) has sought and obtained such accounting, legal and tax advice
as it has considered necessary to make an informed investment decision with
respect to the acquisition of the Offered Securities.

(g)          Such Purchaser is a validly existing corporation, partnership,
limited liability company or other entity and has the requisite corporate,
partnership, limited liability or

 

--------------------------------------------------------------------------------

 

other organizational power and authority to purchase the Offered Securities
pursuant to this Agreement. This Agreement and the Registration Rights Agreement
have been duly and validly authorized, executed and delivered on behalf of such
Purchaser and are valid and binding agreements of such Purchaser enforceable
against such Purchaser in accordance with their respective terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, fraudulent conveyance or transfer, moratorium or similar laws
affecting the enforcement of creditors’ rights generally and by general
principles of equity relating to enforceability (regardless of whether
considered in a proceeding at law or in equity).

5.            Certain Agreements of the Company. The Company agrees with the
several Purchasers that:

(a)          The Company will use the proceeds from the sale of the Offered
Securities for the repurchase of the Company’s obligations pursuant to that
certain Loan and Security Agreement dated December 7, 2005 among the Company and
certain of its Subsidiaries and Ableco Finance LLC, as agent, as amended, and
for general corporate purposes.

(b)          During the period of two years after the Closing Date, the Company
will, upon request, furnish to any holder of Offered Securities a copy of the
restrictions on transfer applicable to the Offered Securities.

(c)          During the period of two years after the Closing Date, the Company
will not, and will not permit any of its affiliates (as defined in Rule 144
under the Securities Act) to, resell any of the Offered Securities that have
been reacquired by any of them.

(d)          During the period of two years after the Closing Date, the Company
will not be or become an open-end investment company, unit investment trust or
face-amount certificate company that is or is required to be registered under
Section 8 of the Investment Company Act.

(e)          The Company will pay all expenses incidental to the performance of
its obligations under the Transaction Documents including (i) the fees and
expenses of the Trustee and its professional advisers; (ii) all expenses in
connection with the execution, issue, authentication, packaging and initial
delivery of the Offered Securities, the preparation and printing of this
Agreement, the Registration Rights Agreement, the Offered Securities and the
Indenture; (iii) the cost of qualifying the Offered Securities for trading in
PORTAL and any expenses incidental thereto, (iv) the cost of any advertising
approved by the Company in connection with the issue of the Offered Securities;
(v) any expenses (including fees and disbursements of counsel) incurred in
connection with qualification of the Offered Securities for sale under the laws
of such jurisdictions as the several Purchasers designate and the printing of
memoranda relating thereto and (vi) the fees and expenses of Milbank, Tweed,
Hadley & McCloy LLP, counsel to one or more of the Purchasers, in connection
with the matters related to the Transaction Documents in an amount not to exceed
$25,000.

(f)           For a period of 90 days after the Closing Date, the Company will
not offer, sell, contract to sell, pledge, or otherwise dispose of, directly or
indirectly, any shares of Common Stock of the Company or warrants or other
rights to purchase shares of Common Stock

 

--------------------------------------------------------------------------------

 

of the Company, without the prior written consent of the Representative, or
publicly disclose the intention to make any such offer, sale, pledge or
disposition; provided that such restriction shall not apply to: (i) the Offered
Securities, (ii) the filing of the shelf registration statement covering resales
of the Offered Securities and any Underlying Shares issued upon conversion
thereof pursuant to a shelf registration statement, (iii) the conversion or
exchange of convertible or exchangeable securities or the exercise of warrants
or options, in each case as outstanding on the date hereof provided that such
securities are not amended or modified after the date hereof except as
contemplated therein and in accordance with the terms thereof, (iv) grants of
employee stock options pursuant to the terms of a plan in effect on the date
hereof , (v) issuances of Common Stock pursuant to the exercise of such options
or (vi) distributions of Common Stock in satisfaction of the Company's
obligations under its deferred compensation plan. The Company will not at any
time offer, sell, contract to sell, pledge or otherwise dispose of, directly or
indirectly, any securities under circumstances where such offer, sale, pledge,
contract or disposition would cause the exemption afforded by Section 4(2) of
the Securities Act to cease to be applicable to the offer and sale of the
Offered Securities.

(g)          As of the Effective Time (as defined in the Registration Rights
Agreement), the Company shall promptly secure the listing of all of the
Registrable Securities (as defined in the Registration Rights Agreement) upon
each national securities exchange and automated quotation system, if any, upon
which the Common Stock is then listed (subject to official notice of issuance)
and shall maintain such listing of all Registrable Securities from time to time
issuable under the terms of the Transaction Documents. The Company shall
maintain the Common Stock’s authorization for quotation on the principal
exchange or market in which it is listed. The Company shall not take any action
which would be reasonably expected to result in the delisting or suspension of
the Common Stock on the principal market in which it is listed. The Company
shall pay all fees and expenses in connection with satisfying its obligations.

(h)          On or before 8:30 a.m., New York City time, on the first business
day following the date of this Agreement, the Company shall file one or more
Current Reports on Form 8-K with the Commission disclosing the material terms of
the transactions contemplated by the Transaction Documents and any other
material nonpublic information previously furnished by the Company, any of its
subsidiaries or any of their respective officers, directors, employees or agents
to any of the Purchasers or potential purchasers, in each case in the form
required by the Exchange Act and in compliance with Regulation FD under the
Exchange Act so that no Purchaser shall be in possession of any material,
nonpublic information received from the Company, any of its subsidiaries or any
of its respective officers, directors, employees or agents from and after the
time of the last such filing. The Company shall attach to at least one such
filing as an exhibit a copy of this Agreement and the proposed forms of the
Indenture (including the proposed form of Offered Securities attached thereto)
and the Registration Rights Agreement attached hereto as exhibits. From and
after the date hereof, the Company shall not provide to any Purchaser any
material nonpublic information unless it does so in compliance with Regulation
FD under the Exchange Act.

6.            Conditions of the Obligation of the Purchasers. The obligations of
the several Purchasers to purchase and pay for the Offered Securities on the
Closing Date will be subject to the accuracy of the representations and
warranties on the part of the Company herein in all material respects, to the
accuracy of the statements of officers of the Company made

 

--------------------------------------------------------------------------------

 

pursuant to the provisions hereof in all material respects, to the performance
by the Company of its obligations hereunder and to the following additional
conditions precedent:

(a)          Subsequent to the execution and delivery of this Agreement, there
shall not have occurred (i) any change, or any development or event involving a
prospective change, in the condition (financial or other), business, properties
or results of operations of the Company and its subsidiaries taken as one
enterprise which would reasonably be expected to result in a Material Adverse
Effect; or (ii) any downgrading in the rating of any outstanding debt securities
of the Company by any “nationally recognized statistical rating organization”
(as defined for purposes of Rule 436(g) under the Securities Act), or any public
announcement that any such organization has under surveillance or review its
rating of any such debt securities of the Company (other than an announcement
with positive implications of a possible upgrading, and no implication of a
possible downgrading, of such rating) or any announcement that the Company has
been placed on negative outlook.

(b)          The Purchasers shall have received an opinion, dated such Closing
Date, of Duane Morris LLP, counsel for the Company, that:

(i)     The Company is an existing corporation in good standing under the laws
of the State of Delaware, with corporate power and authority to own its
properties and conduct its business as described in the Exchange Act Reports;
and the Company is duly qualified to do business as a foreign corporation in
good standing in the jurisdiction set forth opposite its name in Annex A to such
opinion;

(ii)    Each subsidiary of the Company listed on Annex A to such opinion is an
existing corporation or other entity in good standing under the laws of the
jurisdiction of its incorporation or organization and is duly qualified to do
business as a foreign corporation or other entity in good standing in the
jurisdictions set forth opposite its name in Annex A to such opinion; and each
subsidiary of the Company listed on Annex A to such opinion and organized under
the laws of the State of Delaware has the power and authority (corporate or
other) to own its properties and conduct its business as described in the
Exchange Act Reports;

(iii)   The Indenture has been duly authorized, executed and delivered by the
Company; the Offered Securities delivered on the Closing Date have been duly
authorized, executed, authenticated, issued and delivered; and the Indenture
(assuming the due authorization, execution and delivery thereof by the Trustee)
and the Offered Securities delivered on the Closing Date constitute valid and
legally binding obligations of the Company enforceable against it in accordance
with their terms, subject to bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and similar laws of general applicability relating to
or affecting creditors’ rights and remedies and to general equity principles;

(iv)   The Registration Rights Agreement has been duly authorized, executed and
delivered by the Company; and (assuming the due authorization,

 

--------------------------------------------------------------------------------

 

execution and delivery thereof by the Purchasers) the Registration Rights
Agreement constitutes the valid and legally binding obligation of the Company
enforceable against it in accordance with its terms, subject to bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium and similar laws of
general applicability relating to or affecting creditors’ rights and remedies
and to general equity principles;

(v)    This Agreement has been duly authorized, executed and delivered by the
Company;

(vi)   The Offered Securities delivered on the Closing Date are convertible into
Common Stock of the Company in accordance with the terms of the Indenture and
the shares of such Common Stock initially issuable upon conversion of the
Offered Securities delivered on the Closing Date have been duly authorized and
reserved for issuance upon such conversion and, when issued upon such conversion
in accordance with the provisions of the Indenture and the Notes, will be
validly issued, fully paid and nonassessable; and, to such counsel’s knowledge,
the stockholders of the Company have no contractual preemptive rights with
respect to the Offered Securities or the Common Stock initially issuable upon
conversion of the Offered Securities. There are no preemptive rights to acquire
any such shares of Common Stock set forth in the Company’s organizational
documents or in the General Corporation Law of the State of Delaware;

(vii) The Company is not and, after giving effect to the offering and sale of
the Offered Securities, will not be an “investment company” as defined in the
Investment Company Act of 1940, as amended;

(viii)      No consent, approval, authorization or order of, or filing with, any
governmental agency or body, any court, the stockholders of the Company or the
NYSE is required for the consummation of the transactions contemplated by this
Agreement and the Registration Rights Agreement in connection with the issuance
and sale of the Offered Securities by the Company, except such as may be
required under state securities laws, except for the filing with the Commission
of the Shelf Registration Statement (as defined in the Registration Rights
Agreement) and the order of the Commission declaring the Shelf Registration
Statement effective, and except for such approvals by and filings with the NYSE
as have been obtained and made;

(ix)   The execution, delivery and performance by the Company of the Indenture,
this Agreement and the Registration Rights Agreement and the issuance and sale
by the Company of the Offered Securities and compliance by the Company with the
terms and provisions thereof (other than performance by the Company of its
obligations under indemnification provisions, as to which no opinion need be
rendered) will not result in a breach or violation of any of the terms and
provisions of, or constitute a default under (i) any statute, rule, regulation
or order of any governmental agency, body or court which, to the

 

--------------------------------------------------------------------------------

 

knowledge of such counsel, is binding on the Company or any subsidiary of the
Company or to which, to such counsel’s knowledge, any of their properties is
subject, or (ii) any agreement or instrument filed as an exhibit to any Exchange
Act Report to which the Company or any such subsidiary is a party or by which
the Company or any such subsidiary is bound or to which any of the properties of
the Company or any such subsidiary is subject, or (iii) the charter or by-laws
of the Company or any such subsidiary, and the Company has full corporate power
and authority to authorize, issue and sell the Offered Securities as
contemplated by this Agreement;

(x)    The descriptions in the Exchange Act Reports of statutes, legal and
governmental proceedings and contracts and other documents, in each case to the
extent such descriptions constitute summaries of the legal matters relating
thereto, are accurate in all material respects and fairly present the
information required to be shown; it being understood that such counsel need
express no opinion as to the financial statements or other financial data
contained in the Exchange Act Reports; and

(xi)   It is not necessary in connection with the offer, sale and delivery of
the Offered Securities by the Company to the several Purchasers pursuant to this
Agreement to register the Offered Securities under the Securities Act or to
qualify the Indenture under the Trust Indenture Act, assuming (a) the accuracy
of the representations and warranties of the Company and the Purchasers herein,
and (b) compliance by the Purchasers and the Company with their respective
covenants set forth in this Agreement.

(c)          The Purchasers shall have received an opinion, dated such Closing
Date, of the General Counsel for the Company, reasonably satisfactory to the
Purchasers, as to the matters set forth in Exhibit C hereto.

(d)          The Purchasers shall have received a certificate, dated the Closing
Date, of the President or any Vice President and a principal financial or
accounting officer of the Company in which such officers, to the best of their
knowledge after reasonable investigation, shall state that the representations
and warranties of the Company in this Agreement are true and correct in all
material respects, that the Company has complied with all agreements and
satisfied all conditions on its part to be performed or satisfied hereunder at
or prior to the Closing Date in all material respects, and that, subsequent to
the respective date of the most recent financial statements in the Exchange Act
Reports, there has been no material adverse change, nor any development or event
involving a prospective material adverse change, in the condition (financial or
other), business, properties or results of operations of the Company and its
subsidiaries taken as a whole that would reasonably be expected to result in a
Material Adverse Effect except as set forth in the Exchange Act Reports or as
described in such certificate.

(e)          The Purchasers shall have received a certificate, dated such
Closing Date, of the Vice President and General Counsel of the Company in which
such officer, to the best of his knowledge after reasonable investigation, shall
state that, other than as disclosed in the Exchange Act Reports, there are no
pending, actions, suits or proceedings against or affecting the

 

--------------------------------------------------------------------------------

 

Company, any of its subsidiaries or any of their respective properties that, if
determined adversely to the Company or any of its subsidiaries, would
individually or in the aggregate reasonably be expected to have a Material
Adverse Effect; and, to such officer's knowledge, no such actions, suits or
proceedings are threatened or contemplated.

(f)           The Company shall have received, on or prior to the Closing Date,
and made available for inspection by the Purchasers, lockup letters
substantially in the form of Exhibit D hereto signed by each of the executive
officers and directors of the Company listed on Schedule D.

The Company will furnish the Purchasers with such conformed copies of such
opinions, certificates, letters and documents as the Purchasers reasonably
request. The Purchasers may in their sole discretion waive compliance with any
conditions to the obligations of the Purchasers hereunder.

 

7.

Indemnification and Contribution.

(a)          The Company will indemnify and hold harmless each Purchaser, its
partners, members, directors, officers and affiliates and each person, if any,
who controls such Purchaser within the meaning of Section 15 of the Securities
Act, against any losses, claims, damages or liabilities, joint or several, to
which such Purchaser may become subject, under the Securities Act or the
Exchange Act or otherwise, insofar as such losses, claims, damages or
liabilities (or actions in respect thereof), costs or expenses including,
without limitation, interest, penalties, fines, fees, deficiencies, claims of
damages, court and arbitration costs, costs of investigation and fees and
disbursements of attorney’s, accountants, consultants and other agents, arise
out of or are based upon any (i) breach of any representation or warranty made
by the Company in any Transaction Document, (ii) breach of any covenant,
agreement or obligation of the Company contained in and Transaction Document or
(iii) other than to the extent such claims result from the gross negligence or
willful misconduct of such Purchaser, any cause of action, suit or claim brought
or made against such Purchaser by a third party to the extent arising out of or
resulting from the execution, delivery, performance or enforcement by the
Company of any Transaction Documents.

(b)          Promptly after receipt by an indemnified party under this Section 7
of notice of the commencement of any action, such indemnified party will, if a
claim in respect thereof is to be made against the indemnifying party under
subsection (a) above, notify the indemnifying party of the commencement thereof;
but the failure to notify the indemnifying party shall not relieve it from any
liability that it may have under subsection (a) above except to the extent that
it has been materially and actually prejudiced by such failure; and provided
further that the failure to notify the indemnifying party shall not relieve it
from any liability that it may have to an indemnified party otherwise than under
subsection (a) above (it being understood that this sentence is not intended to
modify or alter in any way the rights of the indemnified party or the
obligations of the indemnifying party with respect to such other liability). In
case any such action is brought against any indemnified party and it notifies
the indemnifying party of the commencement thereof, the indemnifying party will
be entitled to participate therein and, to the extent that it may wish, jointly
with any other indemnifying party similarly notified, to assume the defense
thereof, with counsel reasonably satisfactory to such

 

--------------------------------------------------------------------------------

 

indemnified party (who shall not, except with the consent of the indemnified
party, which consent shall not be unreasonably withheld or delayed, be counsel
to the indemnifying party), and after notice from the indemnifying party to such
indemnified party of its election so to assume the defense thereof, the
indemnifying party will not be liable to such indemnified party under this
Section for any legal or other expenses subsequently incurred by such
indemnified party in connection with the defense thereof other than reasonable
costs of investigation. It is understood and agreed that the indemnifying party
shall not, in connection with any proceeding or related proceeding in the same
jurisdiction, be liable for the fees and expenses of more than one separate firm
(in addition to any reasonably necessary local counsel) for all indemnified
parties, and that all such reasonable fees and expenses shall be paid or
reimbursed as they are incurred. The indemnifying party shall not be liable for
any settlement effected without its written consent unless (i) such settlement
is entered into in good faith by the indemnified party more than 45 days after
receipt by such indemnifying party of written notice of the proposed settlement,
(ii) such indemnifying party shall have received notice of the terms of such
settlement at least 30 days prior to such settlement being entered into and
(iii) such indemnifying party shall not have reimbursed such indemnified party
for any fees and expenses for which the indemnified party is entitled to and has
requested indemnification hereunder prior to the date of such settlement. No
indemnifying party shall, without the prior written consent of the indemnified
party, which consent shall not be unreasonably withheld or delayed, effect any
settlement of any pending or threatened action in respect of which any
indemnified party is or could have been a party and indemnity could have been
sought hereunder by such indemnified party unless such settlement (i) includes
an unconditional release of such indemnified party from all liability on any
claims that are the subject matter of such action, (ii) does not include a
statement as to or an admission of fault, culpability or failure to act by or on
behalf of any indemnified party and (iii) does not provide for any action on the
part of any indemnified party other than the payment of money damages which are
to be paid in full by the indemnifying party. The rights accorded to an
indemnified party under this Section 7 shall be in addition to any rights and
remedies that an indemnified party may have at law or in equity, by separate
agreement or otherwise.

(c)          If the indemnification provided for in this Section 7 from the
indemnifying party for any reason is unavailable to (other than by reason of
exceptions provided herein), or is insufficient to hold harmless, an indemnified
party hereunder in respect of any claim, then the indemnifying party, in lieu of
indemnifying such indemnified party, shall contribute to the amount paid or
payable by such indemnified party as a result of such losses, claims, damages or
liabilities (or actions in respect thereof) in such proportion as is appropriate
to reflect the relative fault of the indemnifying party, on the one hand, and
the indemnified party, on the other hand, in connection with the actions which
resulted in such losses, claims, damages or liabilities as well as any other
relevant equitable considerations. The relative fault of such indemnifying party
and indemnified party shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to information
supplied by the indemnifying party on the one hand or such indemnified party on
the other, and the parties’ relative intent, knowledge, access to information
and opportunity to correct or prevent such statement, omission or action. If,
however, the foregoing allocation is not permitted by applicable law, then each
indemnifying party shall contribute to the amount paid or payable by such
indemnified party in such proportion as is appropriate to reflect not only such
relative faults but also the relative benefits of the

 

--------------------------------------------------------------------------------

 

indemnifying party and the indemnified party as well as any other relevant
equitable considerations.

(d)          The parties hereto agree that it would not be just and equitable if
contribution pursuant to the foregoing Section 7(c) were determined by pro rata
allocation or by any other method of allocation which does not take into account
the equitable considerations referred to in Section 7(c). The amount paid or
payable by a party as a result of any claim referred to in such Section 7(c)
shall be deemed to include, subject to the limitations set forth elsewhere in
this Section 7, any legal or other fees, costs or expenses reasonably incurred
by such party in connection with any investigation or proceeding. No person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution with respect to any claim
arising out of such misrepresentation from any person who was not guilty of such
fraudulent misrepresentation

8.            Survival of Certain Representations and Obligations. The
respective indemnities, agreements, representations, warranties and other
statements of the Company or its officers and of the several Purchasers set
forth in or made pursuant to this Agreement will remain in full force and
effect, regardless of any investigation, or statement as to the results thereof,
made by or on behalf of any Purchaser, the Company or any of their respective
representatives, officers or directors or any controlling person, and will
survive delivery of and payment for the Offered Securities; provided, however,
that the representations, warranties or other statements set forth in or made by
any Purchaser herein will terminate upon the final sale by such Purchaser or
such Purchaser’s Offered Securities. If for any reason the purchase of the
Offered Securities by the Purchasers is not consummated, the Company shall
remain responsible for the expenses to be paid or reimbursed by it pursuant to
Section 5 and the respective obligations of the Company and the Purchasers
pursuant to Section 7 shall remain in effect and if any Offered Securities have
been purchased hereunder the representations and warranties in Section 2 and all
obligations under Section 5 shall remain in effect.

9.            Placement Agent. The Company acknowledges that it has engaged UBS
Securities LLC (“UBS”) as placement agent in connection with the sale by the
Company to the Purchasers of the Offered Securities. The Company shall be
responsible for the payment of any placement agent’s fees or broker’s
commissions relating to or arising out of the transactions contemplated hereby
and payable to UBS. The Company shall pay, and hold each Purchaser harmless
against, any liability, loss or expense (including attorneys’ fees and
out-of-pocket expenses) arising in connection with any such claim. Each
Purchaser severally acknowledges that it has not relied upon UBS or upon any
information provided by or through UBS in connection with the transactions
contemplated hereby. UBS may rely as a third-party beneficiary upon the
representations and warranties of the Company set forth in Section 2 hereof and
upon the representations and warranties of the Purchasers set forth in Section 4
hereof in each case as if such representations and warranties were made
expressly to UBS.

10.          Notices. All communications hereunder will be in writing and, if
sent to any Purchaser will be mailed, delivered or telegraphed and confirmed to
the Purchasers, the address set forth below such Purchaser’s name on such
Purchaser’s signature page hereto, or, if sent to the Company, will be mailed,
delivered or telegraphed and confirmed to it at C&D

 

--------------------------------------------------------------------------------

 

Technologies, Inc., 1400 Union Meeting Road, Blue Bell, PA 19422-0858,
Attention: General Counsel.

11.          Successors. This Agreement will inure to the benefit of and be
binding upon the parties hereto and their respective successors and the
controlling persons referred to in Section 7, and no other person will have any
right or obligation hereunder, except such rights as UBS may have as an express
third-party beneficiary hereof pursuant to Section 9.

12.          Independent Nature of Purchasers’ Obligations and Rights. The
obligations of each Purchaser under any Transaction Document are several and not
joint with the obligations of any other Purchaser, and no Purchaser shall be
responsible in any way for the performance of the obligations of any other
Purchaser under any Transaction Document. Nothing contained herein or in any
other Transaction Document, and no action taken by any Purchaser pursuant hereto
or thereto, shall be deemed to constitute the Purchasers as a partnership, an
association, a joint venture or any other kind of entity, or create a
presumption that the Purchasers are in any way acting in concert or as a group
with respect to such obligations or the transactions contemplated by the
Transaction Documents and the Company acknowledges that the Purchasers are not
acting in concert or as a group, and the Company will not assert any such claim,
with respect to such obligations or the transactions contemplated by the
Transaction Documents. Each Purchaser confirms that it has independently
participated in the negotiation of the transactions contemplated by the
Transaction Documents with the advice of its own counsel and advisors. Each
Purchaser shall be entitled to independently protect and enforce its rights,
including, without limitation, the rights arising out of this Agreement or out
of any other Transaction Documents, and it shall not be necessary for any other
Purchaser to be joined as an additional party in any proceeding for such
purpose.

13.          Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original, but all such
counterparts shall together constitute one and the same Agreement.

14.          Applicable Law. This Agreement shall be governed by, and construed
in accordance with, the laws of the State of New York without regard to
principles of conflicts of laws.

15.          Venue. The Company hereby submits to the non-exclusive jurisdiction
of the Federal and state courts in the Borough of Manhattan in The City of New
York in any suit or proceeding arising out of or relating to this Agreement or
the transactions contemplated hereby.

16.          Waiver of Jury Trial. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT.

If the foregoing is in accordance with the Purchasers’ understanding of our
agreement, kindly sign and return to the Company one of the counterparts hereof,
whereupon it

 

--------------------------------------------------------------------------------

 

will become a binding agreement between the Company and the Purchasers in
accordance with its terms.

Very truly yours,

C&D Technologies, Inc.

 

By:

______________________________

Name:

 

Title:

 

--------------------------------------------------------------------------------

 

The foregoing Purchase Agreement is hereby

confirmed and accepted as of the date first

above written.

PURCHASER

 

Name:

___________________________________

Principal Amount of Offered

 

(Please Print)

Securities Purchased:

 

 

By:

_____________________________

$_______________________

 

 

Name:________________________

 

 

Title:_________________________

 

Address:

_____________________________

 

 

_____________________________

 

 

_____________________________

 

 

_____________________________

 

Tax ID#:

_____________________________

 

 



 

--------------------------------------------------------------------------------

 

SCHEDULE A

Purchaser

Principal Amount of
Offered Securities

 

 

 

 

 

 

Total

$ 54,500,000

 

 

--------------------------------------------------------------------------------

 

SCHEDULE B

Initial Conversion Rate

206.7183

 

--------------------------------------------------------------------------------

 

SCHEDULE C

Subsidiaries

 

C&D Charter Holdings, Inc.

C&D International Investment Holdings, Inc.

C&D Holdings, Ltd.

NCL Holdings, Ltd.

C&D Technologies (NCL), Ltd.

C&D Technologies (GZ) Ltd.

C&D Components Hong Kong, Ltd.

Charter Power F.S. Ltd.

C&D Technologies (Power Electronics), Ltd.

C&D Technologies de Mexico, S.A., de C.V.

C&D Technologies (UK) Ltd.

C&D Technologies (HK) Ltd.

C&D Technologies (Italia), S.r.l.

Shanghai C&D Battery Company, Ltd.

C&D Technologies Reynosa, S. de R.L. de C.V.

C&D Dynamo Corp.

C&D Power Systems (Canada) ULC

C&D Technologies (CPS) LLC

C&D Technologies (CPS) ULC

C&D Technologies (Celab) Limited

Celab Power Management Limited

Datel Holding Corporation

C&D Technologies (Datel), Inc.

C&D Technologies KK

C&D Technologies (Datel) GmbH

C&D Technologies Datel SARL

Datel (UK) Ltd.

Datel Electronic Technology (Shanghai) Co. Ltd

Dynamo Acquisition Corp.

C&D Tech (Singapore) Pte. Ltd.

 

--------------------------------------------------------------------------------

 

SCHEDULE D

List of persons subject to lock-up

 

 

•

Kevin P. Dowd

 

•

Jeffrey A. Graves

 

•

William Harral, III

 

•

Robert I. Harries

 

•

Pamela Lewis Davies

 

•

George MacKenzie

 

•

John A.H. Shober

 

•

Stanley S. Silverman

 

•

Ellen C. Wolf

 

•

William E. Bachrach

 

•

Neil E. Daniels

 

•

James D. Dee

 

•

Ian J. Harvie

 

•

Leonard Kiely

 

--------------------------------------------------------------------------------

 





Exhibit A

 

 

 

 

--------------------------------------------------------------------------------

 

C&D TECHNOLOGIES, INC.

AND

THE BANK OF NEW YORK,

AS TRUSTEE

$54,500,000 AGGREGATE PRINCIPAL AMOUNT OF

5.50% CONVERTIBLE SENIOR NOTES DUE 2026

INDENTURE

DATED AS OF NOVEMBER 21, 2006

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

CROSS-REFERENCE TABLE*

 

TIA Indenture Section

Section

Section 310(a)(1)

12.9

(a)(2)

12.9

(a)(3)

N.A.**

(a)(4)

N.A.

(a)(5)

12.9

(b)

12.8; 12.10

(c)

N.A.

Section 311(a)

12.13

(b)

12.13

(c)

N.A.

Section 312(a)

2.5

(b)

16.3

(c)

16.3

Section 313(a)

12.15

(b)(1)

N.A.

(b)(2)

12.15

(c)

12.15; 16.2

(d)

12.15

Section 314(a)

9.2; 9.3

(b)

N.A.

(c)(1)

16.4(a)

(c)(2)

16.4(a)

(c)(3)

N.A.

(d)

N.A.

(e)

16.4(b)

(f)

N.A.

Section 315(a)

12.1(a); 12.1(b)(i)

(b)

12.14; 16.2

(c)

12.1(a)

(d)

12.1(b)

(e)

11.11

Section 316(a) (last sentence)

2.9

(a)(1)(A)

11.5

(a)(1)(B)

11.4

(a)(2)

N.A.

(b)

11.7

(c)

16.5

 

 

--------------------------------------------------------------------------------

 

 

Section 317(a)(1)

11.8

(a)(2)

11.9

(b)

2.4

Section 318(a)

16.1

 

______________________

*

Cross-Reference Table shall not, for any purpose, be deemed a part of this
Indenture.

**

N.A. means Not Applicable.

 

-2-

 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

                                Page          

ARTICLE 1

 

DEFINITIONS AND INCORPORATION BY REFERENCE

 

 

 

SECTION 1.1.

DEFINITIONS.

1

SECTION 1.2.

OTHER DEFINITIONS

6

SECTION 1.3.

TRUST INDENTURE ACT PROVISIONS

8

SECTION 1.4.

RULES OF CONSTRUCTION

8


ARTICLE 2



THE SECURITIES



SECTION 2.1.

FORM AND DATING

9

SECTION 2.2.

EXECUTION AND AUTHENTICATION

11

SECTION 2.3.

REGISTRAR, PAYING AGENT AND CONVERSION AGENT

11

SECTION 2.4.

PAYING AGENT TO HOLD MONEY AND SECURITIES IN TRUST

12

SECTION 2.5.

SECURITYHOLDER LISTS

12

SECTION 2.6.

TRANSFER AND EXCHANGE

13

SECTION 2.7.

REPLACEMENT SECURITIES

14

SECTION 2.8.

OUTSTANDING SECURITIES

14

SECTION 2.9.

TREASURY SECURITIES

15

SECTION 2.10.

TEMPORARY SECURITIES

15

SECTION 2.11.

CANCELLATION

16

SECTION 2.12.

LEGEND; ADDITIONAL TRANSFER AND EXCHANGE REQUIREMENTS

16

SECTION 2.13.

CUSIP NUMBERS

23

SECTION 2.14.

RANKING

23

SECTION 2.15.

PERSONS DEEMED OWNERS

23

SECTION 2.16.

DEFAULTED INTEREST

23


ARTICLE 3

REDEMPTION

 

SECTION 3.1.

REDEMPTION OF SECURITIES; NOTICE TO TRUSTEE

24

SECTION 3.2.

SELECTION OF SECURITIES TO BE REDEEMED

24

SECTION 3.3.

NOTICE OF REDEMPTION

25

SECTION 3.4.

EFFECT OF NOTICE OF REDEMPTION

26

SECTION 3.5.

DEPOSIT OF REDEMPTION PRICE

26

 

 

 

-i-

 

--------------------------------------------------------------------------------

 



 

 

 

SECTION 3.6.

SECURITIES REDEEMED IN PART

26

SECTION 3.7.

REPAYMENT TO THE COMPANY

27


ARTICLE 4

[RESERVED]

ARTICLE 5


PUT OPTION



SECTION 5.1.

PURCHASE OF SECURITIES AT OPTION OF THE HOLDER UPON A FUNDAMENTAL CHANGE

27

SECTION 5.2.

PURCHASE OF SECURITIES AT OPTION OF THE HOLDER ON SPECIFIED DATES

32

SECTION 5.3.

EFFECT OF PUT NOTICE

34

SECTION 5.4.

DEPOSIT OF PUT PRICE

35

SECTION 5.5.

SECURITIES PURCHASED IN PART

35

SECTION 5.6.

REPAYMENT TO THE COMPANY

35

SECTION 5.7.

COMPLIANCE WITH SECURITIES LAWS UPON PURCHASE OF SECURITIES

36


ARTICLE 6


MAKE-WHOLE PREMIUM



SECTION 6.1.

MAKE-WHOLE PREMIUM



36


ARTICLE 7

CONVERSION



SECTION 7.1.

CONVERSION PRIVILEGE.

40

SECTION 7.2.

CONVERSION PROCEDURE

41

SECTION 7.3.

FRACTIONAL SHARES

42

SECTION 7.4.

TAXES ON CONVERSION

42

SECTION 7.5.

COMPANY TO PROVIDE STOCK

42

SECTION 7.6.

ADJUSTMENT OF CONVERSION RATE

43

SECTION 7.7.

NO ADJUSTMENT

46

SECTION 7.8.

OTHER ADJUSTMENTS

47

SECTION 7.9.

NOTICE OF ADJUSTMENT

48

SECTION 7.10.

LIMITATION ON CONVERSIONS.

48

SECTION 7.11.

EFFECT OF RECLASSIFICATION, CONSOLIDATION, MERGER OR SALE ON CONVERSION
PRIVILEGE


48

SECTION 7.12.

TRUSTEE’S DISCLAIMER

49

SECTION 7.13.

[RESERVED]

50

 

 

 

 

 

 

-ii-

 

--------------------------------------------------------------------------------

 



SECTION 7.14.

EFFECT OF CONVERSION; CONVERSION AFTER RECORD DATE

50


ARTICLE 8


SUBSIDIARY GUARANTEE



SECTION 8.1.

SUBSIDIARY GUARANTORS

50

SECTION 8.2.

SUBSIDIARY GUARANTORS MAY CONSOLIDATE, ETC., ON CERTAIN TERMS


51

SECTION 8.3.

RELEASE OF SUBSIDIARY GUARANTORS

51


ARTICLE 9

COVENANTS



SECTION 9.1.

PAYMENT OF SECURITIES

52

SECTION 9.2.

REPORTS AND CERTAIN INFORMATION

52

SECTION 9.3.

COMPLIANCE CERTIFICATES

53

SECTION 9.4.

MAINTENANCE OF CORPORATE EXISTENCE

53

SECTION 9.5.

STAY, EXTENSION AND USURY LAWS

53

SECTION 9.6.

MAINTENANCE OF OFFICE OR AGENCY OF THE TRUSTEE, REGISTRAR, PAYING AGENT AND
CONVERSION AGENT

53

SECTION 9.7.

NOTICE OF DEFAULT

54


ARTICLE 10



CONSOLIDATION, MERGER, CONVEYANCE, TRANSFER OR LEASE



SECTION 10.1.

COMPANY MAY CONSOLIDATE, ETC., ONLY ON CERTAIN TERMS

54

SECTION 10.2.

SUCCESSOR SUBSTITUTED

55


ARTICLE 11



DEFAULT AND REMEDIES



 

SECTION 11.1.

EVENTS OF DEFAULT

55

SECTION 11.2.

ACCELERATION

57

SECTION 11.3.

OTHER REMEDIES

57

SECTION 11.4.

WAIVER OF DEFAULTS AND EVENTS OF DEFAULT

58

SECTION 11.5.

CONTROL BY MAJORITY

58

SECTION 11.6.

LIMITATIONS ON SUITS

58

SECTION 11.7.

RIGHTS OF HOLDERS TO RECEIVE PAYMENT AND TO CONVERT

59

 

 

 

 

-iii-

 

--------------------------------------------------------------------------------

 



 

Section 11.8.

COLLECTION SUIT BY TRUSTEE

59

SECTION 11.9.

TRUSTEE MAY FILE PROOFS OF CLAIM

59

SECTION 11.10.

PRIORITIES

60

SECTION 11.11.

UNDERTAKING FOR COSTS

60

SECTION 11.12.

DELAY OR OMISSION NOT WAIVER

61


ARTICLE 12



TRUSTEE



SECTION 12.1.

CERTAIN DUTIES AND RESPONSIBILITIES OF TRUSTEE

61

SECTION 12.2.

CERTAIN RIGHTS OF TRUSTEE

62

SECTION 12.3.

TRUSTEE NOT RESPONSIBLE FOR RECITALS OR ISSUANCE OR SECURITIES

64

SECTION 12.4.

MAY HOLD SECURITIES

64

SECTION 12.5.

MONEYS HELD IN TRUST

65

SECTION 12.6.

COMPENSATION AND REIMBURSEMENT

65

SECTION 12.7.

RELIANCE ON OFFICERS’ CERTIFICATE

65

SECTION 12.8.

DISQUALIFICATION; CONFLICTING INTERESTS

66

SECTION 12.9.

CORPORATE TRUSTEE REQUIRED; ELIGIBILITY

66

SECTION 12.10.

RESIGNATION AND REMOVAL; APPOINTMENT OF SUCCESSOR

66

SECTION 12.11.

ACCEPTANCE OF APPOINTMENT BY SUCCESSOR

68

SECTION 12.12.

MERGER, CONVERSION, CONSOLIDATION OR SUCCESSION TO BUSINESS

68

SECTION 12.13.

PREFERENTIAL COLLECTION OF CLAIMS AGAINST THE COMPANY

69

SECTION 12.14.

NOTICE OF DEFAULTS

69

SECTION 12.15.

REPORTS BY TRUSTEE

69

 

ARTICLE 13



AMENDMENTS, SUPPLEMENTS AND WAIVERS

 

SECTION 13.1.

WITHOUT CONSENT OF HOLDERS

69

SECTION 13.2.

WITH CONSENT OF HOLDERS

70

SECTION 13.3.

COMPLIANCE WITH TRUST INDENTURE ACT

71

SECTION 13.4.

REVOCATION AND EFFECT OF CONSENTS

71

SECTION 13.5.

NOTATION ON OR EXCHANGE OF SECURITIES

72

SECTION 13.6.

TRUSTEE TO SIGN AMENDMENTS, ETC.

72

SECTION 13.7.

EFFECT OF SUPPLEMENTAL INDENTURES

72

 

 

 

 

-iv-

 

--------------------------------------------------------------------------------

 

 

ARTICLE 14



[RESERVED]



ARTICLE 15



SATISFACTION AND DISCHARGE



 

SECTION 15.1.

SATISFACTION AND DISCHARGE OF THE INDENTURE

72

SECTION 15.2.

REPAYMENT TO THE COMPANY

73

 

ARTICLE 16

 

MISCELLANEOUS

SECTION 16.1.

TRUST INDENTURE ACT CONTROLS

74

SECTION 16.2.

NOTICES

74

SECTION 16.3.

COMMUNICATIONS BY HOLDERS WITH OTHER HOLDERS

75

SECTION 16.4.

CERTIFICATE AND OPINION AS TO CONDITIONS PRECEDENT

75

SECTION 16.5.

RECORD DATE FOR VOTE OR CONSENT OF SECURITYHOLDERS

76

SECTION 16.6.

RULES BY TRUSTEE, PAYING AGENT, REGISTRAR AND CONVERSION AGENT

76

SECTION 16.7.

LEGAL HOLIDAYS

76

SECTION 16.8.

GOVERNING LAW ; JURY TRIAL WAIVER

76

SECTION 16.9.

NO ADVERSE INTERPRETATION OF OTHER AGREEMENTS

76

SECTION 16.10.

NO RECOURSE AGAINST OTHERS

76

SECTION 16.11.

SUCCESSORS

77

SECTION 16.12.

MULTIPLE COUNTERPARTS

77

SECTION 16.13.

SEPARABILITY

77

SECTION 16.14.

CALCULATIONS IN RESPECT OF THE SECURITIES

77

SECTION 16.15.

TABLE OF CONTENTS, HEADINGS, ETC.

77

 

 

 

 

 

Exhibit A

Form of Note

 

Exhibit B

Form of Certificate to be Delivered Upon Exchange or Registration of Transfer of

 

Restricted Securities

 

-v-

 

--------------------------------------------------------------------------------

 

THIS INDENTURE, dated as of November 21, 2006, is between C&D Technologies,
Inc., a Delaware corporation (the “Company”), and The Bank of New York, a New
York banking corporation, as trustee (the “Trustee”).

In consideration of the premises and the purchase of the Securities by the
Holders thereof, the parties hereto agree as follows for the benefit of the
others and for the equal and ratable benefit of the Holders of the Securities.

ARTICLE 1

 

DEFINITIONS AND INCORPORATION BY REFERENCE

Section 1.1.

Definitions.

“Additional Interest” has the meaning set forth in Section 5(a) of the
Registration Rights Agreement. Unless the context otherwise requires, all
references herein or in the Securities to “interest” accrued or payable as of
any date shall include, without duplication, any Additional Interest accrued or
payable as of such date as provided in the Registration Rights Agreement.

“Affiliate” of any specified Person means any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person. For purposes of this definition, “control”
(including, with correlative meanings, the terms “controlling,” “controlled by”
and “under common control with”), as used with respect to any Person, shall mean
the possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of such Person, whether through the
ownership of voting securities, by agreement or otherwise.

“Agent” means any Registrar, Paying Agent, Calculation Agent or Conversion
Agent.

“Applicable Procedures” means, with respect to any transfer or exchange of
beneficial ownership interests in a Global Security, the rules and procedures of
the Depositary, in each case to the extent applicable to such transfer or
exchange.

“Applicable Stock Price” on a Trading Day means the Volume-Weighted Average
Price per share of Common Stock (or any security into which the Common Stock has
been converted in connection with a Fundamental Change) on such Trading Day;
provided, however, that if such Volume-Weighted Average Price is not available,
the “Applicable Stock Price” means the market value per share of the Common
Stock on such Trading Day as determined by a nationally recognized independent
investment banking firm retained for this purpose by the Company.

“Board of Directors” means either the board of directors of the Company or any
duly authorized committee of such board of directors.

“Business Day” means each day that is not a Legal Holiday.

“Cash” means such coin or currency of the United States as at any time of
payment is legal tender for the payment of public and private debts.

 

--------------------------------------------------------------------------------

 

“Certificated Security” means a Security that is in substantially the form
attached hereto as Exhibit A and that does not include the information or the
schedule called for by footnotes 1 and 5 thereof.

“Closing Sale Price” of the Common Stock on any Trading Day means the closing
sale price per share (or if no closing sale price is reported, the average of
the bid and ask prices or, if there is more than one bid or ask price, the
average of the average bid and the average ask prices) on such Trading Day as
reported in composite transactions on the NYSE or, if the Common Stock is not
listed on the NYSE, on the principal United States securities exchange on which
the Common Stock is then traded or, if the Common Stock is not listed on a
United States national or regional securities exchange, as reported by the
National Association of Securities Dealers Automated Quotation system (“Nasdaq”)
or, if the Common Stock is not quoted on Nasdaq, as available in any other
over-the-counter market or, if not available on any over-the-counter market, the
Closing Sale Price shall be such price as the Board of Directors of the Company
shall determine in good faith.

“Common Stock” means any stock of any class of the Company which has no
preference in respect of dividends or of amounts payable in the event of any
voluntary or involuntary liquidation, dissolution or winding-up of the Company
and which is not subject to redemption by the Company. Subject to the provisions
of Section 7.11, however, shares issuable on conversion of Securities shall
include only shares of the class designated as Common Stock of the Company, par
value $0.01 per share, at the date of this Indenture or shares of any class or
classes resulting from any reclassification or reclassifications thereof and
which have no preference in respect of dividends or of amounts payable in the
event of any voluntary or involuntary liquidation, dissolution or winding-up of
the Company and which are not subject to redemption by the Company; provided,
however, that if at any time there shall be more than one such resulting class,
the shares of each such class then so issuable shall be substantially in the
proportion which the total number of shares of such class resulting from all
such reclassifications bears to the total number of shares of all such classes
resulting from all such reclassifications.

“Company” means the party named as such in the first paragraph of this Indenture
until a successor replaces it pursuant to the applicable provisions of this
Indenture, and thereafter “Company” shall mean such successor Company.

“Conversion Price” means, at any time, an amount equal to $1,000 divided by the
Conversion Rate in effect at such time.

“Corporate Trust Office” means the office of the Trustee at which at any time
the trust created by this Indenture shall be principally administered, which
office at the date of the execution of this Indenture is located at The Bank of
New York, Corporate Trust Division--Corporate Finance Unit, 101 Barclay Street,
Floor 8W, New York, New York 10286, or such other office as the Trustee may
designate by written notice to the Company.

“Default” means, when used with respect to the Securities, any event which is
or, after notice or passage of time or both, would be an Event of Default.

 

-2-

 

--------------------------------------------------------------------------------

 

“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder, as in effect from
time to time.

“Existing Credit Facility” means the Company’s Loan and Security Agreement dated
December 7, 2005 among C&D Technologies, Inc., C&D Technologies (Datel), Inc.
and C&D Technologies (CPS) LLC, as the Borrowers, C&D Charter Holdings, Inc.,
C&D Dynamo Corp., Dynamo Acquisition Corp., C&D International Investment
Holdings Inc. and Datel Holding Corporation, as the Guarantors, and Wachovia
Bank National Association, as Administrative Agent, the other lenders party
thereto from time to time and Wachovia Capital Markets, LLC, as Sole Lead
Arranger, Manager and Book Manager, as amended, modified, supplemented,
refinanced, refunded or replaced in whole or in part from time to time,
including, any refunding, replacement or refinancing thereof by other credit or
loan facilities with one or more lenders similar in nature to the lenders under
such Loan and Security Agreement.

“Existing Rights Plan” means the Rights Agreement dated as of February 22, 2000,
between the Company and Mellon Investor Services, LLC (formerly ChaseMellon
Shareholder Services, L.L.C.), as rights agent, as amended by an amendment dated
as of November 15, 2004, among the Company, Mellon Investor Services, LLC and
the Bank of New York, as amended from time to time.

“Final Maturity Date” means November 15, 2026.

“GAAP” means generally accepted accounting principles in the United States as
set forth in the opinions and pronouncements of the Accounting Principles Board
of the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or in such other
statements by such other entity as have been approved by a significant segment
of the accounting profession in the United States, which are in effect from time
to time and consistently applied.

“Global Security” means a permanent Global Security that is in substantially the
form attached hereto as Exhibit A and that includes the information and schedule
called for by footnotes 1 and 5 thereof and which is deposited with the
Depositary or its custodian and registered in the name of the Depositary or its
nominee.

“Guarantee” means, as applied to any obligation, (1) a guarantee (other than by
endorsement of negotiable instruments for collection in the ordinary course of
business), direct or indirect, in any manner, of any part or all of such
obligation and (2) an agreement, direct or indirect, contingent or otherwise,
the practical effect of which is to assure in any way the payment or performance
(or payment of damages in the event of non-performance) of all or any part of
such obligation, including, without limiting the foregoing, the payment of
amounts drawn down by letters of credit. A guarantee shall include, without
limitation, any agreement to maintain or preserve any other Person’s financial
condition or to cause any other Person to achieve certain levels of operating
results.

“Holder” or “Securityholder” means the person in whose name a Security is
registered in the Register.

 

-3-

 

--------------------------------------------------------------------------------

 

“Indenture” means this Indenture as amended or supplemented from time to time
pursuant to the terms of this Indenture, including the provisions of the TIA
that are explicitly incorporated in this Indenture by reference to the TIA.

 

“Initial Purchasers” means [  

].

“Interest Payment Date” has the meaning set forth in the Securities.

“Interest Payment Record Date” has the meaning set forth in the Securities.

“NYSE” means the New York Stock Exchange.

“Officer” means, with respect to any Person, the Chairman of the Board, the
Chief Executive Officer, the President, the Chief Operating Officer, the Chief
Financial Officer, the Treasurer, any Assistant Treasurer, the Controller, the
Secretary, any Assistant Secretary or any Vice President of such Person.

“Officers’ Certificate” means a certificate signed by at least two Officers of
the Company; provided, however, that for purposes of Section 7.11 and Section
9.3, “Officers’ Certificate” means a certificate signed by the principal
executive officer, principal financial officer or principal accounting officer
of the Company and at least one other Officer of the Company.

“Opinion of Counsel” means a written opinion from legal counsel. The counsel may
be an employee of or counsel to the Company who is reasonably satisfactory to
the Trustee.

“Person” or “person” means any individual, corporation, partnership, limited
liability company, joint venture, association, joint-stock company, trust,
unincorporated organization, government or any agency or political subdivision
thereof.

“Purchase Agreement” means that certain Purchase Agreement, dated November 15,
2006, between the Company and the Initial Purchasers.

“Put Notice” means a Fundamental Change Purchase Notice or an Option Purchase
Notice.

“Put Price” means the Fundamental Change Purchase Price or the Option Purchase
Price.

“Put Purchase Date” means a Fundamental Change Purchase Date or an Option
Purchase Date.

“QIB” means a qualified institutional buyer as defined in Rule 144A.

“Redemption Date” when used with respect to any Security to be redeemed, means
the date fixed for such redemption pursuant to this Indenture.

“Registration Rights Agreement” means the Registration Rights Agreement, dated
as of the date hereof, between the Company and the Initial Purchasers.

 

-4-

 

--------------------------------------------------------------------------------

 

“Restricted Certificated Security” means a Certificated Security that is a
Restricted Security.

“Restricted Global Security” means a Global Security that is a Restricted
Security.

“Restricted Security” means a Security required to bear the Restricted Legend
called for by footnotes 2 and 3 to the form of Security set forth in Exhibit A
of this Indenture.

“Rule 144” means Rule 144 under the Securities Act or any successor to such
rule, as it may be amended from time to time.

“Rule 144A” means Rule 144A under the Securities Act or any successor to such
rule, as it may be amended from time to time.

“SEC” means the United States Securities and Exchange Commission, as from time
to time constituted, created under the Exchange Act, or, if at any time after
the execution of this Indenture the SEC is not existing and performing the
duties now assigned to it under the TIA, then the body performing such duties at
such time.

“Security” or “Securities” means the Company’s 5.50% Convertible Senior Notes
due 2026, as amended or supplemented from time to time pursuant to the terms of
this Indenture, that are issued under this Indenture.

“Securities Act” means the United States Securities Act of 1933, as amended, and
the rules and regulations promulgated thereunder, as in effect from time to
time.

“Securities Custodian” means the Trustee, as custodian with respect to the
Global Securities, or any successor thereto.

“Significant Subsidiary” means any of the Subsidiaries of the Company which has:
(i) consolidated assets or in which the Company and its other Subsidiaries have
investments equal to or greater than 10% of the Company’s total consolidated
assets; or (ii) consolidated gross revenue equal to or greater than 10% of the
Company’s consolidated gross revenue.

“Subsidiary” means, in respect of any Person, any corporation, association,
partnership or other business entity of which more than 50% of the outstanding
Voting Stock (as defined in Section 5.1) or other interests (including
partnership interests) entitled (without regard to the occurrence of any
contingency) to vote in the election of directors, managers, general partners or
trustees thereof, or persons performing similar functions, is at the time owned
or controlled, directly or indirectly, by (i) such Person; (ii) such Person and
one or more Subsidiaries of such Person; or (iii) one or more Subsidiaries of
such Person.

“Subsidiary Guarantor” means at any time each Subsidiary that has become a
Subsidiary Guarantor pursuant to Section 8.1 of this Indenture, in each case so
long as it remains a Subsidiary Guarantor.

 

-5-

 

--------------------------------------------------------------------------------

 

“TIA” means the United States Trust Indenture Act of 1939, as amended, and the
rules and regulations thereunder as in effect on the date of this Indenture
provided, however, that in the event the Trust Indenture Act of 1939 is amended
after such date, then “TIA” means, to the extent required by such amendment, the
Trust Indenture Act of 1939 as so amended.

“Trading Day” means a day during which trading in securities generally occurs on
the NYSE or, if the Common Stock is not listed on the NYSE, on the principal
other national or regional securities exchange on which the Common Stock is then
listed or, if the Common Stock is not listed on a national or regional
securities exchange, on the Nasdaq or, if the Common Stock is not quoted on
Nasdaq, on the principal other market on which such Common Stock is then traded
or quoted.

“Trustee” means the party named as such in the first paragraph of this Indenture
until a successor replaces it pursuant to the applicable provisions of this
Indenture, and thereafter “Trustee” shall mean such successor Trustee.

“Trust Officer” means, with respect to the Trustee, any officer within the
Corporate Trust Division — Corporate Finance Unit (or any successor division or
unit) of the Trustee located at the Corporate Trust Office of the Trustee, who
shall have direct responsibility for the administration of this Indenture, and
for the purposes of Section 12.1(b)(iii) and Section 12.14 shall also include
any other officer of the Trustee to whom any corporate trust such matter is
referred because of such officer’s knowledge of and familiarity with the
particular subject.

“Unrestricted Certificated Security” means a Certificated Security that is not a
Restricted Security.

“Unrestricted Global Security” means a Global Security that is not a Restricted
Security.

“Vice President” when used with respect to the Company or the Trustee, means any
vice president, whether or not designated by a number or a word or words added
before or after the title “vice president.”

The “Volume-Weighted Average Price,” on any Trading Day, means the
volume-weighted average price for the Common Stock on the NYSE, during the
period beginning at 9:30:01 a.m., New York City time (or such other time as is
the official open of trading at the NYSE) and ending at 4:00:00 p.m., New York
City time (or such other time as is the official close of trading at the NYSE),
as reported by Bloomberg Financial Services through its “Volume at Price” (CHP
[Equity] VAP [Go]) functions (or any successor function, or if there is no such
function or such successor function, then as calculated by a nationally
recognized investment bank). The volume-weighted average price shall be rounded
to the nearest whole cent.

Section 1.2.

Other Definitions

 

Term

Section





“Agent Members”

2.1(d)

“Aggregate Amount”

7.6(e)

 

 

-6-

 

--------------------------------------------------------------------------------

 

 

Term

Section

“Beneficial Owner”

5.1(a)

“Calculation Agent”

6.1(e)

“Capital Stock”

7.6(c)

“Cash Dividend”

7.6(d)

“Company Order”

2.2(d)

“Continuing Directors”

7.6(c)

“Conversion Agent”

2.3

“Conversion Date”

7.2(a)

“Conversion Notice”

7.2(a)

“Conversion Rate”

7.1

“Current Market Price”

7.6(f)

“Custodian”

11.1

“Debt Security”

8.1

“Depositary”

2.1(b)

“Effective Date”

6.1(b)

“Effective Notice Date”

6.1(a)

“Event of Default”

11.1

“ex’ date”

7.6(f)

“Existing Shareholders”

5.1(a)

“Expiration Date”

7.6(e)

“Expiration Time”

7.6(e)

“Financial Institution”

7.15(a)

“Fundamental Change”

5.1(a)

“Fundamental Change Company Notice”

5.1(b)

“Fundamental Change Purchase Date”

5.1(a)

“Fundamental Change Purchase Notice”

5.1(c)

“Fundamental Change Purchase Price”

5.1(a)

“Holder Option Notice”

5.2(b)

“Legal Holiday”

16.7

“Make-Whole Premium”

6.1(b)

“Make-Whole Premium Table”

6.1(b)

“Nasdaq”

1.1

“Notice of Default”

11.1

“Option Purchase Date”

5.2(a)

“Option Purchase Price”

5.2(a)

“Option Purchase Notice”

5.2(c)

“Paying Agent”

2.3

“Purchased Shares”

7.6(e)

“Purchaser Affiliate”

7.10

“QIB” or “QIBs”

2.1(b)

“Redemption Price”

3.1(a)

“Register”

2.3

 

 

-7-

 

--------------------------------------------------------------------------------

 

Term

Section

“Restricted Legend”

2.12(f)

“Rule 144A Information”

9.2(b)

“Stock Price”

6.1(b)

“Subsidiary Guarantee”

8.1

“Underlying Shares”

7.6(b)

 

Section 1.3.

Trust Indenture Act Provisions

Whenever this Indenture refers to a provision of the TIA, that provision is
incorporated by reference in and made a part of this Indenture. The Indenture
shall also include those provisions of the TIA required to be included herein by
the provisions of the TIA. The following TIA terms used in this Indenture have
the following meanings:

“Commission” means the SEC.

“indenture securities” means the Securities;

“indenture security Holder” means a Securityholder;

“indenture to be qualified” means this Indenture;

“indenture trustee” or “institutional trustee” means the Trustee; and

“obligor” on the indenture securities means the Company and any successor
obligor on the Securities.

All other terms used in this Indenture that are defined in the TIA, defined by
TIA reference to another statute or defined by any SEC rule and not otherwise
defined herein have the meanings assigned to them therein.

Section 1.4.

Rules of Construction

Unless the context otherwise requires:

 

(a)

a term has the meaning assigned to it herein;

(b)           an accounting term not otherwise defined has the meaning assigned
to it in accordance with GAAP;

(c)           words in the singular include the plural, and words in the plural
include the singular;

 

(d)

provisions apply to successive events and transactions;

 

-8-

 

--------------------------------------------------------------------------------

 

(e)          the term “merger” includes a statutory share exchange and the term
“merged” has a correlative meaning;

 

(f)

the masculine gender includes the feminine and the neuter;

(g)          references to agreements and other instruments include subsequent
amendments thereto;

 

(h)

references to “interest” include Additional Interest;

(i)           “herein,” “hereof,” “hereunder,” “hereinafter” and other words of
similar import refer to this Indenture as a whole and not to any particular
Article, Section or other subdivision;

(j)           unless context otherwise requires, any reference to an “Article”
or a “Section” refers to an Article or Section, as the case may be, of this
Indenture; and

 

(k)

“or” is not exclusive.

ARTICLE 2

 

THE SECURITIES

Section 2.1.

Form and Dating

(a)      The Securities and the corresponding Trustee’s certificate of
authentication shall be substantially in the respective forms set forth in
Exhibit A, which Exhibit is incorporated in and made part of this Indenture. The
Securities may have notations, legends or endorsements required by law, exchange
rule, Applicable Procedures or usage. The Company shall provide any such
notations, legends or endorsements to the Trustee in writing. Each Security
shall be dated the date of its authentication.

The terms and provisions contained in the Securities shall constitute, and are
hereby expressly made, a part of this Indenture and the Company and the Trustee,
by their execution and delivery of this Indenture, expressly agree to such terms
and provisions and to be bound thereby; provided, however, to the extent
permitted by applicable law, if any provision of any Security conflicts with the
express provisions of this Indenture, the provisions of this Indenture shall
govern and be controlling.

(b)      Restricted Global Securities. All of the Securities shall be issued
initially in the form of one or more Restricted Global Securities, which shall
be deposited on behalf of the purchasers of the Securities represented thereby
with the Securities Custodian, as custodian for the depositary, The Depository
Trust Company (such depositary, or any successor thereto, being hereinafter
referred to as the “Depositary”), and registered in the name of its nominee,
Cede & Co., or as otherwise instructed by the Depositary, duly executed by the
Company and authenticated by the Trustee as hereinafter provided. The aggregate
principal amount of the Restricted Global Securities may from time to time be
increased or decreased by adjustments

 

-9-

 

--------------------------------------------------------------------------------

 

made on the records of the Securities Custodian and the Depositary as
hereinafter provided, subject in each case to compliance with the Applicable
Procedures and the provisions of this Indenture.

(c)      Global Securities In General. Each Global Security shall represent such
of the outstanding Securities as shall be specified therein and each shall
provide that it shall represent the aggregate amount of outstanding Securities
from time to time endorsed thereon and that the aggregate amount of outstanding
Securities represented thereby may from time to time be reduced or increased, as
appropriate, to reflect exchanges, redemptions, purchases or conversions of such
Securities, in each case in accordance with this Indenture. Any adjustment of
the aggregate principal amount of a Global Security to reflect the amount of any
increase or decrease in the amount of outstanding Securities represented thereby
shall be made by the Trustee in accordance with instructions given by the Holder
thereof as required by Section 2.12 hereof, or otherwise in accordance with this
Indenture, and shall be made on the records of the Trustee and the Depositary.

The Company shall issue and the Trustee shall, upon receipt of a Company Order
(which the Company agrees to deliver promptly), authenticate and deliver in
accordance with Section 2.2, initially one or more Global Securities that (i)
shall be registered in the name of Cede & Co. or as otherwise instructed by the
Depositary, (ii) shall be delivered by the Trustee to the Depositary or to the
Securities Custodian pursuant to the Depositary’s instructions and (iii) shall
bear legends required for Global Securities as set forth in Exhibit A hereto.

(d)      Book Entry Provisions. Members of, or participants in, the Depositary
(“Agent Members”) shall have no rights under this Indenture with respect to any
Global Security held on their behalf by the Depositary or under the Global
Security, and the Depositary (including, for this purpose, its nominee) may be
treated by the Company, the Trustee and any agent of the Company or the Trustee
as the absolute owner and Holder of such Global Security for all purposes
whatsoever. Notwithstanding the foregoing, nothing herein shall (A) prevent the
Company, the Trustee or any agent of the Company or the Trustee from giving
effect to any written certification, proxy or other authorization furnished by
the Depositary, or such nominee, as the case may be, or (B) impair, as between
the Depositary and its Agent Members, the Applicable Procedures or the operation
of customary practices governing the exercise of the rights of a Holder of any
Security.

None of the Company, the Trustee, the Registrar, any Paying Agent or any agent
of any of them shall have any responsibility or liability for any aspect of the
records relating to or payments made on account of beneficial ownership
interests in the Securities, for maintaining, supervising or reviewing any
records relating to such beneficial owner interests, or for any acts or
omissions of a Depository or for any transactions between a Depository and any
beneficial owner or between or among beneficial owners. No owner of a beneficial
interest in the Securities shall have any rights under this Indenture, and the
Depository or its nominee, if any, shall be deemed and treated by the Company,
the Trustee, the Registrar, any Paying Agent or any agent of any of them as the
absolute owner and holder of such Securities for all purposes whatsoever.
Notwithstanding the foregoing, nothing herein shall prevent the Company, the
Trustee, the Registrar, any Paying Agent or any agent of any of them from giving
effect to any

 

-10-

 

--------------------------------------------------------------------------------

 

written certification, proxy or other authorization furnished by a Depository,
or any of its members and any other Person on whose behalf such member may act,
the operation of customary practices of such Persons governing he exercise of
the rights of a beneficial owner of any Securities.

(e)      Certificated Securities. Certificated Securities will be issued only
under the circumstances provided in Section 2.12(a)(i).

Section 2.2.

Execution and Authentication

(a)      A duly authorized Officer of the Company shall sign the Securities for
the Company by manual or facsimile signature.

(b)      If an Officer of the Company whose signature is on a Security no longer
holds that office at the time the Trustee authenticates the Security, the
Security shall be valid nevertheless.

(c)      A Security shall not be valid until an authorized signatory of the
Trustee manually signs the certificate of authentication on the Security. The
signature shall be conclusive evidence that the Security has been authenticated
under this Indenture.

(d)      The Trustee shall authenticate and make available for delivery
Securities for original issue in the aggregate principal amount of $54,500,000
upon receipt of a written order or orders of the Company signed by an Officer of
the Company (a “Company Order”). The aggregate principal amount of Securities
outstanding at any time may not exceed $54,500,000 except as provided in Section
2.7.

(e)      The Trustee shall act as the initial authenticating agent. Thereafter,
the Trustee may appoint an authenticating agent acceptable to the Company to
authenticate Securities. An authenticating agent may authenticate Securities
whenever the Trustee may do so. Each reference in this Indenture to
authentication by the Trustee includes authentication by such agent. An
authenticating agent shall have the same rights as an Agent to deal with the
Company or an Affiliate of the Company.

The Securities shall be issuable only in registered form without coupons and
only in denominations of $1,000 principal amount and any integral multiple
thereof.

Section 2.3.

Registrar, Paying Agent and Conversion Agent

The Company shall maintain an office or agency where Securities may be presented
for registration of transfer or for exchange (“Registrar”), an office or agency
in the Borough of Manhattan, the City of New York, where Securities may be
presented for redemption, purchase or payment (“Paying Agent”), an office or
agency where Securities may be presented for conversion (“Conversion Agent”) and
an office or agency where notices and demands to or upon the Company in respect
of the Securities and this Indenture may be served. The Registrar shall keep a
register of the Securities (“Register”) and of their transfer and exchange.

The Company may have one or more co-registrars, one or more additional paying
agents, and one or more additional conversion agents. The term “Registrar”
includes any co-registrar, including any named pursuant to Section 9.6. The term
“Paying Agent” includes any additional paying agent, including any named
pursuant to Section 9.6. The term “Conversion Agent” includes any additional
conversion agent, including any named pursuant to Section 9.6.

 

-11-

 

--------------------------------------------------------------------------------

 

The Company shall enter into an appropriate agency agreement with any Agent not
a party to this Indenture. The agreement shall implement the provisions of this
Indenture that relate to such Agent. The Company shall notify the Trustee of the
name and address of any Agent not a party to this Indenture. If the Company
fails to maintain a Registrar, Paying Agent or Conversion Agent or agent for
service of notices and demands in any place required by this Indenture, or fails
to give the foregoing notice, the Trustee shall act as such. The Company or any
Affiliate of the Company may act as Paying Agent.

The Company hereby initially appoints the Trustee as Registrar, Paying Agent and
Conversion Agent in connection with the Securities.

Section 2.4.

Paying Agent to Hold Money and Securities in Trust

Prior to 10:00 a.m., New York City time, on each due date of payments in respect
of, or delivery of Common Stock, Cash or other consideration or any combination
thereof, as applicable and as provided herein, upon conversion of, any Security,
the Company shall deposit with the Paying Agent Cash (in immediately available
funds if deposited on the due date) and/or with the Conversion Agent such number
of shares of Common Stock and/or other consideration sufficient to make such
payments or deliveries when so becoming due. The Company shall require each
Paying Agent or Conversion Agent, as applicable (other than the Trustee), to
agree in writing that such Agent shall hold in trust for the benefit of
Securityholders or the Trustee all Cash, Common Stock and/or other
consideration, as applicable, held by such Agent for the making of payments or
deliveries in respect of the Securities and shall notify the Trustee in writing
of any default by the Company in making any such payment or delivery. If the
Company or an Affiliate of the Company acts as Paying Agent or Conversion Agent,
as applicable, it shall segregate the Cash, Common Stock and other
consideration, as applicable, held by it as Paying Agent or Conversion Agent, as
applicable, and hold it as a separate trust fund.

The Company at any time may require a Paying Agent or Conversion Agent, as
applicable, to pay all Cash, Common Stock or other consideration, as applicable,
held by it to the Trustee, and the Trustee may at any time during the
continuance of any Default, upon written request to the Paying Agent or the
Conversion Agent, as applicable, require such Paying Agent or Conversion Agent,
as applicable, to pay forthwith to the Trustee all Cash, Common Stock or other
consideration, as applicable, so held in trust by such Paying Agent or
Conversion Agent. Upon doing so, the Paying Agent or the Conversion Agent, as
applicable, shall have no further liability for such Cash, Common Stock or other
consideration, as applicable.

Section 2.5.

Securityholder Lists

The Trustee shall preserve in as current a form as is reasonably practicable the
most recent list available to it of the names and addresses of the
Securityholders. If the Trustee is not the Registrar, the Company shall furnish
to the Trustee on or before each Interest Payment Date, and at such other times
as the Trustee may request in writing, a list of the names and addresses of the
Securityholders in such form and as of such date as the Trustee may reasonably
request.

 

-12-

 

--------------------------------------------------------------------------------

 

Section 2.6.

Transfer and Exchange

(a)      Subject to compliance with any applicable additional requirements
contained in Section 2.12, when a Security is presented to a Registrar with a
request to register a transfer thereof or to exchange such Security for an equal
principal amount of Securities of other authorized denominations, the Registrar
shall register the transfer or make the exchange as requested; provided,
however, that every Security presented or surrendered for registration of
transfer or exchange shall, if such Security is a Certificated Security, be duly
endorsed or accompanied by an assignment form, in the form included in Exhibit A
attached hereto and, if applicable, a transfer certificate, in the form included
in Exhibit B attached hereto, and in form reasonably satisfactory to the
Registrar duly executed by the Holder thereof or its attorney duly authorized in
writing. To permit registration of transfers and exchanges, upon surrender of
any Security for registration of transfer or exchange at an office or agency
maintained pursuant to Section 2.3, the Company shall execute and the Trustee
shall authenticate Securities of a like aggregate principal amount at the
Registrar’s request. Any exchange or transfer shall be without charge, except
that the Company or the Registrar may require payment of a sum sufficient to
cover any tax, assessment or other governmental charge that may be imposed in
relation thereto, other than exchanges pursuant to Section 2.10, Section 13.5,
Article 3, Article 5 or Article 7, in each case, not involving any transfer.

Neither the Company, any Registrar nor the Trustee shall be required to exchange
or register a transfer of (i) any Securities for a period of 15 days preceding
any mailing of a notice of Securities to be redeemed, (ii) any Securities or
portions thereof selected or called for redemption (except, in the case of
redemption of a Security in part, the portion thereof not to be redeemed) or
(iii) any Securities or portions thereof in respect of which a Put Notice has
been delivered and not validly withdrawn by the Holder thereof (except, in the
case of the purchase of a Security in part, the portion thereof not to be
purchased).

All Securities issued upon any transfer or exchange of Securities shall be valid
obligations of the Company, evidencing the same debt and entitled to the same
benefits under this Indenture as the Securities surrendered upon such transfer
or exchange.

(b)      Any Registrar appointed pursuant to Section 2.3 or Section 9.6 hereof
shall provide to the Trustee such information as the Trustee may reasonably
request in connection with the delivery by such Registrar of Securities upon
transfer or exchange of Securities.

The Trustee shall have no obligation or duty to monitor, determine or inquire as
to compliance with any restrictions on transfer imposed under this Indenture or
under applicable law with respect to any transfer of any interest in any
Security (including any transfers between or among Agent Members or other
beneficial owners of interests in any Global Security) other than to require
delivery of such opinions of counsel, certificates and other documentation or
evidence as are expressly required by, and to do so if and when expressly
required by the terms of, this Indenture (including if so requested by the
Company exercising a right to require the delivery of such items), and to
examine the same to determine substantial compliance as to form with the express
requirements hereof.

 

-13-

 

--------------------------------------------------------------------------------

 

Any Holder of a Global Security shall, by acceptance of such Global Security,
agree that transfers of beneficial interests in such Global Security may be
effected only through a book-entry system maintained by the Depository (or its
agent), and that ownership of a beneficial interest in a Global Security shall
be required to be reflected in a book-entry system.

Section 2.7.

Replacement Securities

If (a) any mutilated security is surrendered to the Company, a Registrar or the
Trustee, or (b) the Company, the Registrar and the Trustee receive evidence to
their satisfaction of the destruction, loss or theft of any Security, and, in
either case, there is delivered to the Company, the Registrar and the Trustee
such security or indemnity as shall be reasonably required by them to save each
of them harmless, then, in the absence of notice to the Company, such Registrar
or the Trustee that such Security has been acquired by a bona fide or protected
purchaser, the Company shall issue, and the Trustee shall, upon receipt of a
Company Order (which the Company agrees to deliver promptly), authenticate and
deliver, in exchange for any such mutilated Security or in lieu of any such
destroyed, lost or stolen Security, a new Security of like tenor and principal
amount, bearing a number not contemporaneously outstanding.

In case any such mutilated, destroyed, lost or stolen Security has become or is
about to become due and payable, or is about to be redeemed pursuant to Article
3 or purchased by the Company pursuant to Article 5, the Company in its
discretion may, instead of issuing a new Security, pay, redeem or purchase such
Security, as the case may be, in accordance herewith.

Upon the issuance of any new Securities under this Section 2.7, the Company may
require the payment of a sum sufficient to cover any tax, assessment or other
governmental charge that may be imposed in relation thereto and any other
reasonable expenses (including the reasonable fees and expenses of the Trustee
or the Registrar) in connection therewith.

Every new Security issued pursuant to this Section 2.7 in lieu of any mutilated,
destroyed, lost or stolen Security shall constitute an original additional
contractual obligation of the Company, whether or not the mutilated, destroyed,
lost or stolen Security shall be at any time enforceable by anyone, and shall be
entitled to all benefits of this Indenture equally and proportionately with any
and all other Securities duly issued and outstanding hereunder.

The provisions of this Section 2.7 are (to the extent lawful) exclusive and
shall preclude (to the extent lawful) all other rights and remedies with respect
to the replacement or payment of mutilated, destroyed, lost or stolen
Securities.

Section 2.8.

Outstanding Securities

Securities outstanding at any time are all Securities authenticated by the
Trustee, except for those canceled by it, those paid, redeemed or repurchased
pursuant to Section 2.7, those delivered to it for cancellation and those
described in this Section 2.8 as not outstanding.

If a Security is replaced pursuant to Section 2.7 (other than a mutilated
Security surrendered for replacement), it ceases to be outstanding unless the
Trustee receives, subsequent to the new Security’s authentication, proof
satisfactory to the Company that the replaced Security

 

-14-

 

--------------------------------------------------------------------------------

 

is held by a bona fide or protected purchaser. A mutilated Security ceases to be
outstanding upon surrender and replacement thereof pursuant to Section 2.7 .

If the Paying Agent holds, in accordance with the terms of this Indenture, prior
to 10:00 a.m., New York City time, on the Final Maturity Date or a Redemption
Date or on a Put Purchase Date, as the case may be, Cash sufficient to pay all
Securities then payable, then on and after such Final Maturity Date, Redemption
Date or Put Purchase Date, as the case may be, such Securities shall cease to be
outstanding and interest on such Securities shall cease to accrue.

If a Security is converted in accordance with Article 7, then on the Conversion
Date, such Security shall cease to be outstanding and interest on such Security
shall cease to accrue, unless there shall be a default in the delivery of the
consideration payable hereunder upon such conversion.

Subject to the restrictions contained in Section 2.9, a Security does not cease
to be outstanding solely because the Company or an Affiliate of the Company
holds the Security.

Section 2.9.

Treasury Securities

In determining whether the Holders of the required principal amount of
Securities have given or concurred in any notice, request, demand,
authorization, direction, waiver or consent, Securities owned by the Company or
any other obligor on the Securities or by any Affiliate of the Company or of
such other obligor shall be disregarded and deemed not to be outstanding for
such purposes, except that, for purposes of determining whether the Trustee
shall be protected in relying on any such notice, request, demand,
authorization, direction, waiver or consent, only Securities which a Trust
Officer actually knows are so owned shall be so disregarded. Securities so owned
which have been pledged in good faith shall not be disregarded if the pledgee
establishes to the satisfaction of the Trustee the pledgee’s right so to act
with respect to the Securities and that the pledgee is not, and is not acting on
the behalf of, the Company or any other obligor on the Securities or any
Affiliate of the Company or of such other obligor.

Section 2.10.

Temporary Securities

Until definitive Securities are ready for delivery, the Company may prepare and
execute, and, upon receipt of a Company Order, the Trustee shall authenticate
and deliver, temporary Securities. Temporary Securities shall be substantially
in the form of definitive Securities but may have variations that the Company
with the consent of the Trustee reasonably considers appropriate for temporary
Securities. After the preparation of definitive Securities, the temporary
Securities shall be exchangeable for definitive Securities upon surrender of the
temporary Securities at the office or agency of the Company designated for such
purpose pursuant to Section 2.3, without charge to the Holder. Upon surrender
for cancellation of any one or more temporary Securities, the Company shall
execute and the Trustee shall, upon receipt of a Company Order (which the
Company agrees to deliver promptly), authenticate and deliver in exchange
therefor a like principal amount of definitive Securities of authorized
denominations. Until so exchanged the temporary Securities shall in all respects
be entitled to the same benefits under this Indenture as definitive Securities.

 

-15-

 

--------------------------------------------------------------------------------

 

Section 2.11.

Cancellation

The Company at any time may deliver Securities to the Trustee for cancellation.
The Registrar, the Paying Agent and the Conversion Agent shall forward to the
Trustee or its agent any Securities surrendered to them for transfer, exchange,
redemption, payment or conversion. The Trustee and no one else shall cancel, in
accordance with its standard procedures, all Securities surrendered for
transfer, exchange, redemption, payment, conversion or cancellation and shall
deliver the canceled Securities to the Company. The Company may not issue new
Securities to replace Securities that it has paid or delivered to the Trustee
for cancellation or that any Holder has converted pursuant to Article 7.

All Securities that are redeemed or purchased pursuant to Articles 3 or 5 or
otherwise acquired by the Company shall be delivered to the Trustee for
cancellation. If the Company shall acquire any of the Securities, such
acquisition shall not operate as a repurchase or satisfaction of the
indebtedness represented by such Securities unless and until the same are
delivered to the Trustee for cancellation.

Section 2.12.

Legend; Additional Transfer and Exchange Requirements

 

(a)

Transfer and Exchange of Global Securities.

(i) Certificated Securities shall be issued in exchange for interests in the
Global Securities only (x) if the Depositary notifies the Company that it is
unwilling or unable to continue as Depositary for the Global Securities or if it
at any time ceases to be a “clearing agency” registered under the Exchange Act,
if so required by applicable law or regulation, and a successor Depositary is
not appointed by the Company within 90 days of such notice or (y) if an Event of
Default has occurred and is continuing, each in accordance with the Applicable
Procedures. In any such case, the Company shall execute, and the Trustee shall,
upon receipt of a Company Order (which the Company agrees to deliver promptly),
authenticate and deliver Certificated Securities in an aggregate principal
amount equal to the principal amount of such Global Securities in exchange
therefor. Only Restricted Certificated Securities shall be issued in exchange
for beneficial interests in Restricted Global Securities, and only Unrestricted
Certificated Securities shall be issued in exchange for beneficial interests in
Unrestricted Global Securities. Certificated Securities issued in exchange for
beneficial interests in Global Securities shall be registered in such names and
shall be in such authorized denominations as the Depositary, pursuant to
instructions from its Agent Members or otherwise in accordance with the
Applicable Procedures, shall instruct the Trustee. The Trustee shall deliver or
cause to be delivered such Certificated Securities to the Persons in whose name
such Securities are so registered. Such exchange shall be effected in accordance
with the Applicable Procedures. In the event that the Certificated Securities
are not issued to each such beneficial owner promptly after the Registrar has
received a request from the Depositary to issue such Certificated Securities,
the Company expressly acknowledges, with respect to the right of any Holder to
pursue a remedy pursuant to Section 11.6 or 11.7 hereof, the right of any
beneficial holder of Securities to pursue such remedy with respect to the
portion of the Global Security that represents such Beneficial Owner’s
Securities as if such Certificated Notes had been issued.

 

-16-

 

--------------------------------------------------------------------------------

 

(ii)               Notwithstanding any other provisions of this Indenture other
than the provisions set forth in Section 2.12(a)(i), a Global Security may not
be transferred except as a whole by the Depositary to a nominee of the
Depositary or by a nominee of the Depositary to the Depositary or another
nominee of the Depositary or by the Depositary or any such nominee to a
successor Depositary or a nominee of such successor Depositary.

(b)      Transfer and Exchange of Certificated Securities. In the event that
Certificated Securities are issued in exchange for beneficial interests in
Global Securities in accordance with Section 2.12(a)(i), and, on or after such
event, Certificated Securities are presented by a Holder to the Registrar with a
request:

(x)      to register the transfer of the Certificated Securities to a person who
will take delivery thereof in the form of Certificated Securities only; or

(y)      to exchange such Certificated Securities for an equal principal amount
of Certificated Securities of other authorized denominations,

such Registrar shall register the transfer or make the exchange as requested;
provided, however, that the Certificated Securities presented or surrendered for
register of transfer or exchange:

(i)           shall be duly endorsed or accompanied by a written instrument of
transfer in accordance with the proviso to the first sentence of Section 2.6(a);
and

(ii)               in the case of a Restricted Certificated Security, such
request shall be accompanied by the following additional information and
documents, as applicable:

(1)               if such Restricted Certificated Security is being delivered to
the Registrar by a Holder for registration in the name of such Holder, without
transfer, or such Restricted Certificated Security is being transferred to the
Company or a Subsidiary of the Company, a certification to that effect from such
Holder (in substantially the form set forth in Exhibit B);

(2)               if such Restricted Certificated Security is being transferred
to a person the Holder reasonably believes is a QIB in accordance with Rule
144A, or pursuant to an effective registration statement under the Securities
Act, a certification to that effect from such Holder (in substantially the form
set forth in Exhibit B);

(3)               if such Restricted Certificated Security is being transferred
pursuant to an exemption from the registration requirements of the Securities
Act in accordance with Rule 144 or pursuant to and in compliance with another
exemption from the registration requirements under the Securities Act, a
certification to that effect from the Holder (in substantially the form set
forth in Exhibit B) and, if the Company or the Registrar so requests, an opinion
of counsel, certificates and other information reasonably acceptable to the
Company and the Registrar to the effect that such transfer does not require
registration under the Securities Act.

 

-17-

 

--------------------------------------------------------------------------------

 

(c)      Transfer of a Beneficial Interest in a Restricted Global Security for a
Beneficial Interest in an Unrestricted Global Security. Any person having a
beneficial interest in a Restricted Global Security may upon request, subject to
the Applicable Procedures, transfer such beneficial interest to a Person who is
required or permitted to take delivery thereof in the form of a beneficial
interest in an Unrestricted Global Security. Upon receipt by the Trustee of
written instructions, or such other form of instructions as is customary for the
Depositary, from the Depositary or its nominee on behalf of any Person having a
beneficial interest in a Restricted Global Security and the following additional
information and documents in such form as is customary for the Depositary from
the Depositary or its nominee on behalf of the Person having such beneficial
interest in the Restricted Global Security (all of which may be submitted by
facsimile or electronically):

(i)           if such beneficial interest is being transferred pursuant to an
effective registration statement under the Securities Act, a certification to
that effect from the Holder (in substantially the form set forth in Exhibit B);
or

(ii)               if such beneficial interest is being transferred pursuant to
an exemption from the registration requirements of the Securities Act in
accordance with Rule 144, a certification to that effect from the Holder (in
substantially the form set forth in Exhibit B) and, if the Company or the
Trustee so requests, an opinion of counsel, certificates and other information
reasonably acceptable to the Company and the Registrar to the effect that such
transfer does not require registration under the Securities Act;

the Registrar shall reduce or cause to be reduced the aggregate principal amount
of the Restricted Global Security by the appropriate principal amount and shall
increase or cause to be increased the aggregate principal amount of the
Unrestricted Global Security by a like principal amount. Such transfer shall
otherwise be effected in accordance with the Applicable Procedures. If no
Unrestricted Global Security is then outstanding, the Company shall execute and
the Trustee shall, upon receipt of a Company Order (which the Company agrees to
deliver promptly), authenticate and deliver an Unrestricted Global Security.

(d)      Transfer of a Beneficial Interest in an Unrestricted Global Security
for a Beneficial Interest in a Restricted Global Security. Any person having a
beneficial interest in an Unrestricted Global Security may upon request, subject
to the Applicable Procedures, transfer such beneficial interest to a person who
is required or permitted to take delivery thereof in the form of a beneficial
interest in a Restricted Global Security. Upon receipt by the Trustee of written
instructions, or such other form of instructions as is customary for the
Depositary, from the Depository or its nominee on behalf of any person having a
beneficial interest in an Unrestricted Global Security and the following
additional information and documents in such form as is customary for the
Depositary, from the Depositary or its nominee on behalf of the person having
such beneficial interest in the Unrestricted Global Security (all of which may
be submitted by facsimile or electronically):

(i)           a certification from the Holder (in substantially the form set
forth in Exhibit B) to the effect that such beneficial interest is being
transferred to a person that the transferor reasonably believes is a QIB in
accordance with Rule 144A;

 

-18-

 

--------------------------------------------------------------------------------

 

(ii)               if such beneficial interest in such Unrestricted Global
Security is being transferred in compliance with any other exemption from
registration under the Securities Act, certification to that effect from such
Holder (in substantially the form set forth in Exhibit B) and, if the Company or
the Trustee so requests, an opinion of counsel, certificates and other
information reasonably acceptable to the Company and the Registrar to the effect
that such transfer does not require registration under the Securities Act; or

(iii)             a certification (in substantially the form set forth in
Exhibit B) to the effect that such beneficial interest is being transferred to
the Company or a Subsidiary of the Company,

the Registrar shall reduce or cause to be reduced the aggregate principal amount
of the Unrestricted Global Security by the appropriate principal amount and
shall increase or cause to be increased the aggregate principal amount of the
Restricted Global Security by a like principal amount. Such transfer shall
otherwise be effected in accordance with the Applicable Procedures. If no
Restricted Global Security is then outstanding, the Company shall execute and
the Trustee shall, upon receipt of a Company Order (which the Company agrees to
deliver promptly), authenticate and deliver a Restricted Global Security.

(e)      Transfers of Certificated Securities for Beneficial Interest in Global
Securities. In the event that Certificated Securities are issued in exchange for
beneficial interests in Global Securities and, thereafter, the events or
conditions specified in Section 2.12(a)(i) which required such exchange shall
cease to exist, the Company shall mail notice to the Trustee and to the Holders
(i) stating that Holders may exchange Certificated Securities for interests in
Global Securities by complying with the procedures set forth in this Indenture
and (ii) briefly describing such procedures and the events or circumstances
requiring that such notice be given. Thereafter, if Certificated Securities are
presented by a Holder to a Registrar with a request:

(x)      to register the transfer of such Certificated Securities to a Person
who will take delivery thereof in the form of a beneficial interest in a Global
Security, which request shall specify whether such Global Security will be a
Restricted Global Security or an Unrestricted Global Security; or

(y)      to exchange such Certificated Securities for an equal principal amount
of beneficial interests in a Global Security, which beneficial interests will be
owned by the Holder transferring such Certificated Securities (provided that in
the case of such an exchange, Restricted Certificated Securities may be
exchanged only for Restricted Global Securities and Unrestricted Certificated
Securities may be exchanged only for Unrestricted Global Securities),

the Registrar shall register the transfer or make the exchange as requested by
canceling such Certificated Security and causing the aggregate principal amount
of the applicable Global Security to be increased accordingly and, if no such
Global Security is then outstanding, the Company shall issue and the Trustee
shall, upon receipt of a Company Order (which the Company agrees to deliver
promptly) authenticate and deliver a new Global Security; provided, however,
that the Certificated Securities presented or surrendered for registration of
transfer or exchange:

 

-19-

 

--------------------------------------------------------------------------------

 

however, that the Certificated Securities presented or surrendered for
registration of transfer or exchange:

the Registrar shall register the transfer or make the exchange as requested by
canceling such Certificated Security and causing the aggregate principal amount
of the applicable Global Security to be increased accordingly and, if no such
Global Security is then outstanding, the Company shall issue and the Trustee
shall, upon receipt of a Company Order (which the Company agrees to deliver
promptly) authenticate and deliver a new Global Security; provided, however,
that the Certificated Securities presented or surrendered for registration of
transfer or exchange:

(i)           shall be duly endorsed or accompanied by a written instrument of
transfer in accordance with the proviso to Section 2.6(a);

(ii)               in the case of a Restricted Certificated Security to be
transferred for a beneficial interest in an Unrestricted Global Security, shall
be accompanied by the following additional information and documents, as
applicable:

(1)               if such Restricted Certificated Security is being transferred
pursuant to an effective registration statement under the Securities Act, a
certification to that effect from such Holder (in substantially the form set
forth in Exhibit B); or

(2)               if such Restricted Certificated Security is being transferred
pursuant to an exemption from the registration requirements of the Securities
Act, including without limitation the exemption provided by Rule 144 thereunder,
a certification to that effect from such Holder (in substantially the form set
forth in Exhibit B) and, if the Company or the Registrar so requests, an opinion
of counsel, certificates and other information reasonably acceptable to the
Company and the Trustee to the effect that such transfer does not require
registration under of the Securities Act;

(iii)             in the case of a Restricted Certificated Security to be
transferred to a person the Holder reasonably believes is a QIB in accordance
with Rule 144A for a beneficial interest in a Restricted Global Security, shall
be accompanied by a certification to that effect from such Holder (in
substantially the form set forth in Exhibit B):

(iv)              in the case of an Unrestricted Certificated Security to be
transferred or exchanged for a beneficial interest in an Unrestricted Global
Security, or in the case of a Restricted Certificated Security to be exchanged
(and not transferred) for a beneficial interest in a Restricted Global Security,
such request need not be accompanied by any additional information or documents;
and

(v)               in the case of an Unrestricted Certificated Security to be
transferred or exchanged for a beneficial interest in a Restricted Global
Security, such request shall be accompanied by the following additional
information and documents, as applicable:

(1)               if such Unrestricted Certificated Security is being
transferred to a person the Holder reasonably believes is a QIB (which, in the
case of an exchange, shall be such Holder) in accordance with Rule

 

-20-

 

--------------------------------------------------------------------------------

 

144A, a certification to that effect from such Holder (in substantially the form
set forth in Exhibit B);

(2)               if such Unrestricted Certificated Security is being
transferred in compliance with any other exemption from registration under the
Securities Act, certification to that effect from such Holder (in substantially
the form set forth in Exhibit B) and, if the Company or the Trustee so requests,
an opinion of counsel, certificates and other information reasonably acceptable
to the Company and the Registrar to the effect that such transfer does not
require registration under the Securities Act; or

(3)               if such Unrestricted Certificated Security is being
transferred to the Company or a Subsidiary of the Company, a certification to
that effect from such Holder (in substantially the form set forth in Exhibit B).

 

(f)

Legends.

(i)             Except as permitted by the following paragraphs (ii), (iii) and
(iv), each Global Security and Certificated Security (and all Securities issued
in exchange therefor or upon registration of transfer or replacement thereof)
shall bear a legend in substantially the form called for by footnote 2 to
Exhibit A attached hereto (the “Restricted Legend”), for so long as it is
required by this Indenture to bear such legend.

(ii)             Upon any sale or transfer of a Restricted Security (x) after
the expiration of the holding period applicable to sales of the Securities under
Rule 144(k) of the Securities Act, (y) pursuant to Rule 144 or another exemption
from the registration requirements of the Securities Act pursuant to which the
transferee is permitted to transfer such Restricted Securities without
restriction or (z) pursuant to an effective registration statement under the
Securities Act:

(1)               in the case of any Restricted Certificated Security, each
Registrar shall permit the Holder thereof to transfer such Restricted
Certificated Security to a transferee who, unless such transferee is an
Affiliate of the Company, shall take such Security in the form of an
Unrestricted Certificated Security or (under the circumstances described in
Section 2.12(e)) an Unrestricted Global Security, and in each case shall rescind
any restriction on the transfer of such Security; provided, however, that the
Holder of such Restricted Certificated Security shall, in connection with such
exchange or transfer, comply with the other applicable provisions of this
Section 2.12; and

(2)               in the case of a Restricted Global Security, each Registrar
shall permit the Holder of a beneficial interest therein to transfer such
beneficial interest in a Restricted Global Security to a transferee who, unless
such transferee is an Affiliate of the Company, shall take such Security in the
form of a beneficial interest in an Unrestricted Global Security and shall
rescind any restriction on transfer of such Security; provided, however, that
such Unrestricted

 

-21-

 

--------------------------------------------------------------------------------

 



Global Security shall continue to be subject to the provisions of Section
2.12(a)(ii); and provided further, however, that the owner of such beneficial
interest shall, in connection with such transfer, comply with the other
applicable provisions of this Section 2.12.

If the Registrar so requests or if the Applicable Procedures so require, prior
to the removal of any restrictive legend at the end of the holding period
applicable to sales of the Securities under Rule 144(k) of the Securities Act,
such requesting Holder shall deliver an Opinion of Counsel in form reasonably
acceptable to the Registrar and the Company to the effect that the restrictions
on transfer contained herein and the restrictive legend are no longer required
in order to maintain compliance with the Securities Act.

(iii)             Upon the exchange, registration of transfer or replacement of
Securities not bearing the Restricted Legend, the Company shall issue, and the
Trustee shall, upon receipt of a Company Order (which the Company agrees to
deliver promptly), authenticate and deliver, Securities that do not bear such
Restricted Legend.

(iv)              After the expiration of the holding period pursuant to Rule
144(k) of the Securities Act, the Company may with the consent of any Holder of
a Restricted Global Security or a Restricted Certificated Security that is not
an Affiliate of the Company, remove any restriction of transfer on such
Security, and the Company shall issue, and the Trustee shall, upon receipt of a
Company Order (which the Company agrees to deliver promptly), authenticate and
deliver Securities that do not bear the Restricted Legend.

(v)               Until the earliest to occur of (w) the expiration of the
holding period applicable to sales of the Securities under Rule 144(k) of the
Securities Act, (x) a transfer pursuant to Rule 144 or another exemption from
the registration requirements of the Securities Act pursuant to which the
transferee is permitted to transfer such Restricted Securities without
restriction, (y) a transfer pursuant to an effective registration statement
under the Securities Act or (z) the inclusion of such shares in an effective
registration statement under the Securities Act and the delivery by the holder
thereof to the Company of an undertaking in form and substance reasonably
satisfactory to the Company that such holder will not transfer or otherwise
dispose of such shares except pursuant to such registration statement and in
compliance with any prospectus delivery requirements under the Securities Act,
the shares of Common Stock issued upon conversion of the Securities shall bear a
legend substantially to the same effect as the Restricted Legend; provided that
all Securities held by Affiliates of the Company shall bear the Restricted
Legend at all times.

(g)      Transfers to the Company. Nothing contained in this Indenture or in the
Securities shall prohibit the sale or other transfer of any Securities
(including beneficial interests in Global Securities) to the Company, or any of
its Subsidiaries or any of its Affiliates; provided, however, that neither the
Company nor any of its Subsidiaries shall resell or otherwise transfer any such
Security.

 

-22-

 

--------------------------------------------------------------------------------

 

Section 2.13.

CUSIP Numbers

The Company in issuing the Securities may use one or more “CUSIP,” “ISIN” or
other similar numbers (if then generally in use), and, if so, the Trustee shall
use “CUSIP,” “ISIN” or other similar numbers in notices of redemption or
purchase as a convenience to Holders; provided, however, that any such notice
may state that no representation is made as to the correctness of such numbers
either as printed on the Securities or as contained in any notice of a
redemption or purchase and that reliance may be placed only on the other
identification numbers printed on the Securities, and any such redemption or
purchase shall not be affected by any defect in or omission of such numbers. The
Company shall promptly notify the Trustee of any change in the “CUSIP,” “ISIN”
or other similar numbers.

Section 2.14.

Ranking

The obligations of the Company arising under or in connection with this
Indenture and every outstanding Security issued under this Indenture from time
to time constitutes and shall constitute a senior unsecured general obligation
of the Company, ranking equally with existing and future senior unsecured
indebtedness of the Company, including without limitation the Company’s 5.25%
Convertible Senior Notes Due 2025, and ranking senior in right of payment to any
future indebtedness of the Company that is expressly made subordinate to the
Securities by the terms of such indebtedness.

Section 2.15.

Persons Deemed Owners

Prior to due presentment of a Security for registration of transfer, the
Company, the Trustee and any agent of the Company or the Trustee may treat the
person in whose name such Security is registered as the owner of such Security
for the purpose of receiving payment of principal of, Redemption Price or Put
Price for, and interest on, the Security, for the purpose of receiving Common
Stock, Cash and, if applicable, any Make-Whole Premium upon conversion and for
all other purposes whatsoever, whether or not such Security is overdue, and none
of the Company, the Trustee nor any agent of the Company or the Trustee shall be
affected by notice to the contrary. The registered Holder of a Global Security
may grant proxies and otherwise authorize any person, including Agent Members
and persons that may hold interests through Agent Members, to take any action
that a Holder is entitled to take under this Indenture or the Securities.

Section 2.16.

Defaulted Interest

If the Company defaults on a payment of interest on the Securities, it shall pay
the defaulted interest, plus (to the extent permitted by law) any interest
payable on the defaulted interest, in accordance with the terms hereof, to the
Persons who are Holders on a subsequent special record date, which date shall be
at least five Business Days prior to the payment date. The Company shall fix
such special record date and payment date in a manner satisfactory to the
Trustee. At least 10 days before such special record date, the Company shall
mail to each Holder a notice that states the special record date, the payment
date and the amount of defaulted interest, and interest payable on defaulted
interest, if any, to be paid. The Company may make payment of any defaulted
interest in any other lawful manner not inconsistent with the requirements (if
applicable) of any securities exchange on which the Securities may be listed
and, upon such notice as may be required by such exchange, if, after written
notice given by the Company to the Trustee of the proposed payment pursuant to
this sentence, such manner of payment shall be deemed practicable by the
Trustee.

 

-23-

 

--------------------------------------------------------------------------------

 

(if applicable) of any securities exchange on which the Securities may be listed
and, upon such notice as may be required by such exchange, if, after written
notice given by the Company to the Trustee of the proposed payment pursuant to
this sentence, such manner of payment shall be deemed practicable by the
Trustee.

ARTICLE 3

 

REDEMPTION

Section 3.1.

Redemption of Securities; Notice to Trustee

(a)      At any time on and after November 15, 2011, the Securities may be
redeemed at the option of the Company at any time or from time to time as
described below. Upon any redemption pursuant to this Section 3.1, the Company
shall provide the notice required by Section 3.3 hereof (which notice may be
revoked at any time prior to the time at which the Company or the Trustee, as
the case may be, has given such notice to Securityholders) and shall pay a
redemption price in Cash equal to 100% of the principal amount of the Securities
being redeemed, plus any accrued and unpaid interest (including Additional
Interest, if any) to, but excluding, the date fixed for redemption, payable in
Cash (the “Redemption Price”).

(b)      In the event that the Company elects to redeem the Securities on a
Redemption Date that is after any Interest Payment Record Date but on or before
the corresponding Interest Payment Date or that results in the conversion of the
Securities prior to that Interest Payment Date, the Company shall be required to
pay any accrued and unpaid interest to the Holder who was the registered Holder
on the Interest Payment Record Date immediately preceding such Redemption Date
or conversion.

(c)      If the Company elects to redeem Securities pursuant to this Section 3.1
and paragraph 5 of the Securities, it shall notify the Trustee of the Redemption
Date and the principal amount of Securities to be redeemed at least 15 days
prior to the date notice of the Redemption Date is given to the Holders pursuant
to Section 3.3 (unless a shorter notice shall be satisfactory to the Trustee).

Section 3.2.

Selection of Securities to be Redeemed

If less than all of the Securities are to be redeemed, unless the Applicable
Procedures provide otherwise, the Trustee shall select the Securities to be
redeemed. The Trustee shall make the selection by lot, on a pro rata basis or by
any other method the Trustee considers fair and appropriate or in accordance
with the Applicable Procedures to the extent the Securities are issued as Global
Securities. Securities in denominations of $1,000 principal amount may only be
redeemed in whole. The Trustee may select for redemption portions (equal to
$1,000 principal amount or any integral multiple thereof) of the principal of
Securities that have denominations larger than $1,000 principal amount.
Provisions of this Indenture that apply to Securities called for redemption also
apply to portions of Securities called for redemption. The Trustee shall notify
the Company promptly of the Securities or portions of the Securities to be
redeemed.

 

-24-

 

--------------------------------------------------------------------------------

 

Securities and portions of Securities that are to be redeemed are convertible by
the Holder until 5:00 p.m., New York City time, on the Business Day immediately
preceding the Redemption Date. If any Security selected for partial redemption
is converted in part before termination of the conversion right with respect to
the portion of the Security so selected, the converted portion of such Security
shall be deemed to be taken from the portion selected for redemption. Securities
that have been converted subsequent to the Trustee commencing selection of
Securities to be redeemed but prior to redemption of such Securities shall be
treated by the Trustee as outstanding for the purpose of such selection.

Section 3.3.

Notice of Redemption

At least 30 days but not more than 60 days before a Redemption Date, the Company
shall mail or cause to be mailed a notice of redemption to each Holder of
Securities to be redeemed in accordance with Section 16.2.

The notice shall identify the Securities (including the CUSIP number(s) of the
Securities) to be redeemed and shall state:

 

(1)

the Redemption Date;

 

(2)

the Redemption Price;

 

(3)

the then current Conversion Rate;

(4)       the names and addresses of the Paying Agent and Conversion Agent;

(5)       that Securities called for redemption must be presented and
surrendered to the Paying Agent to collect the Redemption Price;

(6)       that Holders who wish to convert Securities must surrender such
Securities for conversion prior to 5:00 p.m., New York City time, on the
Business Day immediately preceding the Redemption Date and must satisfy the
other requirements set forth in paragraph 8 of the Securities and Article 7
hereof;

(7)       that, unless the Company defaults in making the payment of the
Redemption Price, interest on Securities called for redemption shall cease
accruing on and after the Redemption Date; and

(8)       if any Security is being redeemed in part, the portion of the
principal amount of such Security to be redeemed and that, after the Redemption
Date, upon presentation and surrender of such Security, a new Security or
Securities in aggregate principal amount equal to the unredeemed portion thereof
shall be issued.

 

-25-

 

--------------------------------------------------------------------------------

 

If any of the Securities to be redeemed is in the form of a Global Security,
then the Company shall modify such notice to the extent necessary to accord with
the Applicable Procedures applicable to redemptions.

At the Company’s written request, the Trustee shall give the notice of
redemption to each Holder in the Company’s name and at the Company’s expense;
provided, however, that the Company makes such request at least three Business
Days (unless a shorter period shall be satisfactory to the Trustee) prior to the
date by which such notice of redemption must be given to Holders in accordance
with this Section 3.3; provided further, however, that the text of the notice of
redemption shall be prepared by the Company.

Section 3.4.

Effect of Notice of Redemption

Once notice of redemption is mailed, Securities called for redemption become due
and payable on the Redemption Date and at the Redemption Price stated in the
notice, except for Securities that are converted in accordance with the
provisions of this Indenture. Upon surrender to the Paying Agent, such
Securities shall be paid at the Redemption Price.

Section 3.5.

Deposit of Redemption Price

Prior to 10:00 a.m., New York City time, on the applicable Redemption Date, the
Company shall deposit with the Paying Agent (or, if the Company or an Affiliate
acts as Paying Agent, shall segregate and hold in trust as provided in Section
2.4) an amount of Cash (in immediately available funds if deposited on such
Redemption Date) sufficient to pay the aggregate Redemption Price of all
Securities or portions thereof that are to be redeemed on that Redemption Date,
other than Securities or portions thereof called for redemption on that date
that have been delivered by the Company to the Trustee for cancellation or have
been delivered by the Holder thereof for conversion.

If the Paying Agent holds, in accordance with the terms hereof, at 10:00 a.m.,
New York City time, on the applicable Redemption Date, Cash sufficient to pay
the Redemption Price of all Securities to be redeemed on such date, then, on and
after such Redemption Date, such Securities shall cease to be outstanding and
interest on such Securities shall cease to accrue, whether or not such
Securities are delivered by their Holders to the Paying Agent, and the rights of
the Holders in respect thereof shall terminate (other than the right to receive
the Redemption Price upon delivery of such Securities by their Holders to the
Paying Agent).

Section 3.6.

Securities Redeemed in Part

Any Certificated Security that is to be redeemed only in part shall be
surrendered at the office of the Paying Agent and, promptly after the Redemption
Date, the Company shall issue and the Trustee shall, upon receipt of a Company
Order (which the Company agrees to deliver promptly), authenticate and deliver
to the Holder of such Security without service charge a new Security or
Securities, of such authorized denomination or denominations as may be requested
by such Holder, in aggregate principal amount equal to, and in exchange for, the
portion of the principal amount of the Security so surrendered that is not
redeemed.

 

-26-

 

--------------------------------------------------------------------------------

 

Section 3.7.

Repayment to the Company

To the extent that the aggregate amount of Cash deposited by the Company
pursuant to Section 3.5 exceeds the aggregate Redemption Price of the Securities
or portions thereof that the Company is obligated to redeem on the Redemption
Date (because of the conversion of Securities pursuant to Article 7 or
otherwise) then, promptly after the Redemption Date, the Paying Agent shall
return any such excess Cash to the Company.

ARTICLE 4

 

[RESERVED]

ARTICLE 5

 

PUT OPTION

Section 5.1.

Purchase of Securities at Option of the Holder upon a Fundamental Change

(a)      In the event a Fundamental Change shall occur at any time when any
Securities remain outstanding, the Securities shall be purchased by the Company,
at the option of any Holder thereof, in accordance with the provisions of
paragraph 6 of the Securities on a date specified by the Company (the
“Fundamental Change Purchase Date”) that is not less than 45 Business Days after
the date the Company mails the Fundamental Change Company Notice pursuant to
Section 5.1(b), at a purchase price in Cash equal to 100% of the principal
amount of the Securities tendered for purchase, plus accrued and unpaid interest
(including Additional Interest, if any) to, but not including, the Fundamental
Change Purchase Date (the “Fundamental Change Purchase Price”), subject to
satisfaction by or on behalf of any Holder of the requirements set forth in
Section 5.1(c).

A “Fundamental Change” shall be deemed to have occurred upon the occurrence of
any of the following:

(1)               any “person” or “group” files a Schedule 13D or Schedule TO,
or any successor schedule, form or report under the Exchange Act, disclosing, or
the Company otherwise becomes aware, that such person or group is or has become
the “beneficial owner,” directly or indirectly, of shares of the Company’s
voting Stock representing 50% or more of the total voting power of all
outstanding classes of the Company’s voting stock or has the power, directly or
indirectly, to elect a majority of the members of the “board of directors” of
the Company;

(2)               the Company consolidates with, or merges with or into, another
Person or the Company sells, assigns, conveys, transfers, leases or otherwise
disposes of all or substantially all of the Company’s assets, or any Person
consolidates with, or merges with or into, the Company, in any such event other
than pursuant to a transaction in which the Persons (the “Existing
Shareholders”) that “beneficially owned,” directly or indirectly, shares of the
Company’s voting stock immediately prior to such transaction beneficially own,
directly or

 

-27-

 

--------------------------------------------------------------------------------

 

indirectly, shares of voting stock representing a majority of the total voting
power of all outstanding classes of voting stock of the surviving or transferee
person in substantially the same proportion amongst such Existing Shareholders
as such ownership immediately prior to such transaction;

(3)               a majority of the members of the “board of directors” of the
Company are not “continuing directors;”

(4)               the Company’s Common Stock ceases to be listed on the NYSE or
another national securities exchange and is not then quoted on The Nasdaq Global
Market or The Nasdaq Global Select Market or another established automated
over-the-counter trading market in the United States; or

(5)               the Company’s Common Stock is suspended from trading on the
NYSE or another national securities exchange or The Nasdaq Global Market or The
Nasdaq Global Select Market or another established automated over-the-counter
trading market in the United States and, in any such case, such suspension is
not lifted within 60 days after commencement thereof.

Notwithstanding anything to the contrary set forth in this Section 5.1, a merger
or consolidation shall be deemed not to constitute a Fundamental Change if
greater than 90% of the consideration (excluding Cash payments for fractional
shares and Cash payments pursuant to dissenters’ appraisal rights) in the merger
or consolidation constituting the Fundamental Change consists of common stock
traded on the NYSE or another national securities exchange or quoted on The
Nasdaq Global Market or The Nasdaq Global Select Market (or which shall be so
traded or quoted when issued or exchanged in connection with such merger or
consolidation) and as a result of such transaction or transactions the
Securities become convertible solely into shares of such common stock.

For purposes of this Section 5.1:

 

•

“person” and “group” shall have the meanings given to them for purposes of
Sections 13(d) and 14(d) of the Exchange Act or any successor provisions, and
the term “group” includes any group acting for the purpose of acquiring, holding
or disposing of securities within the meaning of Rule 13d-5(b)(1) under the
Exchange Act, or any successor provision;

 

•

a “beneficial owner” shall be determined in accordance with Rule 13d-3 under the
Exchange Act, as in effect on the date of this Indenture;

 

•

“beneficially own” and “beneficially owned” have meanings correlative to that of
beneficial owner;

 

•

“board of directors” means the board of directors or other governing body
charged with the ultimate management of any person;

 

-28-

 

--------------------------------------------------------------------------------

 

 

•

“continuing director” means, as of any date of determination, any member of the
Company’s board of directors who was a member of such board of directors on the
date of this Indenture; or was nominated for election or elected to such board
of directors with the approval of: (a) a majority of the continuing directors
who were members of such board at the time of such nomination or election or (b)
a nominating committee, a majority of which committee were Continuing Directors
at the time of such nomination or election;

 

•

“voting stock” means any class or classes of capital stock or other interests
then outstanding and normally entitled (without regard to the occurrence of any
contingency) to vote in the election of the board of directors; and

 

•

“capital stock” means: (i) in the case of a corporation, corporate stock; (ii)
in the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of corporate
stock; (iii) in the case of a partnership or limited liability company,
partnership interests (whether general or limited) or membership interests; or
(iv) any other interest or participation that confers on a person the right to
receive a share of the profits and losses of, or distributions of assets of, the
issuing person.

(b)      Notice of Fundamental Change. Within 10 Business Days after the
effective date of each Fundamental Change, the Company shall notify the Trustee
of the Fundamental Change Purchase Date and shall mail a written notice of the
Fundamental Change (the “Fundamental Change Company Notice”) to each Holder (and
to beneficial owners as required by applicable law) in accordance with Section
16.2. The notice shall include the form of a Fundamental Change Purchase Notice
to be completed by the Holder and shall state, as applicable:

(1)        the events causing such Fundamental Change and the date of such
Fundamental Change;

(2)        that the Holder has a right to require the Company to purchase the
Holder’s Securities;

(3)        the date by which the Fundamental Change Purchase Notice must be
delivered to the Paying Agent in order for a Holder to exercise the Fundamental
Change purchase right;

 

(4)

the Fundamental Change Purchase Date;

 

(5)

the Fundamental Change Purchase Price;

(6)        the procedures that the Holder must follow to exercise its
Fundamental Change purchase right under this Section 5.1;

 

-29-

 

--------------------------------------------------------------------------------

 

(7)          the names and addresses of the Paying Agent and the Conversion
Agent;

(8)          that the Securities must be surrendered to the Paying Agent to
collect payment of the Fundamental Change Purchase Price;

(9)          that the Fundamental Change Purchase Price for any Security as to
which a Fundamental Change Purchase Notice has been duly given and not withdrawn
shall be paid promptly following the later of the Fundamental Change Purchase
Date and the time of surrender of such Security;

(10)        whether a Make-Whole Premium is payable in accordance herewith on
Securities that are converted in connection with such Fundamental Change, and,
if so, that the Company shall, in accordance with Section 6.1(e), mail or cause
to be mailed a notice, and disseminate a press release, in each case on the date
that is the seventh Trading Day after the Effective Notice Date with respect to
such Fundamental Change, setting forth the Applicable Stock Price and Make-Whole
Premium per $1,000 principal amount of Securities (including the amount and kind
of consideration per $1,000 principal amount in which such Make-Whole Premium is
payable);

(11)        the current Conversion Rate, including any adjustments to the
Conversion Rate that resulted from the Fundamental Change;

(12)        that the Securities with respect to which a Fundamental Change
Purchase Notice has been given may be converted pursuant to Article 7 of this
Indenture only if either (i) the Fundamental Change Purchase Notice has been
withdrawn in accordance with the terms of this Indenture or (ii) there shall be
a default in the payment of the Fundamental Change Purchase Price;

(13)        the procedures for withdrawing a Fundamental Change Purchase Notice;

(14)        that, unless the Company defaults in making payment of such
Fundamental Change Purchase Price, interest on Securities surrendered for
purchase by the Company shall cease to accrue on and after the Fundamental
Change Purchase Date; and

 

(15)

    the CUSIP number(s) of the Securities.

If any of the Securities are in the form of a Global Security, then the Company
shall modify such notice to the extent necessary to accord with the Applicable
Procedures for repurchases.

At the Company’s request, the Trustee shall give the Fundamental Change Company
Notice on behalf of the Company and at the Company’s expense; provided, however,
that the Company makes such request at least three Business Days (unless a
shorter period shall be satisfactory to the Trustee) prior to the date by which
such Fundamental Change Company Notice must be given to the Holders in
accordance with this Section 5.1(b); provided further, however, that the text of
such notice shall be prepared by the Company.

 

-30-

 

--------------------------------------------------------------------------------

 

satisfactory to the Trustee) prior to the date by which such Fundamental Change
Company Notice must be given to the Holders in accordance with this Section
5.1(b); provided further, however, that the text of such notice shall be
prepared by the Company.

(c)      Fundamental Change Purchase Notice. A Holder may exercise its right
specified in Section 5.1(a) upon delivery of a written notice (which shall be in
substantially the form included in Exhibit A hereto and which may be delivered
by letter, overnight courier, hand delivery, facsimile transmission or in any
other written form and, in the case of Global Securities, may be delivered
electronically or by other means in accordance with the Applicable Procedures)
of the exercise of such rights (a “Fundamental Change Purchase Notice”) to a
Paying Agent at any time prior to 5:00 p.m., New York City time, on the Business
Day immediately preceding the Fundamental Change Purchase Date. The Fundamental
Change Purchase Notice must state:

(1)               if Certificated Securities are to be delivered, the
certificate numbers of the Securities that the Holder shall deliver to be
purchased;

(2)               the portion of the principal amount of the Securities that the
Holder shall deliver to be purchased, which portion must be in principal amounts
of $1,000 or an integral multiple thereof; and

(3)               that such Securities shall be purchased by the Company on the
Fundamental Change Purchase Date pursuant to the terms and conditions specified
in paragraph 6 of the Securities and in this Indenture.

The delivery of such Security to any Paying Agent (together with all necessary
endorsements) at the office of such Paying Agent shall be a condition to the
receipt by the Holder of the Fundamental Change Purchase Price; provided,
however, that such Fundamental Change Purchase Price shall be paid pursuant to
this Section 5.1 only if the Security so delivered to the Paying Agent shall
conform in all material respects to the description thereof in the related
Fundamental Change Purchase Notice.

The Company shall purchase from the Holder thereof, pursuant to this Section
5.1, a portion of a Security if the principal amount of such portion is $1,000
or an integral multiple of $1,000. Provisions of this Article 5 that apply to
the purchase of all of a Security also apply to the purchase of such a portion
of such Security.

Notwithstanding anything herein to the contrary, any Holder delivering to the
Paying Agent the Fundamental Change Purchase Notice contemplated by this Section
5.1(c) shall have the right to withdraw such Fundamental Change Purchase Notice
at any time prior to 5:00 p.m., New York City time, on the Business Day
immediately preceding the Fundamental Change Purchase Date by delivery of a
written notice of withdrawal to the Paying Agent in accordance with Section
5.3(b).

A Paying Agent shall promptly notify the Company of the receipt by it of any
Fundamental Change Purchase Notice or written notice of withdrawal thereof.

 

-31-

 

--------------------------------------------------------------------------------

 

(d)      Notwithstanding anything herein to the contrary, in the case of Global
Securities, any Fundamental Change Purchase Notice may be delivered or
withdrawn, and such Securities may be surrendered or delivered for purchase, in
accordance with the Applicable Procedures.

Section 5.2.

Purchase of Securities at Option of the Holder on Specified Dates

(a)      The Company shall purchase, at the option of the Holder thereof, all or
any portion of the Securities held by such Holder for Cash, in integral
multiples of $1,000, on November 15, 2011, 2016 and 2021 (and if any such day is
not a Business Day, on the following Business Day) (each, an “Option Purchase
Date”). The purchase price shall be equal to 100% of the principal amount of the
Securities being purchased, plus accrued and unpaid interest and Additional
Interest, if any, to but excluding the Option Purchase Date (each, an “Option
Purchase Price”).

(b)      Notice of Put Exercise. At any time from the opening of business on the
date that is at least 20 but not more than 45 Business Days prior to each Option
Purchase Date, the Company shall notify the Trustee of such Option Purchase Date
and shall mail a written notice (the “Holder Option Notice”) to each Holder (and
to beneficial owners as required by applicable law) in accordance with Section
16.2. The Holder Option Notice shall include the form of Option Purchase Notice
to be completed by a Holder and returned to the Company in the event that such
Holder elects such repurchase right and shall state:

 

(i)

  The Option Purchase Date;

(ii)           the date by which the Option Purchase Notice must be delivered
pursuant to the Paying Agent in order for a Holder to exercise the repurchase
right under Section 5.2(a);

 

(iii)

  the Option Purchase Price;

(iv)      the procedures that the Holder must follow to exercise its purchase
its repurchase right under Section 5.2(a);

(v)         the names and addresses of the Paying Agent and the Conversion
Agent;

(vi)      that the Securities must be surrendered to the Paying Agent to collect
payment of the Option Purchase Price;

(vii)      that the Option Purchase Price for any Security as to which an Option
Purchase Notice has been duly given and not withdrawn shall be paid promptly
following the latest of the Option Purchase Date and the time of surrender of
such Security;

 

(viii)

the current Conversion Rate;

(ix)         that the Securities with respect to which an Option Purchase Notice
has been given may be converted pursuant to Article 7 of this Indenture only if
either (i) the Option Purchase Notice has been withdrawn in accordance with the
terms of this Indenture or (ii) there shall be a default in the payment of the
Option Purchase Price;

 

-32-

 

--------------------------------------------------------------------------------

 

Option Purchase Notice has been withdrawn in accordance with the terms of this
Indenture or (ii) there shall be a default in the payment of the Option Purchase
Price;

 

(x)

the procedures for withdrawing an Option Purchase Notice;

(xi)        that, unless the Company defaults in making payment of such Option
Purchase Price, interest on Securities surrendered for purchase by the Company
shall cease to accrue on and after the Option Purchase Date; and

 

(xii)

  the CUSIP number(s) of the Securities.

If any of the Securities is in the form of a Global Security, then the Company
shall modify such notice to the extent necessary to accord with the Applicable
Procedures applicable to repurchases.

At the Company’s request, the Trustee shall give the Holder Option Notice on
behalf of the Company and at the Company’s expense; provided, however, that the
Company makes such request at least three Business Days (unless a shorter period
shall be satisfactory to the Trustee) prior to the date by which such Holder
Option Notice must be given to the Holders in accordance with this Section
5.2(b); provided further, however, that the text of such notice shall be
prepared by the Company.

(c)      Option Purchase Notice. A Holder may exercise its right specified in
Section 5.2(a) upon delivery of a written notice (which shall be in
substantially the form included in Exhibit B hereto and which may be delivered
by letter, overnight courier, hand delivery, facsimile transmission or in any
other written form and, in the case of Global Securities, may be delivered
electronically or by other means in each case in accordance with Applicable
Procedures) of the exercise of such rights (an “Option Purchase Notice”) to the
Paying Agent at any time prior to 5:00 p.m., New York City time, on the Business
Day immediately preceding the applicable Purchase Date. The Option Purchase
Notice must state:

(i)       if Certificated Securities are to be delivered, the certificate
numbers of the Securities that the Holder shall deliver to be purchased;

(ii)      the portion of the principal amount of the Securities that the Holder
shall deliver to be purchased, which portion must be in principal amounts of
$1,000 or an integral multiple of $1,000; and

(iii)      that such Securities shall be purchased by the Company as of the
Purchase Date pursuant to the terms and conditions specified in paragraph 7 of
the Securities and in this Indenture.

The delivery of such Security to any Paying Agent (together with all necessary
endorsements) at the office of such Paying Agent shall be a condition to the
receipt by the Holder of the Option Purchase Price; provided, however, that such
Option Purchase Price shall be paid pursuant to this Section 5.2 only if the
Security so delivered to the Paying Agent shall conform in all material respects
to the description thereof in the related Option Purchase Notice.

-33-

 

--------------------------------------------------------------------------------

 



The Company shall purchase from the Holder thereof, pursuant to this Section
5.2, a portion of a Security if the principal amount of such portion is $1,000
or an integral multiple of $1,000. Provisions of this Article 5 that apply to
the purchase of all of a Security also apply to the purchase of such a portion
of such Security.

Notwithstanding anything herein to the contrary, any Holder delivering to the
Paying Agent the Option Purchase Notice contemplated by this Section 5.2(c)
shall have the right to withdraw such Option Purchase Notice at any time prior
to 5:00 p.m., New York City time, on the Business Day immediately preceding the
Option Purchase Date by delivery of a written notice of withdrawal to the Paying
Agent in accordance with Section 5.3(b).

A Paying Agent shall promptly notify the Company of the receipt by it of any
Option Purchase Notice or written notice of withdrawal thereof.

(d)      Notwithstanding anything herein to the contrary, in the case of Global
Securities, any Option Purchase Notice may be delivered or withdrawn, and such
Securities may be surrendered or delivered for purchase, in accordance with the
Applicable Procedures.

Section 5.3.

Effect of Put Notice

(a)      Upon receipt by any Paying Agent of a Put Notice, the Holder of the
Security in respect of which such Put Notice was given shall (unless such Put
Notice is withdrawn as specified below) thereafter be entitled to receive the
Fundamental Change Purchase Price, in the case of a Fundamental Change Purchase
Notice, or the Option Purchase Price, in the case of an Option Purchase Notice,
with respect to such Security. Such Fundamental Change Purchase Price or Option
Purchase Price shall be paid to such Holder promptly following the later of (i)
the Fundamental Change Purchase Date, in the case of a Fundamental Change
Purchase Notice (provided such Holder has satisfied the conditions in Section
5.1(c)), or the Option Purchase Date, in the case of an Option Purchase Notice
(provided such Holder has satisfied the conditions in Section 5.2(c)), with
respect to such Security and (ii) the time of delivery of such Security to a
Paying Agent by the Holder thereof in the manner required by Section 5.1(c) or
Section 5.2(c), as applicable. A Security in respect of which a Put Notice has
been given by the Holder thereof may not be converted into shares of Common
Stock pursuant to Article 7 hereof on or after the date of the delivery of such
Put Notice, unless either (i) such Put Notice has first been validly withdrawn
in accordance with Section 5.3(b); or (ii) there shall be a default in the
payment of the Put Price, provided, that the conversion right with respect to
such Security shall terminate at 5:00 p.m., New York City time, on the date such
default is cured and such Security is purchased in accordance herewith.

(b)      A Put Notice may be withdrawn by any Holder delivering such Put Notice
upon delivery of a written notice of withdrawal (which may be delivered by mail,
overnight courier, hand delivery, facsimile transmission or in any other written
form and, in the case of Global Securities, may be delivered electronically or
by other means in accordance with the Applicable Procedures) to a Paying Agent
at any time prior to 5:00 p.m., New York City time, on the Business Day
immediately preceding the Put Purchase Date, specifying:

-34-

 

--------------------------------------------------------------------------------

 

(1)               if Certificated Securities are to be withdrawn, the
certificate numbers of the Securities in respect of which such notice of
withdrawal is being submitted;

(2)               the principal amount of the Securities in respect of which
such notice of withdrawal is being submitted, which principal amount must be
$1,000 or an integral multiple thereof; and

(3)               the principal amount, if any, of the Securities that remains
subject to the original Put Notice and that has been or shall be delivered for
purchase by the Company.

Section 5.4.

Deposit of Put Price

Prior to 10:00 a.m., New York City time, on a Put Purchase Date, the Company
shall deposit with the Paying Agent (or if the Company or an Affiliate of the
Company is acting as the Paying Agent, shall segregate and hold in trust as
provided in Section 2.4) an amount in Cash (in immediately available funds if
deposited on such Put Purchase Date) sufficient to pay the aggregate Put Price
of all the Securities or portions thereof that are to be purchased on that Put
Purchase Date.

If a Paying Agent holds, in accordance with the terms hereof, at 10:00 a.m., New
York City time, on a Put Purchase Date, Cash sufficient to pay the aggregate Put
Price of all Securities for which a Put Notice has been delivered and not
validly withdrawn in accordance with this Indenture, then, on and after such Put
Purchase Date, such Securities shall cease to be outstanding and interest on
such Securities shall cease to accrue, whether or not such Securities are
delivered to the Paying Agent, and the rights of the Holders in respect thereof
shall terminate (other than the right to receive the Put Purchase Price upon
delivery of such Securities by their Holders to the Paying Agent).

Section 5.5.

Securities Purchased in Part

Any Certificated Security that is to be purchased only in part shall be
surrendered at the office of a Paying Agent (with, if the Company or the Trustee
so requires, due endorsement by, or a written instrument of transfer in form
reasonably satisfactory to the Company and the Trustee duly executed by, the
Holder thereof or such Holder’s attorney duly authorized in writing), and
promptly after a Put Purchase Date, the Company shall issue and the Trustee
shall, upon receipt of a Company Order (which the Company agrees to deliver
promptly), authenticate and deliver to the Holder of such Security, without
service charge, a new Security or Securities, of such authorized denomination or
denominations as may be requested by such Holder, in aggregate principal amount
equal to, and in exchange for, the portion of the principal amount of the
Security so surrendered that is not purchased.

Section 5.6.

Repayment to the Company

To the extent that the aggregate amount of Cash deposited by the Company
pursuant to Section 5.3 exceeds the aggregate Put Price of the Securities or
portions thereof that

 

-35-

 

--------------------------------------------------------------------------------

 

Company is obligated to purchase on the Put Purchase Date, then, promptly after
the Put Purchase Date, the Paying Agent shall return any such excess Cash to the
Company.

Section 5.6.

Repayment to the Company

To the extent that the aggregate amount of Cash deposited by the Company
pursuant to Section 5.3 exceeds the aggregate Put Price of the Securities or
portions thereof that the Company is obligated to purchase on the Put Purchase
Date, then, promptly after the Put Purchase Date, the Paying Agent shall return
any such excess Cash to the Company.

Section 5.7.

Compliance with Securities Laws upon Purchase of Securities

When complying with the provisions of Article 5 hereof (provided that such offer
or purchase constitutes an “issuer tender offer” for purposes of Rule 13e-4
(which term, as used herein, includes any successor provision thereto) under the
Exchange Act at the time of such offer or purchase), and subject to any
exemptions available under applicable law, the Company shall:

(a)      comply with Rule 13e-4, Rule 14e-1 and any other tender offer rules
under the Exchange Act that may then be applicable; and

(b)      otherwise comply with all federal and state securities laws so as to
permit the rights and obligations in connection with any purchase pursuant to
this Article 5 to be exercised in the time and in the manner specified herein.

ARTICLE 6

 

MAKE-WHOLE PREMIUM

Section 6.1.

Make-Whole Premium

(a)      If a Fundamental Change occurs prior to November 15, 2011, the Company
shall pay the Make-Whole Premium to Holders of the Securities who convert their
Securities on a Conversion Date that falls within a period that (i) begins at
the opening of business on the date (the “Effective Notice Date”) the
Fundamental Change Company Notice with respect to such Fundamental Change is
mailed in accordance with Section 5.1(b) and (ii) ends at the close of business
on the second Trading Day immediately preceding the Fundamental Change Purchase
Date corresponding to such Fundamental Change. The Make-Whole Premium shall be
paid to such Holders on such Fundamental Change Purchase Date. The Make-Whole
Premium will be in addition to, and not in substitution for, any Cash,
securities or other assets otherwise due to Holders of Securities upon
conversion as provided in this Indenture.

(b)      The Make-Whole Premium with respect to a Fundamental Change shall be
determined by reference to the Make-Whole Premium Table and is based on the
Effective Date of such Fundamental Change and the Stock Price with respect to
such Fundamental Change.

(i)               “Effective Date” with respect to a Fundamental Change means
the date that such Fundamental Change becomes effective.

(ii)               “Stock Price” with respect to a Fundamental Change means the
price paid (or deemed to be paid) per share of Common Stock in the transaction
constituting such Fundamental Change, determined as follows:

 

-36-

 

--------------------------------------------------------------------------------

 

(1)               if holders of the Common Stock receive only Cash in such
Fundamental Change, the Stock Price shall be the Cash amount paid per share of
Common Stock; or

(2)               otherwise, the Stock Price shall be the average of the
Applicable Stock Prices for the five consecutive Trading Days immediately
preceding but not including the Effective Date with respect to such Fundamental
Change (which average shall be appropriately adjusted by the Board of Directors,
in its good faith determination (which determination shall be described in a
resolution of the Board of Directors), to account for any adjustment, pursuant
hereto, to the Conversion Rate that shall become effective, or any event
requiring, pursuant hereto, an adjustment to the Conversion Rate where the “ex”
date of such event occurs, at any time during such five consecutive Trading
Days).

(iii)             “Make Whole Premium” means, with respect to a Fundamental
Change, the number of additional shares of Common Stock per $1,000 principal
amount of Securities set forth on the table below (the “Make Whole Premium
Table”) for the Stock Price and the Effective Date of such Fundamental Change:

MAKE WHOLE PREMIUM APPLICABLE TO

 

THE SECURITIES UPON FUNDAMENTAL CHANGE

 

(NUMBER OF ADDITIONAL SHARES OF COMMON STOCK)

 

EFFECTIVE DATE
November 15,

STOCK
PRICE

2006

2007

2008

2009

2010

2011

$4.30

25.84

25.84

25.84

25.84

25.84

25.84

$5.00

25.84

25.84

25.84

25.84

25.84

0

$6.00

25.84

25.84

25.84

25.84

17.43

0

$7.00

25.84

25.84

25.28

19.67

12.35

0

$8.00

24.04

24.53

20.62

15.77

9.78

0

$9.00

20.41

20.84

17.40

13.22

8.25

0

$10.00

17.66

18.08

15.06

11.43

7.23

0

$11.00

15.52

15.94

13.27

10.09

6.46

0

$12.00

13.79

14.23

11.85

9.04

5.84

0

$13.00

12.38

12.83

10.70

8.19

5.34

0

$14.00

11.19

11.66

9.74

7.49

4.91

0

$15.00

10.19

10.66

8.92

6.88

4.54

0

$16.00

9.32

9.80

8.22

6.36

4.21

0

$17.00

8.56

9.06

7.61

5.91

3.93

0

$18.00

7.90

8.40

7.07

5.51

3.68

0

$19.00

7.31

7.81

6.60

5.15

3.45

0

$20.00

6.79

7.29

6.17

4.83

3.25

0

$21.00

6.32

6.82

5.78

4.54

3.06

0

$22.00

5.89

6.40

5.43

4.28

2.90

0

$23.00

5.51

6.02

5.12

4.04

2.74

0

$24.00

5.16

5.66

4.83

3.82

2.60

0

$25.00

4.83

5.34

4.56

3.61

2.47

0

 

provided, however, that:

(1)               if at any time the Conversion Rate shall be adjusted pursuant
to this Indenture, then, on the date and at the time such adjustment is so
required to be made pursuant hereto, each price set forth in the Make-Whole
Premium Table above under the column titled “Stock Price” shall be deemed to be
adjusted so that such price, at and after such time, shall be equal to the
product of (1) such price as in effect immediately before such adjustment to
such price and (2) a fraction whose numerator is the Conversion Rate in effect
immediately before such adjustment to the Conversion Rate and whose denominator
is the Conversion Rate to be in effect, in accordance herewith, immediately
after such adjustment to the Conversion Rate;

 

-37-

 

--------------------------------------------------------------------------------

 

above under the column titled “Stock Price” shall be deemed to be adjusted so
that such price, at and after such time, shall be equal to the product of (1)
such price as in effect immediately before such adjustment to such price and (2)
a fraction whose numerator is the Conversion Rate in effect immediately before
such adjustment to the Conversion Rate and whose denominator is the Conversion
Rate to be in effect, in accordance herewith, immediately after such adjustment
to the Conversion Rate;

(2)               if the Stock Price is between two Stock Prices on the
Make-Whole Premium Table or the Effective Date is between two Effective Dates on
the Make-Whole Premium Table, the Make-Whole Premium shall be determined by
straight-line interpolation between the Make-Whole Premium amounts set forth for
the higher and lower Stock Prices and the two Effective Dates, as applicable,
based on a 365-day year;

(3)               if the Stock Price is equal to or in excess of $25.00 per
share (subject to adjustment in the same manner as the Stock Price as set forth
in Section 6.1(b)(iii)(1)) the Make-Whole Premium will be as set forth in the
bottom row of the table; and

(4)               if the Stock Price is less than $4.30 per share (subject to
adjustment in the same manner as the Stock Price as set forth in Section
6.1(b)(iii)(1)), the Make-Whole Premium shall be deemed to be equal to zero..

(c)      The Make-Whole Premium with respect to a Fundamental Change shall be
paid solely in shares of Common Stock (other than Cash paid in lieu of
fractional shares); provided, however, that if, in connection with such
Fundamental Change, all or substantially all of the shares of Common Stock have
been converted into or exchanged for Cash, other securities or other property,
then such Make-Whole Premium shall be paid in the same form of consideration
into which all or substantially all of the shares of Common Stock have been
converted or exchanged in connection with such Fundamental Change (other than
Cash paid in lieu of fractional interests in any security or pursuant to
dissenters’ rights), in accordance herewith; provided, further, that if holders
of the Common Stock receive or have the right to receive more than one form of
consideration in connection with such Fundamental Change, then, for purposes of
the immediately preceding proviso, the forms of consideration in which the
Make-Whole Premium shall be paid shall be in proportion to the relative value,
determined in accordance with Section 6.1(d), of the different forms of
consideration paid to holders of Common Stock in connection with such
Fundamental Change; provided further, that, in all cases, any fractional
interests in any security (including Common Stock) or other property
constituting a portion of the Make-Whole Premium payable to a Holder shall be
paid exclusively in Cash (such fractional interest to be valued in accordance
with Section 6.1(d)).

(d)      The value of the shares of Common Stock or other consideration for
purposes of determining the number of shares of Common Stock or other
consideration to be issued or delivered, as the case may be, in respect of a
Make-Whole Premium with respect to a Fundamental Change shall be calculated as
follows:

 

-38-

 

--------------------------------------------------------------------------------

 

(i) in the case such Fundamental Change is a transaction in which all or
substantially all of the shares of Common Stock have been, as of the Effective
Date of such Fundamental Change, converted into or exchanged for the right to
receive securities or other assets or property (including Cash), the
consideration shall be valued as follows:

(1)               securities that are traded on the NYSE or other U.S. national
securities exchange or approved for quotation on Nasdaq or any similar system of
automated dissemination of quotations of securities prices shall be valued at
98% of the average of the volume-weighted average prices of such securities
(determined in the same manner in which the Volume-Weighted Average Price is
calculated in accordance herewith; provided, however, that if such
volume-weighted average prices are not available, then the closing sales prices
of such securities (determined in the same manner in which the Closing Sale
Price is calculated in accordance herewith) on such exchange or system for the
five consecutive Trading Days beginning on the second Trading Day after the
Effective Notice Date of such Fundamental Change; provided, however, that the
Board of Directors shall, in its good faith determination (which determination
shall be described in a resolution of the Board of Directors), make appropriate
adjustments to account for any event that, assuming such securities were Common
Stock, would require, pursuant hereto, an adjustment to the Conversion Rate to
become effective, or any such event whose “ex” date occurs, at any time during
such five consecutive Trading Days,

(2)               other securities, assets or property (other than Cash) shall
be valued at 98% of the average of the fair market value of such securities,
assets or property (other than Cash) as of the close of business on the sixth
Trading Day after the Effective Notice Date of such Fundamental Change, as
determined by two independent nationally recognized investment banks selected by
the Company, and

 

(3)

100% of any Cash.

(ii)               in all other cases, the value of each share of Common Stock
shall be the average of the Applicable Stock Prices for the five consecutive
Trading Days immediately preceding but not including the Effective Date with
respect to such Fundamental Change (which average shall be appropriately
adjusted by the Board of Directors, in its good faith determination (which
determination shall be described in a resolution of the Board of Directors), to
account for any adjustment, pursuant hereto, to the Conversion Rate that shall
become effective, or any event requiring, pursuant hereto, an adjustment to the
Conversion Rate where the “ex” date of such event occurs, at any time during
such five consecutive Trading Days).

(e)      A calculation agent appointed from time to time by the Company (the
“Calculation Agent”) shall, on behalf of and on request by the Company,
calculate (A) the Stock Price and (B) the Make-Whole Premium with respect to
such Stock Price, based on the Effective Date specified by the Company, and
shall deliver its calculation of the Stock Price and Make-Whole Premium to the
Company and the Trustee within three Business Days of the request by the Company
or the Trustee. In addition, the Calculation Agent shall, on behalf of and upon
request by

-39-

 

--------------------------------------------------------------------------------

 

the Company or the Trustee, make the determinations described in Section 6.1(d)
above and deliver its calculations to the Company or the Trustee by 9:00 p.m.,
New York City time, on the Business Day prior to the applicable Fundamental
Change Purchase Date. The Company or, at the Company’s request, the Trustee, in
the name and at the expense of the Company, shall, on the date that is the
seventh Trading Day after the Effective Notice Date with respect to a
Fundamental Change in connection with which a Make-Whole Premium is payable,
mail to each Holder a notice in accordance with Section 16.2, and the Company
shall disseminate on such day a press release, setting forth the Stock Price and
Make-Whole Premium per $1,000 principal amount of Securities (including the
amount and kind of consideration per $1,000 principal amount in which such
Make-Whole Premium is payable) with respect to such Fundamental Change. Any
notice so given shall be conclusively presumed to have been duly given, whether
or not the Holder receives such notice. The Company shall verify, in writing, to
the Trustee all calculations made by the Calculation Agent pursuant to this
Section 6.1(e). A Calculation Agent shall have the same rights as an Agent to
deal with the Company or an Affiliate of the Company. The Trustee shall not be
responsible for any of the aforementioned calculations and shall be entitled to
rely on an Officers’ Certificate with respect to the same.

(f)       Prior to 10:00 a.m., New York City time, on each Fundamental Change
Purchase Date on which a Make-Whole Premium is payable, the Company shall
deposit with the Trustee or with one or more Paying Agents (or, if the Company
or an Affiliate or Subsidiary of the Company is acting as the Paying Agent, set
aside, segregate and hold in trust as provided in Section 2.4) a number of
shares of Common Stock (or other consideration in which such Make-Whole Premium
is payable as herein provided), plus an amount in Cash for fractional interests
in accordance with Section 6.1(c), sufficient to pay the aggregate Make-Whole
Premium due on such Fundamental Change Purchase Date. Payment of the Make-Whole
Premium for Securities surrendered for conversion within the period described in
Section 6.1(a) shall be made promptly on the applicable Fundamental Change
Purchase Date by mailing checks in respect of Cash (or delivering such Cash by
wire transfer if permitted in accordance with Section 9.1) and otherwise
delivering entitlements to securities, other assets or property for the amount
payable to the Holders of such Securities entitled thereto as they shall appear
in the Register.

 

ARTICLE 7

 

CONVERSION

Section 7.1.

Conversion Privilege.

Subject to and upon compliance with the provisions of this Article 7 and
paragraph 8 of the Security, at the option of the Holder thereof, any Security,
in whole or in part, may be converted into fully paid and non-assessable Common
Stock at a Conversion Rate (the “Conversion Rate”), initially equivalent to
206.7183 shares of Common Stock per $1,000 principal amount of Securities,
subject to adjustment pursuant to Section 7.6, on or prior to 5:00 p.m., New
York City time, on the Business Day immediately preceding the Final Maturity
Date.

 

-40-

 

--------------------------------------------------------------------------------

 

Section 7.2.

Conversion Procedure

(a)      The right of conversion attaching to any Security may be exercised at
any time during which conversion is permitted in accordance with Section 7.1 (i)
if such Security is represented by a Global Security, by book-entry transfer to
the Conversion Agent through the facilities of the Depositary in accordance with
the Applicable Procedures, or (ii) if such Security is represented by a
Certificated Security, by delivery of such Security at the specified office of
the Conversion Agent, accompanied, in either case, by: (1) a duly signed and
completed conversion notice, in the form as set forth on the reverse of Security
attached hereto as Exhibit A (a “Conversion Notice”); (2) if such Certificated
Security has been lost, stolen, destroyed or mutilated, a notice to the
Conversion Agent in accordance with Section 2.7 regarding the loss, theft,
destruction or mutilation of the Security; (3) appropriate endorsements and
transfer documents if required by the Conversion Agent; and (4) payment of any
tax or duty, in accordance with Section 7.4, which may be payable in respect of
any transfer involving the issue or delivery of the Common Stock in the name of
a Person other than the Holder of the Security. The date on which the Holder
satisfies all of those requirements is the “Conversion Date.” The Company shall
deliver to the Holder through a Conversion Agent a certificate for the number of
whole shares of Common Stock issuable upon the conversion (and Cash in lieu of
any fractional shares pursuant to Section 7.3) as soon as practicable after all
of the requirements for such conversion have been satisfied.

(b)      The person in whose name the Security is registered shall be deemed to
be a stockholder of record on the Conversion Date; provided, however, that no
surrender of a Security or satisfaction of the other conditions in Section
7.2(b) on any date when the stock transfer books of the Company shall be closed
shall be effective to constitute the person or persons entitled to receive the
shares of Common Stock upon such conversion as the record holder or holders of
such shares of Common Stock on such date, but such surrender shall, provided
that all such conditions have been satisfied, be effective to constitute the
person or persons entitled to receive such shares of Common Stock as the record
holder or holders thereof for all purposes at the close of business on the next
succeeding day on which such stock transfer books are open; provided further,
however, that such conversion shall be at the Conversion Rate in effect on the
date on which all such conditions have been satisfied and such Security was
delivered as if the stock transfer books of the Company had not been closed.
Upon conversion of a Security, such person shall no longer be a Holder of such
Security. No separate payment or adjustment will be made for accrued and unpaid
interest on a converted Security or for dividends or distributions on shares of
Common Stock issued upon conversion of a Security except as provided in this
Indenture.

(c)      Upon surrender of a Security that is converted in part, the Company
shall execute, and the Trustee shall authenticate and deliver to the Holder, a
new Security equal in principal amount of the unconverted portion of the
Security surrendered.

Section 7.3.

Fractional Shares

The Company will not issue fractional shares of Common Stock upon conversion of
Securities and instead will deliver Cash in an amount equal to the value of such
fraction computed on the basis of the Applicable Stock Price on the Trading Day
immediately before the Conversion Date.

 

-41-

 

--------------------------------------------------------------------------------

 

The Company will not issue fractional shares of Common Stock upon conversion of
Securities and instead will deliver Cash in an amount equal to the value of such
fraction computed on the basis of the Applicable Stock Price on the Trading Day
immediately before the Conversion Date.

Section 7.3.

Fractional Shares

computed on the basis of the Applicable Stock Price on the Trading Day
immediately before the Conversion Date.

Section 7.4.

Taxes on Conversion

If a Holder converts a Security, the Company shall pay any documentary, stamp or
similar issue or transfer taxes or duties relating to the issuance or delivery
of shares of Common Stock upon exercise of such conversion rights. However, the
Holder shall pay any tax or duty which may be payable relating to any transfer
involving the issuance or delivery of shares of Common Stock in a name other
than the Holder’s name. The Conversion Agent may refuse to deliver the
certificate representing shares of Common Stock being issued in a name other
than the Holder’s name until the Conversion Agent receives a sum sufficient to
pay any tax or duties which will be due because the shares are to be issued in a
name other than the Holder’s name. Nothing herein shall preclude any tax
withholding required by law or regulation.

Section 7.5.

Company to Provide Stock

(a)      The Company shall, prior to the issuance of any Securities hereunder,
and from time to time as may be necessary, reserve at all times and keep
available, free from preemptive rights, out of its authorized but unissued
Common Stock, a sufficient number of shares of Common Stock deliverable upon
conversion of all of the Securities.

(b)      All shares of Common Stock that may be issued upon conversion of the
Securities shall be newly issued shares or shares held in the treasury of the
Company, shall be duly authorized, validly issued, fully paid and nonassessable
and shall be free of any preemptive rights and free of any lien or adverse
claim.

(c)      The Company shall comply with all applicable securities laws regulating
the offer and delivery of any Common Stock upon conversion of Securities and
shall list or cause to have quoted such shares of Common Stock on the NYSE or
any United States national or regional securities exchange or on Nasdaq or such
other market on which the Common Stock is then listed or quoted; provided,
however, that, if the rules of such automated quotation system or exchange
permit the Company to defer the listing of such Common Stock until the first
conversion of the Securities into Common Stock in accordance with the provisions
of this Indenture, the Company covenants to list such Common Stock issuable upon
conversion of the Securities in accordance with the requirements of such
automated quotation system or exchange at such time.

(d)      Notwithstanding anything herein to the contrary, nothing herein shall
give to any Holder any rights as a creditor in respect solely of its right to
conversion.

Section 7.6.

Adjustment of Conversion Rate

The Conversion Rate shall be adjusted from time to time by the Company as
follows:

(a)      In case the Company shall (i) issue shares of its Common Stock as a
dividend or distribution on its Common Stock or (ii) subdivide, combine or
reclassify its outstanding

 

-42-

 

--------------------------------------------------------------------------------

 

Common Stock, the Conversion Rate in effect immediately prior thereto shall be
adjusted so that the Holder of any Security thereafter surrendered for
conversion shall be entitled to receive that number of shares of Common Stock
which it would have been entitled to (without giving effect to any arrangement
pursuant to such dividend, distribution, subdivision, combination or
reclassification not to issue fractional shares of Common Stock) had such
Security been converted immediately prior to the record date of such event or
the happening of such event. An adjustment made pursuant to this subsection (a)
shall become effective immediately after the record date in the case of a
dividend or distribution and shall become effective immediately after the
effective date in the case of a subdivision, combination or reclassification.

(b)      In case the Company shall issue rights or warrants to all holders of
its Common Stock entitling them to subscribe for or purchase shares of Common
Stock at a price per share less than the Current Market Price per share (as
determined in accordance with subsection (f) of this Section 7.6) of Common
Stock on the record date for such issuance (other than a distribution of rights
pursuant to the Existing Rights Plan), the Conversion Rate in effect immediately
prior to the close of business on the record date for the issuance shall be
increased by multiplying the Conversion Rate in effect immediately prior to the
close of business on such record date by a fraction of which (A) the numerator
shall be the sum of (I) the number of shares of Common Stock outstanding
(excluding shares held in the treasury of the Company) at the close of business
on such record date and (II) the aggregate number of shares (the “Underlying
Shares”) of Common Stock underlying all such issued rights or warrants (whether
by exercise, conversion, exchange or otherwise) and (B) the denominator shall be
the sum of (I) number of shares of Common Stock outstanding (excluding shares
held in the treasury of the Company) at the close of business on such record
date and (II) the number of shares of Common Stock which the aggregate exercise,
conversion, exchange or other price at which the Underlying Shares may be
subscribed for or purchased pursuant to such rights or warrants would purchase
at such Current Market Price per share of Common Stock. Such increase shall
become effective immediately prior to the opening of business on the Business
Day following such record date. In no event shall the Conversion Rate be
decreased pursuant to this Section 7.6(b). Notwithstanding the preceding
sentence, the Conversion Rate will be adjusted in accordance with this Section
7.6(b) to the extent that such rights or warrants are not exercised prior to
their expiration.

(c)      In case the Company shall distribute to all holders of its Common Stock
any shares of capital stock of the Company, evidences of indebtedness or other
non-Cash assets, or rights or warrants (excluding (i) dividends, distributions
and rights or warrants referred to in subsection (a) or (b) of this Section 7.6,
(ii) distributions referred to in subsection (e) of this Section 7.6 and (iii)
the distribution of rights pursuant to a shareholder rights plan (including the
Existing Rights Plan) for which provision has been made in accordance with the
third paragraph of this Section 7.6(c)), the Conversion Rate shall be increased
by multiplying the Conversion Rate in effect immediately prior to the close of
business on the record date for the distribution by a fraction of which (A) the
numerator shall be the Current Market Price per share (as defined in subsection
(f) of this Section 7.6)) of the Common Stock on such record date and (B) the
denominator shall be an amount equal to (I) such Current Market Price per share
less (II) the fair market value on such record date (as determined by the Board
of Directors, whose determination shall be conclusive evidence of such fair
market value and which shall be evidenced by an Officers’ Certificate delivered
to the Trustee) of the portion of the capital stock, evidences of

 

-43-

 

--------------------------------------------------------------------------------

 

indebtedness or other non-Cash assets so distributed or of such rights or
warrants applicable to one share of Common Stock (determined on the basis of the
number of shares of Common Stock outstanding at the close of business on the
record date); provided, however, that, in the event the then fair market value
(as so determined) of the portion of the capital stock, evidences of
indebtedness or other non-Cash assets so distributed or of such rights or
warrants applicable to one share of Common Stock is equal to or greater than the
Current Market Price per share of the Common Stock on such record date, then, in
lieu of the foregoing adjustment, adequate provision shall be made so that each
Holder shall have the right to receive upon conversion (in addition to any other
consideration payable hereunder upon conversion) the amount of capital stock,
evidences of indebtedness or other non-Cash assets so distributed or of such
rights or warrants such holder would have received had such holder converted
each Security on such record date. In no event shall the Conversion Rate be
decreased pursuant to this Section 7.6(c). Such adjustment (if any) shall be
made successively whenever any such distribution is made and shall become
effective immediately after such record date.

In the event that such dividend or distribution is not so paid or made, the
Conversion Rate shall again be adjusted to be the Conversion Rate which would
then be in effect if such dividend or distribution had not been declared. If the
Board of Directors of the Company determines the fair market value of any
distribution for purposes of this Section 7.6(c) by reference to the actual or
when issued trading market for any securities, it must in doing so consider the
prices in such market over the same period used in computing the applicable
Current Market Price per share of Common Stock.

The Company shall make adequate provisions such that, upon conversion of the
Securities into Common Stock, to the extent that the Existing Rights Plan or any
new shareholder rights plan (i.e. poison pill) hereafter implemented by the
Company is in effect upon such conversion, the Holders of Securities will
receive, in addition to the Common Stock and other consideration payable
hereunder upon conversion, the rights described in such Existing Rights Plan or
new rights plan (whether or not the rights have separated from the Common Stock
at the time of conversion), subject to the limitations set forth in such
Existing Rights Plan or new rights plan. Any distribution of rights or warrants
pursuant to such Existing Rights Plan or new rights plan complying with the
requirements set forth in the immediately preceding sentence of this paragraph
shall not constitute a distribution of rights or warrants pursuant to this
Section 7.6(c).

(d)      In case the Company shall dividend or distribute (other than in
connection with a liquidation, dissolution or winding up of the Company) Cash (a
“Cash Dividend”) to all holders of Common Stock (other than a distribution
requiring an adjustment to the Conversion Rate pursuant to Section 7.6(e)), the
Conversion Rate shall be increased by multiplying the Conversion Rate in effect
immediately prior to the close of business on the record date for the
determination of holders of Common Stock entitled to such dividend or
distribution by a fraction (A) whose numerator shall be the average of the
Volume-Weighted Average Prices per share of Common Stock (or, if such
Volume-Weighted Average Prices are not available, the Closing Sale Prices) for
the five consecutive Trading Days ending on the date immediately preceding the
“ex” date (as defined in Section 7.6(f)) for such Cash Dividend or distribution
(which average shall be appropriately adjusted by the Board of Directors, in its
good faith determination (which determination shall be described in a resolution
of the Board of Directors), to account for any

 

-44-

 

--------------------------------------------------------------------------------

 

adjustment, pursuant hereto, to the Conversion Rate that shall become effective,
or any event requiring, pursuant hereto, an adjustment to the Conversion Rate
where the “ex” date of such event occurs, at any time during such five
consecutive Trading Days); and (B) whose denominator shall be an amount equal to
(I) such average Volume-Weighted Average Price (or, if applicable, average
Closing Sale Price) per share of Common Stock less (II) the amount per share of
Common Stock of such Cash Dividend or distribution. An adjustment to the
Conversion Rate pursuant to this Section 7.6(d) shall become effective
immediately prior to the opening of business on the Business Day immediately
following such record date. In no event shall the Conversion Rate be decreased
pursuant to this Section 7.6(d).

(e)      In case the Company or any Subsidiary of the Company shall distribute
Cash or other consideration in respect of a tender offer or exchange offer made
by the Company or any Subsidiary of the Company for all or any portion of the
Common Stock where the sum of the aggregate amount of such Cash distributed and
the aggregate fair market value (as determined in good faith by the Board of
Directors, whose determination shall be conclusive and set forth in a resolution
of the Board of Directors), as of the Expiration Date (as defined below), of
such other consideration distributed (such sum, the “Aggregate Amount”)
expressed as an amount per share of Common Stock validly tendered or exchanged,
and not withdrawn, pursuant to such tender offer or exchange offer as of the
Expiration Time (as defined below) (such tendered or exchanged shares of Common
Stock, the “Purchased Shares”) exceeds the Current Market Price per share (as
determined in accordance with subsection (f) of this Section 7.6) of Common
Stock on the last date (such last date, the “Expiration Date”) on which tenders
or exchanges could have been made pursuant to such tender offer or exchange
offer (as the same may be amended through the Expiration Date), then the
Conversion Rate shall be increased by multiplying the Conversion Rate in effect
immediately prior to the close of business on the Expiration Date by a fraction
(A) whose numerator is equal to the sum of (I) the Aggregate Amount and (II) the
product of (a) the Current Market Price per share of Common Stock (as determined
in accordance with subsection (f) of this Section 7.6) on the Expiration Date
and (b) an amount equal to the number of shares of Common Stock outstanding as
of the last time (the “Expiration Time”) at which tenders or exchanges could
have been made pursuant to such tender offer or exchange offer (excluding
Purchased Shares and shares held at such time in the treasury of the Company)
and (B) whose denominator is equal to the product of (I) the number of shares of
Common Stock outstanding as of the Expiration Time (including all Purchased
Shares but excluding shares held at such time in the treasury of the Company)
and (II) such Current Market Price per share of Common Stock on the Expiration
Date. An increase, if any, to the Conversion Rate pursuant to this Section
7.6(e) shall become effective immediately prior to the opening of business on
the Business Day following the Expiration Date. In the event that the Company or
a Subsidiary of the Company is obligated to purchase shares of Common Stock
pursuant to any such tender offer or exchange offer, but the Company or such
Subsidiary is permanently prevented by applicable law from effecting any such
purchases, or all such purchases are rescinded, then the Conversion Rate shall
again be adjusted to be the Conversion Rate which would then be in effect if
such tender offer or exchange offer had not been made. If the application of
this Section 7.6(e) to any tender offer or exchange offer would result in a
decrease in the Conversion Rate, no adjustment shall be made for such tender
offer or exchange offer under this Section 7.6(e).

 

-45-

 

--------------------------------------------------------------------------------

 

(f)       For the purpose of making a computation pursuant to this Section 7.6,
the current market price (the “Current Market Price”) on a date of determination
shall mean the average of the Closing Sale Prices per share of Common Stock for
the five consecutive Trading Days ending on the date of determination; provided,
however, that such Current Market Price shall be appropriately adjusted by the
Board of Directors, in its good faith determination (which determination shall
be described in a resolution of the Board of Directors), to account for any
adjustment pursuant hereto (other than the adjustment requiring such
computation) to the Conversion Rate that shall become effective, or any event
(other than the event requiring such computation) requiring, pursuant hereto, an
adjustment to the Conversion Rate where the “ex” date of such event occurs, at
any time during such five consecutive Trading Days. For purposes hereof, the
term “ex” date means (i) when used with respect to any dividend or distribution,
the first date on which the Common Stock trades, regular way, on the relevant
exchange or in the relevant market from which the Closing Sale Price was
obtained without the right to receive such dividend or distribution; and (ii)
when used with respect to any tender offer or exchange offer, the first date on
which the Common Stock trades, regular way, on the relevant exchange or in the
relevant market from which the Closing Sale Price was obtained after the
expiration time of such tender offer or exchange offer (as it may be amended or
extended).

(g)      In any case in which this Section 7.6 shall require that an adjustment
be made following a record date or Expiration Date, as the case may be,
established for purposes of this Section 7.6, the Company may elect to defer
(but only until five Business Days following the filing by the Company with the
Trustee of the certificate described in Section 7.9) issuing to the Holder of
any Security converted after such record date or Expiration Date the shares of
Common Stock and other capital stock of the Company, evidences of indebtedness
or other non-Cash assets or rights or warrants issuable upon such conversion
over and above the shares of Common Stock and other capital stock of the
Company, evidences of indebtedness or other non-Cash assets or rights or
warrants issuable, or Cash payable, upon such conversion only on the basis of
the Conversion Rate prior to adjustment; and, in lieu of the shares, evidences
of indebtedness or other non-Cash assets or rights or warrants the issuance of
which, or Cash the payment of which, is so deferred, the Company shall issue or
cause its transfer agents to issue due bills or other appropriate evidence
prepared by the Company of the right to receive such shares or Cash, as the case
may be. If any distribution in respect of which an adjustment to the Conversion
Rate is required to be made as of the record date or Expiration Date therefor is
not thereafter made or paid by the Company for any reason, the Conversion Rate
shall be readjusted to the Conversion Rate which would then be in effect if such
record date had not been fixed or such effective date or Expiration Date had not
occurred.

Section 7.7.

No Adjustment

No adjustment in the Conversion Rate shall be required unless the adjustment
would result in a change in the Conversion Rate of at least 1%; provided,
however, that any adjustment which by reason of this Section 7.7 is not required
to be made shall be carried forward and taken into account in subsequent
adjustments. All calculations under this Article 7 shall be made to the nearest
one-thousandth of a cent or to the nearest one-thousandth of a share, as the
case may be.

 

-46-

 

--------------------------------------------------------------------------------

 

Except as otherwise provided for in this Indenture, the Company shall not be
required to adjust the Conversion Rate for the issuance of its Common Stock or
any securities convertible or exchangeable for its Common Stock or the right to
purchase its Common Stock or such convertible or exchangeable securities.

No adjustment need be made for (i) issuances of Common Stock pursuant to a
Company plan for reinvestment of dividends or interest or the investment of
additional optional amounts thereunder in shares of Common Stock or for a change
in the par value or a change to no par value of the Common Stock or (ii) upon
the issuance of any shares of Common Stock or options or rights to purchase
shares of Common Stock pursuant to any present or future employee, director or
consultant benefit plan or program of or assumed by the Company or any of its
subsidiaries.

To the extent that the Securities become convertible into the right to receive
Cash, interest will not accrue on such Cash.

No adjustment to the Conversion Rate need be made pursuant to Section 7.6 for a
transaction if Holders are to participate in the transaction without conversion
on a basis and with notice that the Board of Directors of the Company determines
in good faith to be fair and appropriate in light of the basis and notice on
which holders of Common Stock participate in the transaction.

No adjustment to the Conversion Rate need be made upon the issuance of any
shares of Common Stock pursuant to any option, warrant, right or exercisable,
exchangeable or convertible security outstanding as of the date the Securities
were first issued.

No adjustment to the Conversion Rate need be made for accrued and unpaid
interest, including additional interest, if any.

Section 7.8.

Other Adjustments

Subject to applicable stock exchange rules and listing standards, the Company
shall be entitled to increase the Conversion Rate by any amount for a period of
at least 20 days if the Company’s Board of Directors determines that such
increase would be in the best interests in the Company, provided the Company has
given to holders at least 15 days’ prior notice, in accordance with Section
16.2, of any such increase in the Conversion Rate. Subject to applicable stock
exchange rules and listing standards, the Company shall be entitled to increase
the Conversion Rate, in addition to the events requiring an increase in the
Conversion Rate pursuant to Section 7.6, as it in its discretion shall determine
to be advisable in order to avoid or diminish any tax to stockholders in
connection with any stock dividends, subdivisions of shares, distributions of
rights to purchase stock or securities or distributions of securities
convertible into or exchangeable for stock hereafter made by the Company to its
stockholders.

Section 7.9.

Notice of Adjustment

Whenever the Conversion Rate or conversion privilege is adjusted, the Company
shall promptly mail to Securityholders a notice of the adjustment in accordance
with Section 16.2, and

 

-47-

 

--------------------------------------------------------------------------------

 

file with the Trustee an Officers’ Certificate briefly stating the facts
requiring the adjustment and the manner of computing it. Unless and until the
Trustee shall receive an Officers’ Certificate setting forth an adjustment of
the Conversion Rate, the Trustee may assume without inquiry that the Conversion
Rate has not been adjusted and that the last Conversion Rate of which it has
knowledge remains in effect.

Section 7.10.

Limitation on Conversions.

Notwithstanding any other provision of this Article 7, no Initial Purchaser and
no Affiliate of any such Initial Purchaser or other person acting on behalf of
such Initial Purchaser (a "Purchaser Affiliate"), may convert any Securities
(whether or not acquired directly from the Company), if the number of shares of
Common Stock that would be received by such Initial Purchaser or Purchaser
Affiliate, when aggregated with all other shares of Common Stock previously
acquired upon conversion of any Securities by such Initial Purchaser and its
Purchaser Affiliates as a group (whether or not such previously-acquired shares
are still held by such Initial Purchaser or a Purchaser Affiliate), would exceed
1,280,652 shares. Any Holder who submits a Conversion Notice shall be deemed to
certify that the conversion contemplated by such Conversion Notice is not
prohibited by the provisions of this Section 7.10 and that it was in compliance
with such provisions.

Section 7.11.

Effect of Reclassification, Consolidation, Merger or Sale on Conversion
Privilege

If (1) there shall occur (a) any reclassification of the Common Stock (other
than a change in par value, or from par value to no par value, or from no par
value to par value, or as a result of a subdivision or combination); (b) a
statutory share exchange, consolidation, merger or combination involving the
Company other than a merger in which the Company is the continuing corporation
and which does not result in any reclassification of, or change (other than in
par value, or from par value to no par value, or from no par value to par value,
or as a result of a subdivision or combination) in, outstanding shares of Common
Stock; or (c) a sale or conveyance as an entirety or substantially as an
entirety of the property and assets of the Company, directly or indirectly, to
another Person; and (2) pursuant to such reclassification, statutory share
exchange, consolidation, merger, combination, sale or conveyance, holders of
outstanding shares of Common Stock would be entitled to receive stock (other
than Common Stock), other securities, other property, assets or Cash for such
shares of Common Stock, then the Company, or such successor or surviving,
purchasing or transferee Person, as the case may be, shall, as a condition
precedent to such reclassification, statutory share exchange, consolidation,
merger, combination, sale or conveyance, execute and deliver to the Trustee a
supplemental indenture providing that, at and after the effective time of such
reclassification, statutory share exchange, consolidation, merger, combination,
sale or conveyance, the Holder of each Security then outstanding shall have the
right to convert such Security into the kind and amount of shares of stock and
other securities and property (including Cash) receivable upon such
reclassification, statutory share exchange, consolidation, merger, combination,
sale or conveyance by a holder of the number of shares of Common Stock
deliverable upon conversion of such Security immediately prior to such
reclassification, statutory share exchange, consolidation, merger, combination,
sale or conveyance, assuming that such Holder would not have exercised any
rights of election that such Holder would have had as a holder of Common Stock
to select a particular type of consideration. Such supplemental indenture shall
provide for adjustments of the Conversion Rate which shall be as nearly
equivalent as may be practicable to the adjustments of the Conversion Rate
provided for in this Article 7. If, in the case of any such reclassification,
statutory share exchange, consolidation, merger, combination, sale or
conveyance, the stock or other securities and property (including Cash)
receivable thereupon by a holder of Common

 

-48-

 

--------------------------------------------------------------------------------

 

Stock include shares of stock or other securities and property of a Person other
than the successor or surviving, purchasing or transferee Person, as the case
may be, in such reclassification, statutory share exchange, consolidation,
merger, combination, sale or conveyance, then such supplemental indenture shall
also be executed by such other Person and shall contain such additional
provisions to protect the interests of the Holders of the Securities as the
Board of Directors of the Company shall reasonably consider necessary by reason
of the foregoing. The provisions of this Section 7.11 shall similarly apply to
successive reclassifications, statutory share exchanges, consolidations,
mergers, combinations, sales and conveyances. The foregoing, however, shall not
in any way affect the right a Holder of a Security may otherwise have pursuant
to Section 7.6(c) to receive rights and warrants in accordance therewith.

In the event the Company shall execute a supplemental indenture pursuant to this
Section 7.11, the Company shall promptly file with the Trustee (x) an Officers’
Certificate briefly stating the reasons therefor, the kind or amount of shares
of stock or other securities or property (including Cash) receivable by Holders
of the Securities upon the conversion of their Securities after any such
reclassification, statutory share exchange, consolidation, merger, combination,
sale or conveyance, any adjustment to be made with respect thereto and that all
conditions precedent have been satisfied and (y) an Opinion of Counsel that all
conditions precedent have been satisfied, and shall promptly mail notice thereof
to all Holders.

Section 7.12.

Trustee’s Disclaimer

The Trustee shall have no duty to determine when an adjustment under this
Article 7 should be made, how it should be made or what such adjustment should
be, but may accept as conclusive evidence of that fact or the correctness of any
such adjustment set forth in, and shall be protected in relying upon, an
Officers’ Certificate, including the Officers’ Certificate with respect thereto
which the Company is obligated to file with the Trustee pursuant to Section 7.9.
The Trustee makes no representation as to the validity or value of any
securities or assets issued upon conversion of Securities, and the Trustee shall
not be responsible for the Company’s failure to comply with any provisions of
this Article 7.

The Trustee shall not be under any responsibility to determine the correctness
of any provisions contained in any supplemental indenture executed pursuant to
Section 7.11, but may accept as conclusive evidence of the correctness thereof,
and shall be fully protected in relying upon, the Officers’ Certificate with
respect thereto which the Company is obligated to file with the Trustee pursuant
to Section 7.11.

 

-49-

 

--------------------------------------------------------------------------------

 

Section 7.13.

[Reserved].

Section 7.14.

Effect of Conversion; Conversion After Record Date

Except as provided in this Section 7.14, a converting Holder of Securities shall
not be entitled to receive any separate Cash payments with respect to accrued
and unpaid interest on any such Securities being converted. By delivery to the
Holder of the number of shares of Common Stock or other consideration issuable
or Cash payable upon conversion in accordance with this Article 7, the Company
will have satisfied its obligations with respect to the Securities and any
accrued and unpaid interest on such Securities will not be paid. If any
Securities are converted after the close of business on an Interest Payment
Record Date but prior to the corresponding Interest Payment Date, the Holder of
such Securities as of the close of business on such Interest Payment Record Date
shall receive, on such Interest Payment Date, the interest payable on such
Security on such Interest Payment Date notwithstanding the conversion thereof;
provided, however, each Security surrendered for conversion after the close of
business on an Interest Payment Record Date but prior to the corresponding
Interest Payment Date shall be accompanied by payment from the converting Holder
thereof, for the account of the Company, in Cash, an amount equal to the
interest payable on such Security on such Interest Payment Date; provided
further that no such payment need be made if (a) the Company has specified a
Redemption Date that is after the close of business on an Interest Payment
Record Date but on or prior to the corresponding Interest Payment Date or that
results in conversion prior to that Interest Payment Date, (b) any overdue
interest exists at the time of conversion with respect to such Security, but
only to the extent of the amount of such overdue interest or (c) the Holder
surrenders any Securities for conversion after the close of business on the
Interest Payment Record Date relating to the final Interest Payment Date.

Except as otherwise provided in this Indenture, no payment or adjustments in
respect of payments of interest on Securities surrendered for conversion or any
dividends or distributions on the Common Stock issued upon conversion shall be
made upon the conversion of any Securities.

ARTICLE 8

 

SUBSIDIARY GUARANTEE

Section 8.1.

Subsidiary Guarantors

If any Subsidiary of the Company shall guarantee any obligation of the Company
evidenced by bonds, debentures, notes or other similar instruments, including
obligations incurred in connection with the acquisition of property, assets or
businesses by the Company (other than the Existing Credit Facility, (each such
obligation a “Debt Security”) the Company shall (i) cause each of (1) such
Subsidiary and (2) any Subsidiary to which the Company has transferred all or
substantially all of its assets concurrently to become a Subsidiary Guarantor by
executing and delivering to the Trustee a supplemental indenture pursuant to
which such Subsidiary shall unconditionally guarantee (a “Subsidiary Guarantee”)
all of the Company’s obligations under the Securities and this Indenture on a
senior unsecured basis, on terms substantially consistent with guarantees of
substantially similar debt obligations, to the same

 

-50-

 

--------------------------------------------------------------------------------

 

extent as the Subsidiary referred to above in (1) guaranteed such other Debt
Securities and (ii) cause an Opinion of Counsel to be delivered to the Trustee
to the effect that such supplemental indenture has been duly authorized and
executed by each such Person and constitutes the valid, binding and enforceable
obligation of each such Person (subject to customary exceptions concerning
creditors’ rights and equitable principles).

Such supplemental indenture shall be executed by manual signature on behalf of
each respective Subsidiary Guarantor by any one of such Subsidiary Guarantor’s
Chairman of the Board of Directors, Vice Chairman of the Board of Directors,
Chief Executive Officer, President or Chief Financial Officer or Vice
Presidents, attested by its Secretary or Assistant Secretary.

Such supplemental indenture bearing the manual signatures of individuals who
were at any time the proper officers of a Subsidiary Guarantor shall bind such
Subsidiary Guarantor, notwithstanding that such individuals or any of them have
ceased to hold such offices prior to the execution and delivery of the
supplemental indenture or did not hold such offices at the date of such
supplemental indenture.

Section 8.2.

Subsidiary Guarantors May Consolidate, Etc., on Certain Terms

Nothing contained in this Indenture or in any of the Securities shall prevent
any consolidation or merger of any Subsidiary Guarantor with or into the Company
or any other Subsidiary Guarantor or shall prevent any sale or conveyance of the
property of any Subsidiary Guarantor as an entirety or substantially as an
entirety to the Company or any other Subsidiary Guarantor.

Section 8.3.

Release of Subsidiary Guarantors

If (i) subject to Article 10 hereof, any sale or other disposition of all or
substantially all of the assets of any Subsidiary Guarantor occurs (by way of
merger, consolidation or otherwise) or a sale or other disposition of all of the
Capital Stock of any Subsidiary Guarantor, in each case to a Person that is not
(either before or after giving effect to such transactions) the Company or a
Subsidiary of the Company, (ii) in the case of a Subsidiary referred to in
Section 8.1(i)(1) hereof, such Subsidiary is no longer a guarantor of any Debt
Securities, or (iii) in the case of a Subsidiary referred to in Section
8.1(i)(2) hereof, no Subsidiary of the Company is a guarantor of any Debt
Securities, and, in any such case, if the Company shall deliver to the Trustee
an Officers’ Certificate certifying to that effect as of the date of such
Officers’ Certificate, then automatically, without the requirement of any
further action by the Company, such Subsidiary or the Trustee, such Subsidiary
shall cease to be a Subsidiary Guarantor hereunder and such Subsidiary or, as
applicable in the case of clause (i) above, the acquiring Person shall have no
continuing obligation or liability under its Subsidiary Guarantee. The Trustee
shall, at the Company’s expense, execute and deliver such instruments as the
Company may reasonably request to evidence such termination.

 

-51-

 

--------------------------------------------------------------------------------

 

ARTICLE 9

 

COVENANTS

Section 9.1.

Payment of Securities

The Company shall promptly make all payments in respect of the Securities on the
dates and in the manner provided in the Securities and this Indenture. The
principal amount, Redemption Price and Put Price and accrued and unpaid interest
shall be considered paid on the date it is due if the Paying Agent holds by
10:00 a.m., New York City time, on such date, in accordance with this Indenture,
Cash designated and sufficient for the payment of all such amounts then due. The
Company shall, to the fullest extent permitted by law, pay interest on overdue
principal and overdue installments of interest at the rate borne by the
Securities per annum. Except as otherwise specified, all references in this
Indenture or the Securities to interest shall be deemed to include, without
duplication, Additional Interest, if any, payable pursuant to the Registration
Rights Agreement.

The Company shall pay interest (including post-petition interest in any
proceeding under any Bankruptcy Law) on overdue amounts from time to time on
demand at the rate then in effect; it shall pay interest (including
post-petition interest in any proceeding under any Bankruptcy Law) on overdue
installments of interest (without regard to any applicable grace periods) from
time to time on demand at the same rate to the extent lawful. Interest shall be
computed on the basis of a 360-day year of twelve 30-day months.

Section 9.2.

Reports and Certain Information

(a)      Notwithstanding that the Company may not be required to be or remain
subject to the reporting requirements of Section 13 or 15(d) of the Exchange
Act, the Company shall, at any time when any of the Securities are Restricted
Securities, file with the SEC the annual reports and information, documents and
other reports which are specified in Section 13 or 15(d) of the Exchange Act
within the time periods specified by the SEC. The Company shall file with the
Trustee, within 5 days after the date the Company is required to file them with
the SEC, copies of its annual report and the information, documents and other
reports which the Company is required to file with the SEC pursuant to Section
13 or 15(d) of the Exchange Act. The Company shall comply with the provisions of
TIA Section 314(a), whether or not the Company is required to file reports with
the SEC pursuant to Section 13 or 15(d) of the Exchange Act. Notwithstanding
anything to the contrary herein, the Trustee shall have no duty to review such
documents for purposes of determining compliance with any provisions of this
Indenture.

(b)      At any time when the Securities are Restricted Securities, and the
Company is not subject to, or is not in compliance with, Section 13 or 15(d) of
the Exchange Act, upon the request of a Holder or the holder of shares of Common
Stock issued upon conversion of Securities, the Company will promptly furnish or
cause to be furnished Rule 144A Information (as defined below) to such Holder or
such holder of shares of Common Stock issued upon conversion of Securities, or
to a prospective purchaser of any such security designated by any such Holder or
holder, as the case may be, to the extent required to permit compliance by such
Holder or holder with Rule 144A under the Securities Act in connection with the
resale of any

 

-52-

 

--------------------------------------------------------------------------------

 

such security. “Rule 144A Information” shall mean such information as is
specified pursuant to Rule 144A(d)(4) under the Securities Act or any successor
provision.

 

(c)

The Company shall notify the Trustee of any changes to its fiscal year.

Section 9.3.

Compliance Certificates

The Company will deliver to the Trustee, within 90 days after the end of each
fiscal year of the Company ending after the date hereof, an Officers’
Certificate signed by the principal executive officer, principal financial
officer or principal accounting officer of the Company and at least one other
Officer of the Company, as to his or her knowledge of the Company’s compliance
with all terms, conditions and covenants under this Indenture (without regard to
any period of grace or requirement of notice provided hereunder) and, if the
Company shall be in default, specifying all such defaults and the nature and
status thereof of which he or she may have knowledge.

Section 9.4.

Maintenance of Corporate Existence

The Company shall do or cause to be done all things necessary to preserve and
keep in full force and effect its corporate existence or, following any
consolidation, merger, conveyance, transfer or lease in accordance with Section
10.1, its legal existence as a Person permitted to be the resulting, surviving
or transferee Person in accordance with Section 10.1.

Section 9.5.

Stay, Extension and Usury Laws

The Company covenants, to the extent it may lawfully do so, that it shall not at
any time insist upon, plead or in any manner whatsoever claim or take the
benefit or advantage of any stay, extension or usury law or other law which
would prohibit or forgive the Company from paying all or any portion of the
principal amount, Redemption Price or Put Price in respect of Securities, or any
interest on the Securities as contemplated herein, wherever enacted, now or at
any time hereafter in force, or which may affect the covenants or the
performance of this Indenture, and the Company, to the extent it may lawfully do
so, hereby expressly waives all benefit or advantage of any such law and
covenants that it shall not, by resort to any such law, hinder, delay or impede
the execution of any power herein granted to the Trustee or any Agent, but shall
suffer and permit the execution of every such power as though no such law had
been enacted.

Section 9.6.

Maintenance of Office or Agency of the Trustee, Registrar, Paying Agent and
Conversion Agent

The Company shall maintain an office or agency of the Trustee, Registrar, Paying
Agent and Conversion Agent in the Borough of Manhattan, the City of New York
where Securities may be presented or surrendered for payment, where Securities
may be surrendered for registration of transfer, exchange, redemption, purchase
or conversion and where notices and demands to or upon the Company in respect of
the Securities and this Indenture may be served. The Company hereby designates
the Corporate Trust Office as one such office or agency for all of the aforesaid
purposes. The Company shall give prompt written notice to the Trustee of the
location, and of

 

-53-

 

--------------------------------------------------------------------------------

 

any change in the location, of any such office or agency (other than a change in
the location of the office of the Trustee). If at any time the Company shall
fail to maintain any such required office or agency or shall fail to furnish the
Trustee with the address thereof, such presentations, surrenders, notices and
demands may be made or served at the address of the Trustee set forth in Section
16.2.

Section 9.7.

Notice of Default

In the event that any Default or Event of Default shall occur, the Company shall
give prompt written notice of such Default or Event of Default, and any remedial
action proposed to be taken, to the Trustee.

ARTICLE 10

 

CONSOLIDATION, MERGER, CONVEYANCE, TRANSFER OR LEASE

Section 10.1.

Company May Consolidate, Etc., Only on Certain Terms

The Company shall not consolidate with or merge into any other Person (in a
transaction in which the Company is not the surviving Person) or convey,
transfer or lease all or substantially all of the Company’s properties and
assets to any successor Person, unless:

 

(1)

either:

 

(A)

the resulting, surviving or transferee Person is the Company or

(B)     the resulting, surviving or transferee Person is organized and validly
existing under the laws of the United States of America, any State thereof or
the District of Columbia and shall expressly assume, by an indenture
supplemental hereto, executed and delivered to the Trustee, in form reasonably
satisfactory to the Trustee, all of the obligations of the Company under the
Securities and this Indenture;

(2)               immediately after giving effect to such transaction, no
Default or Event of Default shall have occurred and be continuing; and

(3)               the Company has delivered to the Trustee an Officers’
Certificate and an Opinion of Counsel, each stating that such consolidation,
merger, conveyance, transfer or lease and, if a supplemental indenture is
required in connection with such transaction, such supplemental indenture comply
with this Article and that all conditions precedent herein provided for relating
to such transaction have been complied with.

Notwithstanding the foregoing, the Company may transfer all or substantially all
of its assets to a wholly-owned Subsidiary without such Subsidiary assuming the
obligations of the Company under the Securities and this Indenture, provided
that (i) such Subsidiary shall be required to become a Subsidiary Guarantor
pursuant to Section 8.1 hereof if the Company issues

 

-54-

 

--------------------------------------------------------------------------------

 

Debt Securities and any of the Company’s Subsidiaries guarantee such Debt
Securities, (ii) such Subsidiary is organized and validly existing under the
laws of the United States of America, any State thereof or the District of
Columbia, (iii) immediately after giving effect to such transfer, no Default or
Event of Default shall have occurred and be continuing and (iv) the Company has
delivered to the Trustee an Officers’ Certificate and an Opinion of Counsel,
each stating that such transfer complies with this Article and that all
conditions precedent herein provided for relating to such transfer have been
complied with.

Section 10.2.

Successor Substituted

Upon any consolidation of the Company with, or merger of the Company into, any
other Person or any conveyance, transfer or lease of all or substantially all of
the properties and assets of the Company in accordance with Section 10.1, the
successor Person formed by such consolidation or into which the Company is
merged or to which such conveyance, transfer or lease is made shall succeed to,
and be substituted for, and may exercise every right and power of, the Company
under this Indenture with the same effect as if such successor Person had been
named as the Company herein, and thereafter, except in the case of a lease, the
predecessor Person shall be relieved of all obligations and covenants under this
Indenture and the Securities.

ARTICLE 11

 

DEFAULT AND REMEDIES

Section 11.1.

Events of Default

An “Event of Default” shall occur if:

(1)               the Company defaults in the payment of any principal of any of
the Securities when the same becomes due and payable (whether at maturity, upon
Redemption, on a Put Purchase Date or otherwise);

(2)               the Company defaults in the payment of any accrued and unpaid
interest (including Additional Interest, if any, and any Make-Whole Premium)
when due and payable, and such default continues for a period of 30 days;

(3)               the Company fails to satisfy its conversion obligations upon
exercise of a Holder’s conversion rights pursuant hereto;

(4)               the Company fails to provide the Fundamental Change Company
Notice when required by this Indenture;

(5)               the Company fails to comply with any of its other agreements
contained in the Securities or in this Indenture (other than those referred to
in clauses 1 through 4 above or clause 9 below) and such failure continues for
60 days after receipt by the Company of a Notice of Default;

 

-55-

 

--------------------------------------------------------------------------------

 

(6)               the Company or any Significant Subsidiary fails to make any
payment of principal in excess of $10,000,000 in respect of indebtedness for
borrowed money, when and as the same shall become due and payable, whether at
maturity or upon acceleration, and such indebtedness is not paid, or such
acceleration is not rescinded, by the end of the 30th day after receipt by the
Company or such Significant Subsidiary of a Notice of Default;

(7)               the Company, or any other Significant Subsidiary pursuant to
or within the meaning of any Bankruptcy Law:

 

       (A)

 commences a voluntary case or proceeding;

(B)     consents to the entry of an order for relief against it in an
involuntary case or proceeding or the commencement of any case against it;

(C)     consents to the appointment of a Custodian of it or for any substantial
part of its property; or

 

       (D)

makes a general assignment for the benefit of its creditors; or

(8)               a court of competent jurisdiction enters an order or decree
under any Bankruptcy Law that:

(A)     is for relief against the Company or a Significant Subsidiary in an
involuntary case or proceeding;

(B)     appoints a Custodian of the Company or a Significant Subsidiary for any
substantial part of the property of the Company or such Significant Subsidiary;
or

(C)     orders the winding up or liquidation of the Company or a Significant
Subsidiary;

and in each case of this subclause (8) the order or decree remains unstayed and
in effect for 60 consecutive days.

The term “Bankruptcy Law” means Title 11 of the United States Code (or any
successor thereto) or any similar federal or state law for the relief of
debtors. The term “Custodian” means any receiver, trustee, assignee, liquidator,
sequestrator or similar official under any Bankruptcy Law.

(9)               The Company fails to perform or comply with Article 8 hereof,
or any Subsidiary Guarantee ceases to be in full force and effect (other than in
accordance with the terms of this Indenture) or is declared to be null and void
and unenforceable or the Subsidiary Guarantee is found to be invalid or a
Subsidiary Guarantor that is a Significant Subsidiary denies its liability under
its Subsidiary

 

-56-

 

--------------------------------------------------------------------------------

 

Guarantee (other than by reason of release of the Subsidiary Guarantor in
accordance with the terms of this Indenture).

A default under clause (5) or (6) above is not an Event of Default until the
Trustee notifies the Company, or the Holders of at least 25% in aggregate
principal amount of the Securities then outstanding notify the Company and the
Trustee, in writing of the Default, and the Company does not cure the Default
(and such Default is not waived) within the time period specified in clauses (5)
or (6) above, as applicable, after actual receipt of such notice. The notice
given pursuant to this Section 11.1 must specify the Default, demand that it be
remedied and state that the notice is a “Notice of Default.” When any Default
under this Section 11.1 is cured in accordance herewith, it shall cease to be a
Default.

The Trustee shall not be charged with knowledge of any Event of Default unless
written notice thereof shall have been given to a Trust Officer at the Corporate
Trust Office of the Trustee by the Company (including, without limitation,
pursuant to Section 9.3), a Paying Agent, any Holder or any agent of any Holder.

Section 11.2.

Acceleration

If an Event of Default (other than an Event of Default with respect to the
Company specified in clause (7) or (8) of Section 11.1) occurs and is
continuing, the Trustee may, by notice to the Company, or the Holders of at
least 25% in aggregate principal amount of the Securities then outstanding may,
by notice to the Company and the Trustee, declare all unpaid principal of plus
interest (including Additional Interest, if any) accrued and unpaid through the
date of such declaration on all the Securities then outstanding to be due and
payable upon any such declaration, and the same shall thereupon become and be
immediately due and payable.

If an Event of Default with respect to the Company specified in clause (7) or
(8) of Section 11.1 occurs, all unpaid principal of plus accrued and unpaid
interest (including Additional Interest, if any) on all the Securities then
outstanding shall ipso facto become and be immediately due and payable without
any declaration or other act on the part of the Trustee or any Holder.

The Holders of a majority in aggregate principal amount of the Securities then
outstanding or the Holders originally causing the acceleration by notice to the
Trustee may rescind an acceleration of Securities and its consequences before a
judgment or decree for the payment of money has been obtained by the Trustee if
(a) the rescission would not conflict with any existing order or decree, (b) all
existing Events of Default, other than the nonpayment of the principal of plus
accrued and unpaid interest on the Securities that has become due solely by such
declaration of acceleration, have been cured or waived and (c) all payments due
to the Trustee and any predecessor Trustee under Section 12.6 have been made. No
such rescission shall affect any subsequent Default or impair any right
consequent thereto.

Section 11.3.

Other Remedies

If an Event of Default occurs and is continuing, the Trustee may, but shall not
be obligated to, pursue any available remedy by proceeding at law or in equity
to collect the

 

-57-

 

--------------------------------------------------------------------------------

 

payment of the principal of or accrued and unpaid interest on the Securities or
to enforce the performance of any provision of the Securities or this Indenture.

The Trustee may maintain a proceeding even if it does not possess any of the
Securities or does not produce any of them in the proceeding. A delay or
omission by the Trustee or any Securityholder in exercising any right or remedy
accruing upon an Event of Default shall not impair the right or remedy or
constitute a waiver of or acquiescence in the Event of Default. No remedy is
exclusive of any other remedy. All available remedies are cumulative to the
extent permitted by law.

Section 11.4.

Waiver of Defaults and Events of Default

Subject to Sections 11.7 and 13.2, the Holders of a majority in aggregate
principal amount of the Securities then outstanding by notice to the Trustee may
waive an existing Default or Event of Default and its consequence, except a
Default or Event of Default in the payment of the principal of, or any interest
(including Additional Interest, if any) on any Security, or the payment of any
applicable Fundamental Change Purchase Price or Redemption Price, or a failure
by the Company to convert any Securities in accordance with Article 7 or any
Default or Event of Default in respect of any provision of this Indenture or the
Securities that, under Section 13.2, cannot be modified or amended without the
consent of the Holders of each outstanding Security. When a Default or Event of
Default is waived, it is deemed cured, but no such waiver shall extend to any
subsequent or other Default or impair any consequent right. This Section 11.4
shall be in lieu of Section 316(a)(1)(B) of the TIA and such Section
316(a)(1)(B) is hereby expressly excluded from this Indenture, as permitted by
the TIA.

Section 11.5.

Control by Majority

The Holders of a majority in aggregate principal amount of the Securities then
outstanding may direct the time, method and place of conducting any proceeding
for any remedy available to the Trustee or exercising any trust or power
conferred on it under this Indenture. However, the Trustee may refuse to follow
any direction that conflicts with law or this Indenture, that the Trustee
determines may be unduly prejudicial to the rights of another Holder or the
Trustee, or that may involve the Trustee in personal liability unless the
Trustee is offered security or indemnity reasonably satisfactory to it; provided
that the Trustee may take any other action deemed proper by the Trustee which is
not inconsistent with such direction; provided further that this provision shall
not affect the rights of the Trustee set forth in Section 12.1(b)(v). This
Section 11.5 shall be in lieu of Section 316(a)(1)(A) of the TIA and such
Section 316(a)(1)(A) is hereby expressly excluded from this Indenture, as
permitted by the TIA.

Section 11.6.

Limitations on Suits

Subject to Section 11.7, a Holder of a Security may not pursue any remedy with
respect to this Indenture or the Securities unless:

(1)               the Holder gives to the Trustee written notice of a continuing
Event of Default;

 

-58-

 

--------------------------------------------------------------------------------

 

(2)               the Holders of at least 25% in aggregate principal amount of
the then outstanding Securities make a written request to the Trustee to pursue
the remedy;

(3)               such Holder or Holders offer to the Trustee security or
indemnity reasonably satisfactory to the Trustee against any loss, liability or
expense;

(4)               the Trustee does not comply with the request within 60 days
after receipt of the notice, request and the offer of security or indemnity; and

(5)               no direction inconsistent with such written request has been
given to the Trustee during such 60-day period by the Holders of a majority in
aggregate principal amount of the Securities then outstanding.

A Securityholder may not use this Indenture to prejudice the rights of another
Securityholder or to obtain a preference or priority over such other
Securityholder.

Section 11.7.

Rights of Holders to Receive Payment and to Convert

Notwithstanding any other provision of this Indenture, the right of any Holder
of a Security to receive payment of the principal amount, Redemption Price,
Fundamental Change Purchase Price or interest (including Additional Interest, if
any) on any Security, on or after the respective due dates expressed in the
Security and this Indenture, to convert such Security in accordance with Article
7 and to bring suit for the enforcement of any such payment on or after such
respective dates or the right to convert, is absolute and unconditional and
shall not be impaired or affected without the consent of the Holder.

Section 11.8.

Collection Suit by Trustee

If an Event of Default in the payment of principal or interest specified in
clause (1) or (2) of Section 11.1 occurs and is continuing, the Trustee may
recover judgment in its own name and as trustee of an express trust against the
Company or another obligor on the Securities for the whole amount owing with
respect to the Securities and the amounts provided for in Section 12.6.

Section 11.9.

Trustee May File Proofs of Claim

The Trustee may file such proofs of claim and other papers or documents as may
be necessary or advisable in order to have the claims of the Trustee (including
any claim for the reasonable compensation, expenses, disbursements and advances
of the Trustee, its agents and counsel) and the Holders allowed in any judicial
proceedings relative to the Company (or any other obligor on the Securities),
its creditors or its property and shall be entitled and empowered to collect and
receive any money or other property payable or deliverable on any such claims
and to distribute the same, and any Custodian in any such judicial proceeding is
hereby authorized by each Holder to make such payments to the Trustee and, in
the event that the Trustee shall consent to the making of such payments directly
to the Holders, to pay to the Trustee any amount due to it for the reasonable
compensation, expenses, disbursements and advances of the Trustee, its agents
and counsel, and any other amounts due the Trustee under Section 12.6, and to
the extent

 

-59-

 

--------------------------------------------------------------------------------

 

that such payment of the reasonable compensation, expenses, disbursements and
advances in any such proceedings shall be denied for any reason, payment of the
same shall be secured by a lien on, and shall be paid out of, any and all
distributions, dividends, money, securities and other property which the Holders
may be entitled to receive in such proceedings, whether in liquidation or under
any plan of reorganization or arrangement or otherwise. Nothing herein contained
shall be deemed to authorize the Trustee to authorize or consent to or, on
behalf of any Holder, to authorize, accept or adopt any plan of reorganization,
arrangement, adjustment or composition affecting the Securities or the rights of
any Holder thereof, or to authorize the Trustee to vote in respect of the claim
of any Holder in any such proceeding.

Section 11.10.

Priorities

Any money or property collected by the Trustee pursuant to this Article 11, and
after an Event of Default, any money or other property distributable in respect
of the Company’s obligations under this Indenture shall be paid out in the
following order:

First, to the Trustee (including any predecessor Trustee) for amounts due under
Section 12.6;

Second, to Securityholders for amounts due and unpaid on the Securities for the
principal amount, Redemption Price, Fundamental Change Purchase Price or
interest (including Additional Interest, if any) or Make-Whole Premium, if any,
as the case may be, ratably, without preference or priority of any kind,
according to such amounts due and payable on the Securities; and

Third, the balance, if any, to the Company.

The Trustee may fix a record date and payment date for any payment to Holders
pursuant to this Section 11.10. At least 15 days before such record date, the
Trustee shall mail to each Holder and the Company a notice that states the
record date, the payment date and the amount to be paid.

Section 11.11.

Undertaking for Costs

In any suit for the enforcement of any right or remedy under this Indenture or
in any suit against the Trustee for any action taken or omitted by it as
Trustee, a court in its discretion may require the filing by any party litigant
in the suit of an undertaking to pay the costs of the suit, and the court in its
discretion may assess reasonable costs, including reasonable attorneys’ fees and
expenses, against any party litigant in the suit, having due regard to the
merits and good faith of the claims or defenses made by the party litigant. This
Section 11.11 does not apply to a suit made by the Trustee, a suit by a Holder
pursuant to Section 11.7, or a suit by Holders of more than 25% in aggregate
principal amount of the Securities then outstanding. This Section 11.11 shall be
in lieu of Section 315(e) of the TIA and such Section 315(e) is hereby expressly
excluded from this Indenture, as permitted by the TIA.

 

-60-

 

--------------------------------------------------------------------------------

 

Section 11.12.

Delay or Omission Not Waiver

No delay or omission of the Trustee or of any Holder of any Security to exercise
any right or remedy accruing upon any Event of Default shall impair any such
right or remedy or constitute a waiver of any such Event of Default or an
acquiescence therein. Every right and remedy given by this Article 11 or by law
to the Trustee or to the Holders may be exercised from time to time, and as
often as may be deemed expedient, by the Trustee or by the Holders, as the case
may be.

ARTICLE 12

 

TRUSTEE

Section 12.1.

Certain Duties and Responsibilities of Trustee

(a)      The Trustee, prior to the occurrence of an Event of Default with
respect to the Securities and after the curing or waiving of all Events of
Default with respect to the Securities that may have occurred, shall undertake
to perform with respect to the Securities such duties and only such duties as
are specifically set forth in this Indenture, and no implied covenants shall be
read into this Indenture against the Trustee. In case an Event of Default with
respect to the Securities has occurred (that has not been cured or waived), the
Trustee shall exercise with respect to the Securities such of the rights and
powers vested in it by this Indenture, and use the same degree of care and skill
in their exercise, as a prudent person would exercise or use under the
circumstances in the conduct of his or her own affairs.

(b)      No provision of this Indenture shall be construed to relieve the
Trustee from liability for its own negligent action, its own negligent failure
to act, or its own willful misconduct, except that:

(i)            prior to the occurrence of an Event of Default with respect to
the Securities and after the curing or waiving of all such Events of Default
with respect to the Securities that may have occurred:

(1)               the duties and obligations of the Trustee shall with respect
to the Securities be determined solely by the express provisions of this
Indenture, and the Trustee shall not be liable with respect to the Securities
except for the performance of such duties and obligations as are specifically
set forth in this Indenture, and no implied covenants or obligations shall be
read into this Indenture against the Trustee; and

(2)               in the absence of bad faith on the part of the Trustee, the
Trustee may with respect to the Securities conclusively rely, as to the truth of
the statements and the correctness of the opinions expressed therein, upon any
certificates or opinions furnished to the Trustee and conforming to the
requirements of this Indenture; but in the case of any such certificates or
opinions that by any provision hereof are specifically required to be furnished
to the Trustee, the Trustee shall be under a duty to examine the same to
determine

 

-61-

 

--------------------------------------------------------------------------------

 

whether or not they conform to the requirements of this Indenture (but need not
confirm or investigate the accuracy of any mathematical calculations or other
facts stated therein);

(ii)               This subsection shall not be construed to limit the effect of
Section 12.1(b)(v).

(iii)             the Trustee shall not be liable for any error of judgment made
in good faith by a Trust Officer or Trust Officers, unless it shall be proved
that the Trustee was negligent in ascertaining the pertinent facts;

(iv)              the Trustee shall not be liable with respect to any action
taken or omitted to be taken by it in good faith in accordance with the
direction of the holders of not less than a majority in principal amount of the
Securities at the time Outstanding (determined as provided in Section 2.8)
relating to the time, method and place of conducting any proceeding for any
remedy available to the Trustee, or exercising any trust or power conferred upon
the Trustee under this Indenture with respect to the Securities; and

(v)               None of the provisions contained in this Indenture shall
require the Trustee to expend or risk its own funds or otherwise incur personal
financial liability in the performance of any of its duties or in the exercise
of any of its rights or powers, if there is reasonable ground for believing that
the repayment of such funds or liability is not reasonably assured to it under
the terms of this Indenture or adequate indemnity against such risk is not
reasonably assured to it.

(c)      Whether or not expressly so provided, every provision of this Indenture
relating to the conduct or affecting the liability or affording protection to
the Trustee shall be subject to the provisions of this Section.

Section 12.2.

Certain Rights of Trustee

Except as otherwise provided in Section 12.1:

(a)      The Trustee may conclusively rely and shall be fully protected in
acting or refraining from acting upon any resolution, certificate, statement,
instrument, opinion, report, notice, request, consent, order, approval, bond,
security or other paper or document (whether in original or facsimile form)
believed by it in good faith to be genuine and to have been signed or presented
by the proper party or parties;

(b)      Any request, direction, order or demand of the Company mentioned herein
shall be sufficiently evidenced by a resolution of the Company’s Board of
Directors or an instrument signed in the name of the Company, by one or more
Officers thereof (unless other evidence in respect thereof is specifically
prescribed herein);

(c)      The Trustee may consult with counsel and the advice of such counsel or
any Opinion of Counsel shall be full and complete authorization and protection
in respect of any action taken or suffered or omitted hereunder in good faith
and in reliance thereon;

 

-62-

 

--------------------------------------------------------------------------------

 

(d)      The Trustee shall be under no obligation to exercise any of the rights
or powers vested in it by this Indenture at the request, order or direction of
any of the Securityholders, pursuant to the provisions of this Indenture, unless
such Securityholders shall have offered to the Trustee security or indemnity
reasonably satisfactory to it against the costs, expenses and liabilities that
may be incurred therein or thereby;

(e)      The Trustee shall not be liable for any action taken or omitted to be
taken by it in good faith and believed by it to be authorized or within the
discretion or rights or powers conferred upon it by this Indenture;

(f)       The Trustee shall not be bound to make any investigation into the
facts or matters stated in any resolution, certificate, statement, instrument,
opinion, report, notice, request, consent, order, approval, bond, security, or
other papers or documents, but the Trustee, in its discretion, may make even
further inquiry or investigation into such facts or matters as it may see fit;
and, if the Trustee shall determine to make such further inquiry or
investigation, it shall be entitled to examine the books, records and premises
of the Company, personally or by agent or attorney at the sole cost of the
Company and shall incur no liability or additional liability of any kind by
reason of such inquiry or investigation.

(g)      The Trustee may execute any of the trusts or powers hereunder or
perform any duties hereunder either directly or by or through agents or
attorneys and the Trustee shall not be responsible for any misconduct or
negligence on the part of any agent or attorney appointed with due care by it
hereunder;

(h)      The Trustee shall not be deemed to have knowledge or be charged with
knowledge of an Event of Default except (i) if the Trustee is acting as Paying
Agent, any Default or Event of Default occurring pursuant to Sections 9.1,
11.1(1) or 11.1(2) and (ii) any Default of Event of Default of which the Trustee
shall have received written notification which references the Securities and
this Indenture or obtained actual knowledge. Delivery of reports, information
and documents to the Trustee under Section 9.2 is for informational purposes
only and the Trustee’s receipt of the foregoing shall not constitute
constructive notice of any information contained therein or determinable from
information contained therein, including the Company’s compliance with any of
its covenants hereunder (as to which the Trustee is entitled to rely exclusively
on Officers’ Certificates, except as otherwise provided herein);

(i)       The rights, privileges, protections, immunities and benefits given to
the Trustee pursuant hereto, including, without limitation, its right to be
indemnified, are extended to, and shall be enforceable by, the Trustee in each
of its capacities hereunder, and each agent, custodian and other person employed
by the Trustee to act hereunder;

(j)       The permissive right of the Trustee to take or refrain from taking any
actions enumerated in this Indenture shall not be construed as a duty;

(k)      The Trustee may request that the Company deliver an Officers’
Certificate setting forth the names of individuals and/or titles of officers
authorized at such time to take specified actions pursuant to this Indenture,
which Officers’ Certificate may be signed by any person

 

-63-

 

--------------------------------------------------------------------------------

 

authorized to sign an Officers’ Certificate, including any person specified as
so authorized in any such certificate previously delivered and not superseded;

(l)       Anything in this Indenture notwithstanding, in no event shall the
Trustee be liable for special, indirect, punitive or consequential loss or
damage of any kind whatsoever (including but not limited to loss of profit),
even if the Company has been advised as to the likelihood of such loss or damage
and regardless of the form of action; and

(m)    The Trustee shall not be responsible or liable for any failure or delay
in the performance of its obligations under this Indenture arising out of or
caused, directly or indirectly, by circumstances beyond its reasonable control,
including, without limitation, acts of God; earthquakes; fire; flood; terrorism;
wars and other military disturbances; sabotage; epidemics; riots; interruptions;
loss or malfunctions of utilities, computer (hardware or software) or
communication services; accidents; labor disputes; acts of civil or military
authority and governmental action.

Section 12.3.

Trustee Not Responsible for Recitals or Issuance or Securities

(a)      The recitals contained herein and in the Securities shall be taken as
the statements of the Company, and the Trustee assumes no responsibility for the
correctness of the same.

(b)      The Trustee makes no representations as to the validity or sufficiency
of this Indenture or of the Securities.

(c)      The Trustee shall not be accountable for the use or application by the
Company of any of the Securities or of the proceeds of such Securities, or for
the use or application of any moneys paid over by the Trustee in accordance with
any provision of this Indenture or established pursuant to Section 2.1, or for
the use or application of any moneys received by any Paying Agent other than the
Trustee.

(d)      The Trustee shall not be responsible for and makes no representation as
to the validity or adequacy of this Indenture or the Securities, it shall not be
accountable for the Company’s use of the Securities or the proceeds from the
Securities, it shall not be responsible for the correctness of any recital
contained, or for any statement of the Company, in this Indenture or any
document issued in connection with the sale of Securities or any statement in
the Securities other than the Trustee’s certificate of authentication, or the
determination as to which beneficial owners are entitled to receive any notices
hereunder. The Trustee makes no representations with respect to the
effectiveness or adequacy of this Indenture or the Securities or any document
issued in connection with the sale of Securities.

Section 12.4.

May Hold Securities

The Trustee or any Paying Agent or Security Registrar, in its individual or any
other capacity, may become the owner or pledgee of Securities with the same
rights it would have if it were not Trustee, Paying Agent or Security Registrar.

 

-64-

 

--------------------------------------------------------------------------------

 

Section 12.5.

Moneys Held in Trust

Subject to the provisions of Section 11.5, all moneys received by the Trustee
shall, until used or applied as herein provided, be held in trust for the
purposes for which they were received, but need not be segregated from other
funds except to the extent required by law. The Trustee shall be under no
liability for interest on any moneys received by it hereunder except such as it
may agree with the Company to pay thereon.

Section 12.6.

Compensation and Reimbursement

(a)      The Company covenants and agrees to pay to the Trustee, and the Trustee
shall be entitled to, such compensation (which shall not be limited by any
provision of law in regard to the compensation of a trustee of an express
trust), as the Company and the Trustee may from time to time agree in writing
for all services rendered by it in the execution of the trusts hereby created
and in the exercise and performance of any of the powers and duties hereunder of
the Trustee, and, except as otherwise expressly provided herein, the Company
will pay or reimburse the Trustee upon its request for all reasonable expenses,
disbursements and advances incurred or made by the Trustee in accordance with
any of the provisions of this Indenture (including the reasonable compensation
and the expenses and disbursements of its counsel and of all Persons not
regularly in its employ) except any such expense, disbursement or advance as may
arise from the Trustee’s gross negligence, bad faith or willful misconduct. The
Company also covenants to indemnify the Trustee (and its officers, agents,
directors and employees) for, and to hold it harmless against, any loss,
liability or expense incurred without gross negligence or bad faith or willful
misconduct on the part of the Trustee and arising out of or in connection with
the acceptance or administration of this trust, including the reasonable costs
and expenses of defending itself against any claim of liability in the premises.
The obligations of the Company under this Section shall survive the discharge of
this Indenture and resignation or removal of the Trustee.

(b)      The obligations of the Company under this Section to compensate and
indemnify the Trustee and to pay or reimburse the Trustee for reasonable
expenses, disbursements and advances shall constitute additional indebtedness
hereunder. Such additional indebtedness shall be secured by a lien prior to that
of the Securities upon all property and funds held or collected by the Trustee
as such, except funds held in trust for the benefit of the Holders.

When the Trustee incurs expenses or renders services after an Event of Default
specified in Section 11.1(7) or (8) occurs, the expenses and the compensation
for the services are intended to constitute expenses of administration under any
Bankruptcy Law.

For the purposes of this Section 12.6, the “Trustee” shall include any
predecessor Trustee; provided, however, that the gross negligence, bad faith or
willful misconduct of any Trustee hereunder shall not affect the rights of any
other Trustee hereunder.

Section 12.7.

Reliance on Officers’ Certificate

Except as otherwise provided in Section 12.1, whenever in the administration of
the provisions of this Indenture the Trustee shall deem it necessary or
desirable that a matter be

 

-65-

 

--------------------------------------------------------------------------------

 

proved or established prior to taking or suffering or omitting to take any
action hereunder, such matter (unless other evidence in respect thereof be
herein specifically prescribed) may, in the absence of bad faith on the part of
the Trustee, be deemed to be conclusively proved and established by an Officers’
Certificate or Opinion of Counsel delivered to the Trustee and such certificate,
in the absence of bad faith on the part of the Trustee, shall be full warrant to
the Trustee for any action taken, suffered or omitted to be taken by it under
the provisions of this Indenture upon the faith thereof.

Section 12.8.

Disqualification; Conflicting Interests

If the Trustee has or shall acquire any “conflicting interest” within the
meaning of Section 310(b) of the TIA, the Trustee and the Company shall in all
respects comply with the provisions of Section 310(b) of the TIA.

Section 12.9.

Corporate Trustee Required; Eligibility

There shall at all times be a Trustee with respect to the Securities issued
hereunder which shall at all times be a corporation organized and doing business
under the laws of the United States of America or any State or Territory thereof
or of the District of Columbia, or a corporation or other Person permitted to
act as trustee by the SEC, authorized under such laws to exercise corporate
trust powers, having a combined capital and surplus, or being a member of a bank
holding company with a combined capital and surplus, of at least 50 million U.S.
dollars ($50,000,000), and subject to supervision or examination by Federal,
State, Territorial or District of Columbia authority. If such corporation
publishes reports of condition at least annually, pursuant to law or to the
requirements of the aforesaid supervising or examining authority, then for the
purposes of this Section, the combined capital and surplus of such corporation
shall be deemed to be its combined capital and surplus as set forth in its most
recent report of condition so published. The Company may not, nor may any Person
directly or indirectly controlling, controlled by, or under common control with
the Company, serve as Trustee. In case at any time the Trustee shall cease to be
eligible in accordance with the provisions of this Section, the Trustee shall
resign immediately in the manner and with the effect specified in Section 12.10.

Section 12.10.

Resignation and Removal; Appointment of Successor

(a)      The Trustee or any successor hereafter appointed may at any time resign
as Trustee with respect to the Securities by giving written notice thereof to
the Company and by transmitting notice of resignation by mail, first class
postage prepaid, to the Securityholders, as their names and addresses appear
upon the Register. Upon receiving such notice of resignation, the Company shall
promptly appoint a successor trustee with respect to the Securities by or
pursuant to a resolution of the Board of Directors. If no successor trustee
shall have been so appointed and have accepted appointment within 30 days after
the mailing of such notice of resignation, the resigning Trustee may petition
any court of competent jurisdiction for the appointment of a successor trustee
with respect to the Securities, or any Securityholder who has been a bona fide
holder of a Security or Securities for at least six months may on behalf of
himself and all others similarly situated, petition any such court for the
appointment of a successor trustee. Such court may thereupon after such notice,
if any, as it may deem proper and prescribe, appoint a successor trustee.

 

-66-

 

--------------------------------------------------------------------------------

 

 

(b)

In case at any time any one of the following shall occur:

(i)                the Trustee shall fail to comply with the provisions of
Section 12.8 after written request therefor by the Company or by any
Securityholder who has been a bona fide holder of a Security or Securities for
at least six months; or

(ii)               the Trustee shall cease to be eligible in accordance with the
provisions of Section 12.9 and shall fail to resign after written request
therefor by the Company or by any such Securityholder; or

(iii)             the Trustee shall become incapable of acting, or shall be
adjudged a bankrupt or insolvent, or commence a voluntary bankruptcy proceeding,
or a receiver of the Trustee or of its property shall be appointed or consented
to, or any public officer shall take charge or control of the Trustee or of its
property or affairs for the purpose of rehabilitation, conservation or
liquidation,

then, in any such case, the Company may remove the Trustee with respect to all
Securities and appoint a successor trustee by or pursuant to a resolution of the
Company’s Board of Directors, or, unless the Trustee’s duty to resign is stayed
as provided herein, subject to Section 11.11, any Securityholder who has been a
bona fide holder of a Security or Securities for at least six months may, on
behalf of that holder and all others similarly situated, petition any court of
competent jurisdiction for the removal of the Trustee and the appointment of a
successor trustee. Such court may thereupon after such notice, if any, as it may
deem proper and prescribe, remove the Trustee and appoint a successor trustee.

(c)      The Holders of a majority in aggregate principal amount of the
Securities at the time outstanding may at any time remove the Trustee by so
notifying the Trustee and the Company and may appoint a successor Trustee with
the consent of the Company. If no successor trustee shall have been so appointed
and have accepted appointment within 30 days after such notification of removal
by the Holders, the Trustee to be removed may petition any court of competent
jurisdiction for the appointment of a successor trustee with respect to the
Securities, or any Securityholder who has been a bona fide holder of a Security
or Securities for at least six months may on behalf of himself and all others
similarly situated, petition any such court for the appointment of a successor
trustee. Such court may, as it may deem proper prescribe or appoint a successor
trustee.

(d)      Notwithstanding anything herein to the contrary, any resignation or
removal of the Trustee and appointment of a successor trustee with respect to
the Securities pursuant to any of the provisions of this Section shall become
effective upon acceptance of appointment by the successor trustee as provided in
Section 12.11.

(e)      So long as no event which is, or after notice or lapse of time, or
both, would become, an Event of Default shall have occurred and be continuing,
and except with respect to a Trustee appointed by the Holders of a majority in
principal amount of the Securities at that time outstanding pursuant to
Subsection (c) of this Section, if the Company shall have delivered to the
Trustee (i) a resolution of the Company’s Board of Directors appointing a
successor Trustee, effective as of a date specified therein, and (ii) an
instrument of acceptance of such appointment,

 

-67-

 

--------------------------------------------------------------------------------

 

effective as of such date, by such successor Trustee in accordance with Section
12.11, the Trustee shall be deemed to have resigned as contemplated in
Subsection (a) of this Section, the successor Trustee shall be deemed to have
been appointed by the Company pursuant to Subsection (a) of this Section and
such appointment shall be deemed to have been accepted as contemplated in
Section 12.11, all as of such date, and all other provisions of this Section and
Section 12.11 shall be applicable to such resignation, appointment and
acceptance except to the extent inconsistent with this Subsection (e).

 

(f)

At any time there shall be only one Trustee with respect to the Securities.

Section 12.11.

Acceptance of Appointment By Successor

(a)      In case of the appointment hereunder of a successor trustee with
respect to the Securities, every such successor trustee so appointed shall
execute, acknowledge and deliver to the Company and to the retiring Trustee an
instrument accepting such appointment, and thereupon the resignation or removal
of the retiring Trustee shall become effective and such successor trustee,
without any further act, deed or conveyance, shall become vested with all the
rights, powers, trusts and duties of the retiring Trustee; but, on the request
of the Company or the successor trustee, such retiring Trustee shall, upon
payment of its charges and all other amounts payable to it hereunder, execute
and deliver an instrument transferring to such successor trustee all the rights,
powers, and trusts of the retiring Trustee and shall duly assign, transfer and
deliver to such successor trustee all property and money held by such retiring
Trustee hereunder, subject to the lien provided for in Section 12.6(b).

(b)      Upon request of any such successor trustee, the Company shall execute
any and all instruments for more fully and certainly vesting in and confirming
to such successor trustee all such rights, powers and trusts referred to in
paragraph (a) of this Section.

(c)      No successor trustee shall accept its appointment unless at the time of
such acceptance such successor trustee shall be qualified and eligible under
this Article 12.

(d)      Upon acceptance of appointment by a successor trustee as provided in
this Section, the Company shall transmit notice of the succession of such
trustee hereunder by mail, first class postage prepaid, to the Securityholders,
as their names and addresses appear upon the Register. If the Company fails to
transmit such notice within ten days after acceptance of appointment by the
successor trustee, the successor trustee shall cause such notice to be
transmitted at the expense of the Company.

Section 12.12.

Merger, Conversion, Consolidation or Succession to Business

Any corporation into which the Trustee may be merged or converted or with which
it may be consolidated, or any corporation resulting from any merger, conversion
or consolidation to which the Trustee shall be a party, or any corporation
succeeding to the corporate trust business of the Trustee, shall be the
successor of the Trustee hereunder, provided that such corporation shall be
qualified under the provisions of Section 12.8 and eligible under the provisions
of Section 12.9, without the execution or filing of any paper or any further act
on the part of any of the parties hereto, anything herein to the contrary
notwithstanding. In case any

 

-68-

 

--------------------------------------------------------------------------------

 

Securities shall have been authenticated, but not delivered, by the Trustee then
in office, any successor by merger, conversion or consolidation to such
authenticating Trustee may adopt such authentication and deliver the Securities
so authenticated with the same effect as if such successor Trustee had itself
authenticated such Securities.

Section 12.13.

Preferential Collection of Claims Against the Company

The Trustee shall comply with Section 311(a) of the TIA, excluding any creditor
relationship described in Section 311(b) of the TIA. A Trustee who has resigned
or been removed shall be subject to Section 311(a) of the TIA to the extent
included therein.

Section 12.14.

Notice of Defaults

If a Default or Event of Default occurs and is continuing hereunder and if it is
actually known to the Trustee, the Trustee shall mail to each Holder notice of
the Default or Event of Default within 90 days after such Default or Event of
Default. Except in the case of a default in payment of principal of or interest
(including Additional Interest, if any) on any Security, the Trustee may
withhold the notice if and so long as a committee of its Trust Officers in good
faith determines that withholding the notice is not opposed to the interest, of
the Holders of such Securities.

Section 12.15.

Reports by Trustee

(a)      Within sixty (60) days after November 15 of each year commencing with
the year 2007, the Trustee shall transmit to Securityholders such reports dated
as of November 15 of the year in which such report is made concerning the
Trustee and its actions under this Indenture as may be required pursuant to the
TIA, including, without limitation, Section 313(a) thereof, at this times and in
the manner provided pursuant thereto. In the event that, on any such reporting
date, no events have occurred under the applicable sections of the Trust
Indenture Act within the 12 months preceding such reporting date, the Trustee
shall be under no duty or obligation to provide such reports. The Trustee shall
also comply with TIA Section 313(b)(2). The Trustee shall transmit by mail all
reports as required by TIA Section 313(c).

(b)      A copy of each such report shall, at the time of such transmission to
Securityholders, be delivered to the Company and filed by the Trustee with each
stock exchange upon which the Securities are listed and with the SEC in
accordance with TIA Section 313(d). The Company will notify the Trustee when the
Securities are listed on any stock exchange.

ARTICLE 13

 

AMENDMENTS, SUPPLEMENTS AND WAIVERS

Section 13.1.

Without Consent of Holders

The Company and the Trustee may amend or supplement this Indenture or the
Securities without notice to, or consent of, any Securityholder:

 

-69-

 

--------------------------------------------------------------------------------

 

(a)      to cure any ambiguity, defect or inconsistency, to correct or
supplement any provision herein or in any Subsidiary Guarantee which may be
inconsistent with any other provision herein or in any Subsidiary Guarantee, or
to make any other provisions with respect to matters or questions arising under
this Indenture or any Subsidiary Guarantee which shall not be inconsistent with
the provisions of this Indenture, provided that such action pursuant to this
Clause (a) shall not adversely affect the interests of the Holders in any
material respect;

(b)      to provide for uncertificated Securities in addition to or in place of
Certificated Securities;

(c)      to provide for the assumption of the Company’s obligations to Holders
of Securities in the case of a share exchange, merger or consolidation or sale
of all or substantially all of the Company’s assets;

(d)      to make any change that would provide any additional rights or benefits
to the Holders of Securities or that does not adversely affect in any material
respect the legal rights under this Indenture of any Securityholder;

 

(e)

to add a guarantor;

(f)       to comply with requirements of the SEC in order to effect or maintain
the qualification of this Indenture under the TIA;

 

(g)

to secure the Securities;

(h)      to comply with the rules of any applicable securities depositary,
including the Depositary; or

(i)       to provide for a successor Trustee in accordance with the terms of
this Indenture or to otherwise comply with any requirement of this Indenture.

Section 13.2.

With Consent of Holders

The Company and the Trustee may amend or supplement the Securities, this
Indenture or any Subsidiary Guarantee with the consent of the Holders of at
least a majority in aggregate principal amount of the Securities then
outstanding. Subject to Section 11.4 and Section 11.7, the Holders of at least a
majority in aggregate principal amount of the Securities then outstanding may
waive compliance in any instance by the Company with any provision of the
Securities or this Indenture without notice to any Securityholder. However,
notwithstanding the foregoing but subject to Section 13.4, without the consent
of the Holders of each Security then outstanding, an amendment, supplement or
waiver may not:

(a)      change the stated maturity of the principal of or the payment date of
any installment of interest (including Additional Interest, if any) on or with
respect to the Securities;

 

-70-

 

--------------------------------------------------------------------------------

 

(b)      reduce the principal amount of, the Redemption Price or Put Price of,
or the Make-Whole Premium or rate of interest or Additional Interest on, any
Security;

(c)      reduce the amount of principal payable upon acceleration of the
maturity of any Security;

(d)      change the currency in which payment of principal of, the Redemption
Price or Put Price of, or interest with respect to, the Securities is payable;

(e)      impair the right to institute suit for the enforcement of any payment
on, or with respect to, any Security;

(f)       modify the provisions with respect to the purchase rights of Holders
as provided in Article 5 in a manner adverse to Holders;

(g)      adversely affect the right of Holders to convert Securities other than
as provided in this Indenture;

(h)      reduce the percentage in principal amount of the outstanding
Securities, the consent of whose Holders is required to take specific actions
including, but not limited to, the waiver of past defaults or the modification
or amendment of this Indenture; or

(i)       alter the manner of calculation or rate of accrual of interest or
Additional Interest, Redemption Price or Put Price or the Make-Whole Premium on
any Security or extend the time for payment of any such amount.

It shall not be necessary for the consent of the Holders under this Section 13.2
to approve the particular form of any proposed amendment, supplement or waiver,
but it shall be sufficient if such consent approves the substance thereof.

After an amendment, supplement or waiver under Section 13.1 or this Section 13.2
becomes effective, the Company shall mail to the Holders affected thereby a
notice briefly describing the amendment, supplement or waiver. Any failure of
the Company to mail such notice, or any defect therein, shall not, however, in
any way impair or affect the validity of any such amendment, supplement or
waiver.

Section 13.3.

Compliance with Trust Indenture Act

Every amendment to or supplement of this Indenture or the Securities shall
comply with the TIA as in effect at the date of such amendment or supplement.

Section 13.4.

Revocation and Effect of Consents

Until an amendment, supplement or waiver becomes effective, a consent to it by a
Holder is a continuing consent by the Holder and every subsequent Holder of a
Security or portion of a Security that evidences the same debt as the consenting
Holder’s Security, even if notation of the consent is not made on any Security.
However, any such Holder or subsequent Holder may

 

-71-

 

--------------------------------------------------------------------------------

 

revoke the consent as to its Security or portion of a Security if the Trustee
receives the notice of revocation before the date the amendment, supplement or
waiver becomes effective.

After an amendment, supplement or waiver becomes effective, it shall bind every
applicable Securityholder.

Section 13.5.

Notation on or Exchange of Securities

If an amendment, supplement or waiver changes the terms of a Security, the
Trustee may require the Holder of the Security to deliver it to the Trustee. The
Trustee may place an appropriate notation on the Security about the changed
terms and return it to the Holder. Alternatively, if the Company or the Trustee
so determines, the Company in exchange for the Security shall issue and the
Trustee shall authenticate a new Security that reflects the changed terms.

Section 13.6.

Trustee to Sign Amendments, Etc.

The Trustee shall sign any amendment or supplemental indenture authorized
pursuant to this Article 13 if the amendment or supplemental indenture does not
adversely affect the rights, duties, liabilities or immunities of the Trustee.
If it does adversely affect the rights, duties, liabilities or immunities of the
Trustee, the Trustee may, in its sole discretion, but need not sign it. In
signing or refusing to sign such amendment or supplemental indenture, the
Trustee shall be provided with and, subject to Section 12.1, shall be fully
protected in relying upon, an Officers’ Certificate and an Opinion of Counsel
stating that such amendment or supplemental indenture is authorized or permitted
by this Indenture.

Section 13.7.

Effect of Supplemental Indentures

Upon the execution of any supplemental indenture under this Article, this
Indenture shall be modified in accordance therewith, and such supplemental
indenture shall form a part of this Indenture for all purposes; and every Holder
of Securities theretofore or thereafter authenticated and delivered hereunder
shall be bound thereby.

ARTICLE 14

 

[RESERVED]

ARTICLE 15

 

SATISFACTION AND DISCHARGE

Section 15.1.

Satisfaction and Discharge of the Indenture

This Indenture shall cease to be of further effect (except as to any surviving
rights of registration of transfer or exchange of Securities herein expressly
provided for), and the Trustee, on demand of and at the expense of the Company,
shall execute proper instruments acknowledging satisfaction and discharge of
this Indenture, when

 

-72-

 

--------------------------------------------------------------------------------

 

 

(a)

either

(i) all Securities theretofore authenticated and delivered (other than
Securities that have been destroyed, lost or stolen and which have been replaced
or paid as provided in Section 2.7) have been delivered to the Trustee for
cancellation; or

(ii)               all such Securities not theretofore delivered to the Trustee
for cancellation have become due and payable whether at the Final Maturity Date
or upon acceleration, or on any Redemption Date (including under arrangements
satisfactory to the Trustee with respect to the delivery of the notice of
redemption), or with respect to any Put Purchase Date, and the Company deposits
with the Paying Agent or Conversion Agent, as the case may be, Cash, Common
Stock or other consideration, or a combination thereof, as applicable hereunder,
sufficient to pay on such date all amounts due and owing on all outstanding
Securities (other than Securities replaced pursuant to Section 2.7) on such
date;

(b)      the Company has paid or caused to be paid all other sums payable
hereunder by the Company; and

(c)      the Company has delivered to the Trustee an Officers’ Certificate and
an Opinion of Counsel, each stating that all conditions precedent herein
provided for relating to the satisfaction and discharge of this Indenture have
been complied with.

Notwithstanding the satisfaction and discharge of this Indenture, the
obligations of the Company to the Trustee under Section 12.6 and, if money shall
have been deposited with the Trustee pursuant to Section 15.1(a)(ii), the
obligations of the Trustee under Section 15.2 shall survive such satisfaction
and discharge.

Notwithstanding anything herein to the contrary, Article 7, Article 15, and
Section 2.4, Section 2.6, Section 2.7, Section 2.8, Section 2.14, Section 9.1,
Section 9.5 and Section 9.6 shall survive any discharge of this Indenture until
such time as there are no Securities outstanding.

Section 15.2.

Repayment to the Company

The Trustee, the Paying Agent and the Conversion Agent shall return to the
Company upon written request any Cash or securities held by them for the payment
of any amount with respect to the Securities that remains unclaimed for two
years, subject to applicable unclaimed property law. After return to the
Company, Holders entitled to the Cash or securities must look to the Company for
payment as general creditors unless an applicable abandoned property law
designates another person and the Trustee, the Paying Agent and the Conversion
Agent shall have no further liability to the Securityholders with respect to
such Cash or securities for that period commencing after the return thereof.

 

-73-

 

--------------------------------------------------------------------------------

 

ARTICLE 16

 

MISCELLANEOUS

Section 16.1.

Trust Indenture Act Controls

If any provision of this Indenture limits, qualifies or conflicts with another
provision which is required to be included in this Indenture by the TIA,
including, without limitation, the duties imposed by TIA Section 318(c), the
required provision of the TIA shall control.

Section 16.2.

Notices

Any demand, authorization notice, request, consent or communication shall be
given in writing and delivered in person or mailed by first-class mail, postage
prepaid, addressed as follows or transmitted by facsimile transmission
(confirmed by delivery in person or mail by first-class mail, postage prepaid,
or by guaranteed overnight courier) to the following facsimile numbers:

If to the Company, to:

 

C&D Technologies, Inc.

1400 Union Meeting Road

Blue Bell, Pennsylvania 19422-0858

Attention: Chief Financial Officer

Facsimile No.: (215) 619-7841

 

if to the Trustee, to:

 

The Bank of New York

101 Barclay Street, Floor 8W

New York, New York 10286

 

Attention:

Corporate Trust Division - Corporate Finance Unit

Facsimile No.: (212) 815-5707

 

Such notices or communications to the Trustee shall be effective when received.

The Company or the Trustee by notice to the other in the manner prescribed above
may designate additional or different addresses or facsimile numbers for
subsequent notices or communications.

Any notice or communication mailed to a Securityholder shall be mailed by
first-class mail, postage prepaid, or delivered by an overnight delivery service
to it at its address shown on the Register and shall be sufficiently given if so
mailed or delivered within the time prescribed. Any notice or communication
shall also be mailed to any Person described in TIA Section 313(c), to the
extent required by the TIA.

 

-74-

 

--------------------------------------------------------------------------------

 

Failure to mail a notice or communication to a Securityholder or any defect in
it shall not affect its sufficiency with respect to other Securityholders.
Except as set forth about as to the Trustee, if a notice or communication is
mailed in the manner provided above, it is duly given, whether or not the
addressee receives it.

Section 16.3.

Communications by Holders with Other Holders

Securityholders may communicate pursuant to TIA Section 312(b) with other
Securityholders with respect to their rights under this Indenture or the
Securities. The Company, the Trustee, the Registrar, the Paying Agent, the
Conversion Agent and any other Person shall have the protection of TIA Section
312(c).

Section 16.4.

Certificate and Opinion as to Conditions Precedent

(a)      Upon any request or application by the Company to the Trustee to take
any action under this Indenture, the Company shall furnish to the Trustee at the
request of the Trustee:

(1)               an Officers’ Certificate stating that, in the opinion of the
signers, all conditions precedent (including any covenants, compliance with
which constitutes a condition precedent), if any, provided for in this Indenture
relating to the proposed action have been complied with; and

(2)               an Opinion of Counsel stating that, in the opinion of such
counsel, all such conditions precedent (including any covenants, compliance with
which constitutes a condition precedent) have been complied with.

(b)      Each Officers’ Certificate and Opinion of Counsel with respect to
compliance with a condition or covenant provided for in this Indenture (other
than an Officers’ Certificate provided pursuant to Section 9.3) shall include:

(1)               a statement that the person making such certificate or opinion
has read such covenant or condition;

(2)               a brief statement as to the nature and scope of the
examination or investigation upon which the statements or opinions contained in
such certificate or opinion are based;

(3)               a statement that, in the opinion of such person, he or she has
made such examination or investigation as is necessary to enable him or her to
express an informed opinion as to whether or not such covenant or condition has
been complied with; and

(4)               a statement as to whether or not, in the opinion of such
person, such condition or covenant has been complied with;

provided that with respect to matters of fact an Opinion of Counsel may rely on
an Officers’ Certificate or certificates of public officials.

 

-75-

 

--------------------------------------------------------------------------------

 

Section 16.5.

Record Date for Vote or Consent of Securityholders

The Company may set a record date for purposes of determining the identity of
Holders entitled to vote or consent to any action by vote or consent authorized
or permitted under this Indenture, which record date shall not be more than 30
days prior to the date of the commencement of solicitation of such action.
Notwithstanding the provisions of Section 13.4, if a record date is fixed, those
persons who were Holders of Securities at the close of business on such record
date (or their duly designated proxies), and only those persons, shall be
entitled to take such action by vote or consent or to revoke any vote or consent
previously given, whether or not such persons continue to be Holders after such
record date.

Section 16.6.

Rules by Trustee, Paying Agent, Registrar and Conversion Agent

The Trustee may make reasonable rules (not inconsistent with the terms of this
Indenture) for action by or at a meeting of Holders. Any Registrar, Paying Agent
or Conversion Agent may make reasonable rules for its functions.

Section 16.7.

Legal Holidays

A “Legal Holiday” is a Saturday, Sunday or a day on which state or federally
chartered banking institutions in New York, New York and the state in which the
Corporate Trust Office is located are not required to be open. If a payment date
is a Legal Holiday, payment shall be made on the next succeeding day that is not
a Legal Holiday, and no interest shall accrue for the intervening period. If an
Interest Payment Record Date is a Legal Holiday, the record date shall not be
affected.

Section 16.8.

Governing Law; Jury Trial Waiver

This Indenture and the Securities shall be governed by, and construed in
accordance with, the laws of the State of New York.

EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS
INDENTURE.

Section 16.9.

No Adverse Interpretation of Other Agreements

This Indenture may not be used to interpret another indenture, loan or debt
agreement of the Company or a Subsidiary of the Company. Any such indenture,
loan or debt agreement may not be used to interpret this Indenture.

Section 16.10.

No Recourse Against Others

All liability described in paragraph 16 of the Securities of any director,
officer, employee or shareholder, as such, of the Company is waived and
released.

 

-76-

 

--------------------------------------------------------------------------------

 

Section 16.11.

Successors

All agreements of the Company in this Indenture and the Securities shall bind
its successors. All agreements of the Trustee in this Indenture shall bind its
successor.

Section 16.12.

Multiple Counterparts

The parties may sign multiple counterparts of this Indenture. Each signed
counterpart shall be deemed an original, but all of them together represent the
same agreement.

Section 16.13.

Separability

In case any provisions in this Indenture or in the Securities shall be invalid,
illegal or unenforceable, the validity, legality and enforceability of the
remaining provisions shall not in any way be affected or impaired thereby.

Section 16.14.

Calculations in Respect of the Securities

The Company or its agents shall make all calculations under this Indenture and
the Securities in good faith. In the absence of manifest error, such
calculations shall be final and binding on all Holders. The Company or its
agents shall provide a copy of such calculations to the Trustee as required
hereunder, the Trustee shall be entitled to rely on the accuracy of any such
calculation without independent verification.

Section 16.15.

Table of Contents, Headings, Etc.

The table of contents, cross-reference sheet and headings of the Articles and
Sections of this Indenture have been inserted for convenience of reference only,
are not to be considered a part hereof, and shall in no way modify or restrict
any of the terms or provisions hereof.

[SIGNATURE PAGE FOLLOWS]

 

-77-

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have hereunto set their hands as of the
date and year first above written.

C&D TECHNOLOGIES, INC.

 

By:

___________________________

 

Name:

 

Title:

 

THE BANK OF NEW YORK, as Trustee

 

By:

___________________________

 

Name:

 

Title:

 

 

-78-

 

--------------------------------------------------------------------------------

 

EXHIBIT A

[FORM OF FACE OF SECURITY]

[UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO THE COMPANY OR ITS
AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE, OR PAYMENT, AND ANY CERTIFICATE
ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT IS MADE TO
CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR
OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH AS THE REGISTERED OWNER
HEREOF, CEDE & CO., HAS AN INTEREST HEREIN. THIS SECURITY IS A GLOBAL SECURITY
WITHIN THE MEANING OF THE INDENTURE HEREINAFTER REFERRED TO AND IS REGISTERED IN
THE NAME OF A DEPOSITARY OR A NOMINEE THEREOF. THIS SECURITY IS EXCHANGEABLE FOR
SECURITIES REGISTERED IN THE NAME OF A PERSON OTHER THAN THE DEPOSITARY OR ITS
NOMINEE ONLY IN THE LIMITED CIRCUMSTANCES DESCRIBED IN THE INDENTURE AND, UNLESS
AND UNTIL IT IS EXCHANGED IN WHOLE OR IN PART FOR SECURITIES IN DEFINITIVE FORM,
THIS SECURITY MAY NOT BE TRANSFERRED EXCEPT AS A WHOLE BY THE DEPOSITARY TO A
NOMINEE OF THE DEPOSITARY OR BY A NOMINEE OF THE DEPOSITARY TO THE DEPOSITARY OR
ANOTHER NOMINEE OF THE DEPOSITARY OR BY THE DEPOSITARY OR ANY SUCH NOMINEE TO A
SUCCESSOR DEPOSITARY OR A NOMINEE OF SUCH SUCCESSOR DEPOSITARY.]1

[THIS SECURITY (OR ITS PREDECESSOR) WAS ORIGINALLY ISSUED IN A TRANSACTION
EXEMPT FROM REGISTRATION UNDER THE UNITED STATES SECURITIES ACT OF 1933 , AS
AMENDED (THE “SECURITIES ACT”), AND THIS SECURITY AND THE COMMON STOCK ISSUABLE
UPON CONVERSION HEREOF MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED IN THE
ABSENCE OF SUCH REGISTRATION OR AN APPLICABLE EXEMPTION THEREFROM. EACH
PURCHASER OF THIS SECURITY IS HEREBY NOTIFIED THAT THE SELLER OF THIS SECURITY
MAY BE RELYING ON THE EXEMPTION FROM THE PROVISIONS OF SECTION 5 OF THE
SECURITIES ACT PROVIDED BY RULE 144A THEREUNDER.]2

[THE HOLDER OF THIS SECURITY AGREES FOR THE BENEFIT OF THE COMPANY THAT THIS
SECURITY AND THE COMMON STOCK ISSUABLE UPON

_________________________

1 legend to be included only if the Security is a Global Security.

2 legend to be included only if the Security is a Restricted Security.

 

A-1

 

--------------------------------------------------------------------------------

 

CONVERSION HEREOF MAY BE OFFERED, RESOLD, PLEDGED OR OTHERWISE TRANSFERRED, ONLY
(I) IN THE UNITED STATES TO A PERSON WHOM THE SELLER REASONABLY BELIEVES IS A
QUALIFIED INSTITUTIONAL BUYER (AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT)
IN A TRANSACTION MEETING THE REQUIREMENTS OF RULE 144A, (II) PURSUANT TO AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT INCLUDING WITHOUT
LIMITATION THE EXEMPTION PROVIDED BY RULE 144 THEREUNDER (IF AVAILABLE) OR (III)
PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT, IN
EACH OF CASES (I) THROUGH (III) IN ACCORDANCE WITH ANY APPLICABLE SECURITIES
LAWS OF ANY STATE OF THE UNITED STATES. IN ANY CASE, THE HOLDER HEREOF WILL NOT,
DIRECTLY OR INDIRECTLY, ENGAGE IN ANY HEDGING TRANSACTIONS WITH REGARD TO THIS
SECURITY EXCEPT AS PERMITTED UNDER THE SECURITIES ACT.] 3

 

_________________________

3 legend to be included only if the Security is a Restricted Security.

 

A-2

 

--------------------------------------------------------------------------------

 

C&D TECHNOLOGIES, INC.

 

5.50% Convertible Senior Notes due 2026

 

No. CUSIP: 124661 AB 5

 

C&D Technologies, Inc., a Delaware corporation (the “Company,” which term shall
include any successor Person under the Indenture referred to on the reverse
hereof), promises to pay to, or registered assigns, the principal amount of
Fifty-Four Million Five Hundred Thousand Dollars ($54,500,000.00) on November
15, 2026, and to pay interest thereon, in arrears, from and including the most
recent Interest Payment Date to which interest has been paid or duly provided
for (or if no interest has been paid, from, and including November 21, 2006),
to, but excluding, May 15 and November 15 of each year (each, an “Interest
Payment Date”), beginning on May 15, 2007, at a rate of 5.50% per annum until
the principal hereof is paid or made available for payment at November 15, 2026,
or upon acceleration, or until such date on which this security is converted,
redeemed or purchased as provided herein. The interest so payable and punctually
paid or duly provided for on any Interest Payment Date shall, as provided in the
Indenture (as hereinafter defined), be paid to the Person in whose name this
Security is registered at the close of business on the regular record date for
such interest, which shall be the May 1, or November 1 (whether or not a
Business Day), as the case may be, immediately preceding the relevant Interest
Payment Date (each, an “Interest Payment Record Date”); provided, however, that
interest shall be paid to a Person other than the Person in whose name this
Security is registered at the close of business on the Interest Payment Record
Date as provided herein.

Reference is hereby made to the further provisions of this Security set forth on
the reverse side of this Security, which further provisions shall for all
purposes have the same effect as if set forth at this place.

[Signature page follows]

 

A-3

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company has caused this instrument to be duly executed.

Dated: November 21, 2006

C&D TECHNOLOGIES, INC.

 

By:

_______________________________

 

Name:

 

Title:

Trustee’s Certificate of Authentication: This is one of the Securities referred
to in the within-mentioned Indenture.

THE BANK OF NEW YORK, as Trustee

 

By:

_______________________________

Authorized Signatory

 

A-4

 

--------------------------------------------------------------------------------

 

[FORM OF REVERSE SIDE OF SECURITY]

 

C&D TECHNOLOGIES, INC.

 

5.50% CONVERTIBLE SENIOR NOTES DUE 2026

This Security is one of a duly authorized issue of 5.50% Convertible Senior
Notes due 2026 (the “Securities”) of the Company issued under an Indenture,
dated as of November 21, 2006 (the “Indenture”), between the Company and The
Bank of New York, as trustee (the “Trustee”). The terms of the Security include
those stated in the Indenture, those made part of the Indenture by reference to
the Trust Indenture Act of 1939, as amended (the “TIA”), and those set forth in
this Security. This Security is subject to all such terms, and Holders are
referred to the Indenture and the TIA for a statement of all such terms. To the
extent permitted by applicable law, if any provision of this Security conflicts
with the express provisions of the Indenture, the provisions of the Indenture
shall govern and be controlling. Capitalized terms used but not defined herein
have the meanings assigned to them in the Indenture unless otherwise indicated.

1.

Interest.

Interest on the Securities shall be computed on the basis of a 360-day year of
twelve 30-day months as set forth on the face of the Security.

If this Security is redeemed pursuant to paragraph 5 of this Security, or the
Holder elects to require the Company to purchase this Security pursuant to
paragraph 6 or 7 of this Security, on a date that is after an Interest Payment
Record Date but prior to the corresponding Interest Payment Date, interest and
Additional Interest, if any, accrued and unpaid hereon to, but not including,
the applicable Redemption Date or Fundamental Change Purchase Date shall be paid
to the Holder of this Security as of such Interest Payment Record Date. Interest
and Additional Interest, if any, accrued and unpaid hereon at the Final Maturity
Date also shall be paid to the same Holder to whom the Company pays the
principal of this Security.

Interest and Additional Interest, if any, on Securities converted after the
close of business on an Interest Payment Record Date but prior to the
corresponding Interest Payment Date shall be paid, on such Interest Payment
Date, to the Holder of the Securities as of the close of business on the
Interest Payment Record Date but, upon conversion, the converting Holder must
pay the Company an amount equal to the interest that shall be payable on such
Interest Payment Date. No such payment need be made with respect to Securities
converted after an Interest Payment Record Date and prior to the corresponding
Interest Payment Date (1) if the Company has specified a Redemption Date that is
after the close of business on an Interest Payment Record Date but on or prior
to the corresponding Interest Payment Date, (2) any overdue interest exists at
the time of conversion with respect to the Securities being converted, but only
to the extent of the amount of such overdue interest, or (3) if the Holder
converts after the close of business on the last Interest Payment Record date
prior to the Final Maturity Date.

 

A-5

 

--------------------------------------------------------------------------------

 

Except as otherwise stated herein, any reference herein to interest accrued or
payable as of any date shall include Additional Interest, if any, accrued or
payable on such date as provided in the Indenture or the Registration Rights
Agreement.

2.

Method of Payment.

Payment of the principal of, and interest on, the Securities shall be made at
the office of the Paying Agent in such coin or currency of the United States of
America as at the time of payment is legal tender for payment of public and
private debts. The Holder must surrender this Security to a Paying Agent to
collect payment of principal. Payment of interest on Certificated Securities
shall be made by check mailed to the address of the Person entitled thereto as
such address appears in the Register; provided, however, that Holders with
Securities in an aggregate principal amount in excess of $2.0 million shall be
paid, at their written election, by wire transfer of immediately available
funds. Notwithstanding the foregoing, so long as the Securities are registered
in the name of a Depositary or its nominee, all payments with respect to the
Securities shall be made by wire transfer of immediately available funds to the
account of the Depositary or its nominee.

3.

Paying Agent, Registrar, Conversion Agent.

Initially, the Trustee will act as Paying Agent, Registrar and Conversion Agent.
The Company or any Affiliate of the Company may act as Paying Agent, Registrar
or Conversion Agent, subject to the terms of the Indenture.

4.

Indenture.

The Securities are general unsubordinated unsecured obligations of the Company
limited to $54,500,000 aggregate principal amount. The Indenture does not limit
other debt of the Company, secured or unsecured.

5.

Redemption at the Option of the Company.

At any time on and after November 15, 2011, the Securities may be redeemed at
the option of the Company at any time or from time to time as described below.
Upon any redemption pursuant to Section 3.1 of the Indenture, the Company shall
provide the notice required by Section 3.3 of the Indenture (which notice may be
revoked at any time prior to the time at which the Company or the Trustee, as
the case may be, has given such notice to Securityholders) and shall pay a
Redemption Price in Cash equal to 100% of the principal amount of the Securities
being redeemed, plus any accrued and unpaid interest (including Additional
Interest, if any) to, but excluding, the date fixed for redemption, payable in
Cash.

A notice of redemption pursuant to this Section of this Security shall be mailed
at least 30 days but not more than 60 days before a Redemption Date to each
Holder of Securities to be redeemed at the Holder’s address as such address
appears in the Register. If Cash sufficient to pay the Redemption Price of all
Securities for which notice of redemption is given is deposited with the Paying
Agent by 10:00 a.m., New York City time, on the Redemption Date, then, on and
after such Redemption Date, such Securities shall cease to be outstanding and
interest on such Securities shall cease to accrue, whether or not such
Securities are delivered by their

 

A-6

 

--------------------------------------------------------------------------------

 

Holders to the Paying Agent, and the Holders thereof shall have no rights as
such other than the right to receive the Redemption Price upon delivery of such
Securities to the Paying Agent. Securities in denominations larger than $1,000
principal amount may be redeemed in part but only in multiples of $1,000
principal amount.

6.

Purchase by the Company Upon a Fundamental Change.

Subject to the terms and conditions of the Indenture, the Company shall become
obligated to purchase for Cash, at the option of any Holder, all or any portion
of the Securities held by such Holder upon a Fundamental Change in multiples of
$1,000 at the Fundamental Change Purchase Price. To exercise such right, a
Holder shall deliver to the Paying Agent a Fundamental Change Purchase Notice
containing the information set forth in the Indenture, at any time prior to 5:00
p.m., New York City time, on the Business Day immediately preceding the
Fundamental Change Purchase Date, and shall deliver the Securities to the Paying
Agent as set forth in the Indenture.

Holders have the right to withdraw any Fundamental Change Purchase Notice by
delivering to the Paying Agent a written notice of withdrawal in accordance with
the provisions of the Indenture.

If Cash sufficient to pay the Fundamental Change Purchase Price of all
Securities or portions thereof to be purchased with respect to a Fundamental
Change Purchase Date is deposited with the Paying Agent by 10:00 a.m., New York
City time, on the Fundamental Change Purchase Date then, on and after such
Fundamental Change Purchase Date such Securities shall cease to be outstanding
and interest on such Securities shall cease to accrue, whether or not such
Securities are delivered by their Holders to the Paying Agent, and the Holders
thereof shall have no rights as such other than the right to receive the
Fundamental Change Purchase Price upon delivery of such Securities to the Paying
Agent.

7.

Purchase by the Company at the Option of the Holder on Specified Dates

Subject to the terms and conditions of the Indenture, the Company shall become
obligated to purchase for Cash, at the option of any Holder, all or any portion
of the Securities held by such Holder upon each Purchase Date in multiples of
$1,000 at the Put Option Purchase Price. To exercise such right, a Holder shall
deliver to the Paying Agent a Put Option Notice containing the information set
forth in the Indenture, at any time prior to 5:00 p.m., New York City time, on
the Business Day immediately preceding the Put Option Purchase Date, and shall
deliver the Securities to the Paying Agent as set forth in the Indenture.

Holders have the right to withdraw any Put Option Notice by delivering to the
Paying Agent a written notice of withdrawal in accordance with the provisions of
the Indenture.

If Cash sufficient to pay the Put Option Price of all Securities or portions
thereof to be purchased with respect to a Put Option Purchase Date is deposited
with the Paying Agent by 10:00 a.m., New York City time, on the Put Option
Purchase Date then, on and after such Put Option Purchase Date such Securities
shall cease to be outstanding and interest on such Securities shall cease to
accrue, whether or not such Securities are delivered by their Holders to

 

A-7

 

--------------------------------------------------------------------------------

 

the Paying Agent, and the Holders thereof shall have no rights as such other
than the right to receive the Put Option Purchase Price upon delivery of such
Securities to the Paying Agent.

8.

Conversion.

Subject to the terms and conditions of the Indenture, a Holder of a Security may
convert the principal amount of such Security (or any portion thereof equal to
$1,000 principal amount or any integral multiple of $1,000 principal amount in
excess thereof) into shares of Common Stock at any time prior to 5:00 p.m., New
York City time, on the Business Day immediately preceding the Final Maturity
Date, at the Conversion Rate then in effect; provided, however, that, if such
Security is called for redemption pursuant to paragraph 5, such conversion right
shall terminate at the close of business on the Business Day immediately
preceding the Redemption Date, unless there shall be a default in the payment of
the Redemption Price, in which case the conversion right with respect to such
Security shall terminate at 5:00 p.m., New York City time, on the date such
default is cured and such Security is redeemed in accordance herewith; provided
further, that, if a Put Notice with respect to a Security is delivered in
accordance with the Indenture, such Security shall not be convertible unless
such Put Notice is duly withdrawn in accordance with the Indenture or unless
there shall be a default in the payment of the Put Price, in which case the
conversion right with respect to such Security shall terminate at 5:00 p.m., New
York City time, on the date such default is cured and such Security is purchased
in accordance with the Indenture.

The initial Conversion Rate is 206.7183 shares of Common Stock per $1,000
principal amount of Securities, which represents an initial Conversion Price of
approximately $4.84 per share of Common Stock. The Conversion Rate is subject to
adjustment under certain circumstances as provided in the Indenture. No
fractional shares will be issued upon conversion. In lieu thereof, the Company
shall deliver Cash in an amount equal to the value of such fraction computed on
the basis of the Applicable Stock Price on the Trading Day immediately before
the Conversion Date.

To convert a Security, a Holder must (i) if the Security is represented by a
Global Security, comply with the Applicable Procedures, or (ii) if the Security
is represented by a Certificated Security, (a) deliver to the Conversion Agent a
duly signed and completed Conversion Notice set forth below, (b) deliver the
Security to the Conversion Agent, (c) deliver to the Conversion Agent
appropriate endorsements and transfer documents if required by the Conversion
Agent and (d) pay any tax or duty, if required pursuant to the Indenture. A
Holder may convert a portion of a Security equal to $1,000 or any integral
multiple thereof.

A Holder’s right to convert a Security may be limited pursuant to Section 7.10
of the Indenture.

The Company will furnish to any Holder, upon request and without charge, copies
of the certificate of incorporation and by-laws of the Company then in effect.
Any such request may be addressed to the Company or to the Registrar.

 

A-8

 

--------------------------------------------------------------------------------

 

9.

Make-Whole Premium.

Subject to the limitations set forth in the Indenture, if a Fundamental Change
occurs prior to November 15, 2011, the Company shall pay the Make-Whole Premium
to Holders of the Securities who convert their Securities on a Conversion Date
that falls within a period that (i) begins at the opening of business on the
date (the “Effective Notice Date”) the Fundamental Change Company Notice with
respect to such Fundamental Change is mailed in accordance with Section 5.1(b)
of the Indenture and (ii) ends at the close of business on the second Trading
Day immediately preceding the Fundamental Change Purchase Date corresponding to
such Fundamental Change. The Make-Whole Premium with respect to a Fundamental
Change shall be paid solely in shares of the Common Stock (other than Cash paid
in lieu of fractional shares); provided, however, that if, in connection with
such Fundamental Change, all or substantially all of the shares of Common Stock
have been converted into or exchanged for Cash, other securities or other
property, then such Make-Whole Premium shall be paid in the same form of
consideration into which all or substantially all of the shares of Common Stock
have been converted or exchanged in connection with such Fundamental Change
(other than Cash paid in lieu of fractional interests in any security or
pursuant to dissenters’ rights), in accordance with the Indenture. The
Make-Whole Premium will be in addition to, and not in substitution for, any
Cash, securities or other assets otherwise due to Holders of Securities upon
conversion as described in the Indenture.

10.

Denominations; Transfer; Exchange.

The Securities are in registered form, without coupons, in denominations of
$1,000 and integral multiples of $1,000. A Holder may register the transfer of
or exchange Securities in accordance with the Indenture. The Registrar may
require a Holder, among other things, to furnish appropriate endorsements and
transfer documents and to pay certain taxes, assessments or other governmental
charges that may be imposed in relation thereto by law or permitted by the
Indenture.

11.

Persons Deemed Owners.

The registered Holder of a Security may be treated as the owner of such Security
for all purposes.

12.

Unclaimed Money or Securities.

The Trustee and the Paying Agent shall return to the Company upon written
request any Cash or securities held by them for the payment of any amount with
respect to the Securities that remains unclaimed for two years, subject to
applicable unclaimed property law. After return to the Company, Holders entitled
to the Cash or securities must look to the Company for payment as general
creditors unless an applicable abandoned property law designates another person.

13.

Amendment, Supplement and Waiver.

Subject to certain exceptions, the Securities or the Indenture may be amended or
supplemented with the consent of the Holders of at least a majority in aggregate
principal amount of the Securities then outstanding, and, subject to certain
exceptions, an existing Default

 

A-9

 

--------------------------------------------------------------------------------

 

or Event of Default with respect to the Securities and its consequences or
compliance with any provision of the Securities or the Indenture may be waived
with the consent of the Holders of at least a majority in aggregate principal
amount of the Securities then outstanding. Subject to the terms of the
Indenture, without the consent of or notice to any Holder, the Company and the
Trustee may amend or supplement the Indenture or the Securities to, among other
things, cure any ambiguity, defect or inconsistency or make any change that does
not adversely affect in any material respect the legal rights under the
Indenture of any Holder.

14.

Defaults and Remedies.

If any Event of Default other than as a result of certain events of bankruptcy,
insolvency or reorganization of the Company occurs and is continuing, the
principal of all the Securities then outstanding plus accrued and unpaid
interest may be declared due and payable in the manner and with the effect
provided in the Indenture. If an Event of Default occurs as a result of certain
events of bankruptcy, insolvency or reorganization of the Company, the principal
amount of the Securities plus accrued and unpaid interest shall become due and
payable immediately without any declaration or other act on the part of the
Trustee or any Holder, all to the extent provided in the Indenture.

15.

Trustee Dealings with the Company.

Subject to certain limitations imposed by the TIA, the Trustee under the
Indenture, in its individual or any other capacity, may become the owner or
pledgee of Securities and may otherwise deal with and collect obligations owed
to it by the Company or its Affiliates and may otherwise deal with the Company
or its Affiliates with the same rights it would have if it were not the Trustee.

16.

No Recourse Against Others.

No recourse under or upon any obligation, covenant or agreement of the Company
contained in the Indenture, or in this Security, or because of any indebtedness
evidenced thereby or hereby, shall be had against any incorporator, as such, or
against any past, present or future employee, stockholder, officer or director,
as such, of the Company or of any successor, either directly or through the
Company or any successor, under any rule of law, statute or constitutional
provision or by the enforcement of any assessment or by any legal or equitable
proceeding or otherwise, all such liability being expressly waived and released
by the acceptance of the Securities by the Holders and as part of the
consideration for the issuance of the Securities.

17.

Authentication.

This Security shall not be valid until the Trustee or an authenticating agent
manually signs the certificate of authentication on the other side of this
Security.

18.

Abbreviations.

Customary abbreviations may be used in the name of the Holder or an assignee,
such as: TEN COM (= tenants in common), TEN ENT (= tenants by the entireties),
JT TEN (= joint

 

A-10

 

--------------------------------------------------------------------------------

 

tenants with right of survivorship and not as tenants in common), CUST (=
Custodian) and UGMA (= Uniform Gifts to Minors Act).

19.

Indenture to Control; Governing Law.

To the extent permitted by applicable law, if any provision of this Security
conflicts with the express provisions of the Indenture, the provisions of the
Indenture shall govern and be controlling. This Security shall be governed by,
and construed in accordance with, the laws of the State of New York.

20.

Copies of Indenture.

The Company will furnish to any Holder, upon written request and without charge,
a copy of the Indenture. Requests may be made to: C&D Technologies, Inc., 1400
Union Meeting Road, Blue Bell, Pennsylvania 19422-0858, Fax no.: (215) 619-7841,
Attention: Chief Financial Officer.

21.

Registration Rights.

The Holders of the Securities are entitled to the benefits of a Registration
Rights Agreement, dated as of November 21, 2006, between the Company and the
Initial Purchasers, including, in certain circumstances, the receipt of
Additional Interest upon a registration default (as defined in such
agreement).]4

 

_________________________

4 Section to be included only if the Security is a Restricted Security.

 

A-11

 

--------------------------------------------------------------------------------

 

SCHEDULE OF EXCHANGES OF SECURITIES5

The following exchanges, redemptions, purchases or conversions of a part of this
Global Security have been made:

 





DATE OF DECREASE OR INCREASE




AUTHORIZED SIGNATORY OF SECURITIES



DECREASE IN PRINCIPAL AMOUNT OF THIS GLOBAL SECURITY



INCREASE IN PRINCIPAL AMOUNT OF THIS GLOBAL SECURITY

PRINCIPAL AMOUNT OF THIS GLOBAL SECURITY FOLLOWING SUCH DECREASE OR INCREASE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

_________________________

5 schedule to be included only if the Security is a Global Security.

 

A-12

 

--------------------------------------------------------------------------------

 

ASSIGNMENT FORM6

To assign this Security, fill in the form below:

I or we assign and transfer this Security to

___________________________________________________________________________________

(Insert assignee’s soc. sec. or tax ID no.)

___________________________________________________________________________________

(Print or type assignee’s name, address and zip code)

and irrevocably appoint the agent to transfer this Security on the books of the
Company. The agent may substitute another to act for him.

Dated: ______________________

Your Signature: ____________________________

(Sign exactly as your name appears on the other side of this Security)

Signature Guaranteed

Participant in a Recognized Signature

Guarantee Medallion Program

By:

________________________

             Authorized Signatory

 

_________________________

6 Form and the following Forms to be included only if the Security is a
Certificated Security.

 

A-13

 

--------------------------------------------------------------------------------

 

FORM OF CONVERSION NOTICE

To convert this Security into shares of Common Stock of the Company and Cash for
fractional shares, check the box: o

To convert only part of this Security, state the principal amount to be
converted (which must be $1,000 or a multiple of
$1,000):________________________________  

If you want the stock certificate made out in another person’s name, fill in the
form below:

______________________________________________________________________________________

(Insert assignee’s soc. sec. or tax ID no.)

______________________________________________________________________________________

(Print or type assignee’s name, address and zip code)

The undersigned (the “Applicant”) hereby makes application for the issuance of
record to the name of the Applicant of shares of Common Stock. The undersigned
certifies that the conversion set forth in this Conversion Notice is not
prohibited by the provisions of Section 7.10 of the Indenture and that the
undersigned is in compliance with such provisions.

Date: ________________________

Your Signature: ___________________________

(Sign exactly as your name appears on the other side of this Security)

Signature Guaranteed

Participant in a Recognized Signature

Guarantee Medallion Program

By:

________________________

             Authorized Signatory

 

A-14

 

--------------------------------------------------------------------------------

 

FORM OF FUNDAMENTAL CHANGE PURCHASE NOTICE

The Bank of New York, as Trustee

101 Barclay Street, Floor 8W

New York, New York 10286

Attn:

Corporate Trust Division – Corporate Finance Unit

 

Re:

C&D Technologies, Inc. (the “Company”)

 

5.50

% Convertible Senior Notes due 2026

This is a Fundamental Change Purchase Notice as defined in Section 5.1(c) of the
Indenture, dated as of November 21, 2006 (the “Indenture”), between the Company
and The Bank of New York, as Trustee. Terms used but not defined herein shall
have the meanings ascribed to them in the Indenture.

Certificate No(s). of Securities:

I intend to deliver the following aggregate principal amount of Securities for
purchase by the Company pursuant to Article 5 of the Indenture (in multiples of
$1,000):

$

I hereby agree that the Securities will be purchased on the Fundamental Change
Purchase Date pursuant to the terms and conditions specified in paragraph 6 of
the Securities and in the Indenture.

Signed: ______________________

 

A-15

 

--------------------------------------------------------------------------------

 

FORM OF OPTION PURCHASE NOTICE

 

The Bank of New York, as Trustee

101 Barclay Street, Floor 8W

New York, New York 10286

Attn: Corporate Trust Division – Corporate Finance Unit

 

Re:

C&D Technologies, Inc. (the “Company”)

 

5.50

% Convertible Senior Notes due 2026

This is a Option Purchase Notice as defined in Section 5.2(c) of the Indenture,
dated as of November 21, 2006 (the “Indenture”), between the Company and The
Bank of New York, as Trustee. Terms used but not defined herein shall have the
meanings ascribed to them in the Indenture.

Certificate No(s). of Securities:

I intend to deliver the following aggregate principal amount of Securities for
purchase by the Company pursuant to Article 5 of the Indenture (in multiples of
$1,000):

$

I hereby agree that the Securities will be purchased on the Option Purchase Date
pursuant to the terms and conditions specified in paragraph 7 of the Securities
and in the Indenture.

Signed: ______________________

 

A-16

 

--------------------------------------------------------------------------------

 

EXHIBIT B

CERTIFICATE TO BE DELIVERED UPON EXCHANGE OR

REGISTRATION OF TRANSFER OF RESTRICTED SECURITIES7

 

Re:

5.50% Convertible Senior Notes due 2026

(the “Securities”) of C&D Technologies, Inc.

This certificate relates to $ principal amount of Securities owned in (check
applicable box):

 

o book-entry or

o definitive form by

(the “Transferor”).

The Transferor has requested a Registrar or the Trustee to exchange or register
the transfer of such Securities. In connection with such request and in respect
of each such Security, the Transferor does hereby certify that the Transferor is
familiar with transfer restrictions relating to the Securities as provided in
Section 2.12 of the Indenture, dated as of November 21, 2006, between C&D
Technologies, Inc. and The Bank of New York, as trustee (the “Indenture”), and
either the transfer of such Security is being made pursuant to an effective
registration statement under the Securities Act of 1933, as amended (the
“Securities Act”) (check applicable box) or the transfer or exchange, as the
case may be, of such Security does not require registration under the Securities
Act because (check applicable box):

 

o

Such Security is being transferred pursuant to an effective registration
statement under the Securities Act.

 

o

Such Security is being acquired for the Transferor’s own account, without
transfer.

 

o

Such Security is being transferred to the Company or a Subsidiary (as defined in
the Indenture) of the Company.

 

o

Such Security is being transferred to a person the Transferor reasonably
believes is a “qualified institutional buyer” (as defined in Rule 144A or any
successor provision thereto (“Rule 144A”) under the Securities Act) to whom
notice has been given that the transfer is being made in reliance on such Rule
144A, in reliance on Rule 144A.

 

o

Such Security is being transferred pursuant to and in compliance with an
exemption from the registration requirements under the Securities Act in

 

_________________________

7 certificate to be included only if the Security is a Restricted Security.

 

B-1

 

--------------------------------------------------------------------------------

 

accordance with Rule 144 (or any successor thereto) (“Rule 144”) under the
Securities Act.

 

o

Such Security is being transferred pursuant to and in compliance with an
exemption from the registration requirements of the Securities Act (other than
an exemption referred to above).

The Transferor acknowledges and agrees that, if the transferee will hold any
such Securities in the form of beneficial interests in a Global Security that is
a “restricted security” within the meaning of Rule 144 under the Securities Act,
then such transfer can be made only pursuant to Rule 144A under the Securities
Act to a transferee that the transferor reasonably believes is a “qualified
institutional buyer,” as defined in Rule 144A.

Date: __________________

 

Signature(s) of Transferor

_______________________________

(If the registered owner is a corporation, partnership or fiduciary, the title
of the person signing on behalf of such registered owner must be stated.)

Signature Guaranteed

Participant in a Recognized Signature

Guarantee Medallion Program

By:

_______________________

            Authorized Signatory

 

B-2

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF,

 

[

]

 

By:

_______________________________

 

Name:

 

Title:

 

 

B-3

 

 

--------------------------------------------------------------------------------


Exhibit B

$54,500,000

 

C&D Technologies, Inc.

 

5.50% Convertible Senior Notes due 2026

 

REGISTRATION RIGHTS AGREEMENT

November 21, 2006

To the Purchasers Party to

The Purchase Agreement dated

November 15, 2006 with

C&D Technologies, Inc.

 

Dear Sirs:

C&D Technologies, Inc., a Delaware corporation (the “Company”), proposes to
issue and sell to the purchasers listed on Schedule I attached hereto
(collectively, the “Purchasers”), upon the terms set forth in a purchase
agreement dated November 15, 2006 (the “Purchase Agreement”), $54,500,000
aggregate principal amount of its 5.50% Convertible Senior Notes Due 2026 (the
“Notes”). The Notes will be convertible into shares of common stock, par value
$0.01 per share, of the Company (the “Common Stock”) at the conversion rate set
forth in the Indenture, dated as of the date hereof (the “Indenture”), between
the Company and The Bank of New York, as trustee (the “Trustee”), and the Notes
will be issued pursuant to the Indenture. As an inducement to the Purchasers to
enter into the Purchase Agreement, the Company agrees with the Purchasers, for
the benefit of (i) the Purchasers and (ii) the holders of the Notes and the
Common Stock issuable upon conversion of the Notes (collectively, the
“Securities”) from time to time until the earlier of (i) such time as such
Securities have been sold pursuant to a Shelf Registration Statement (as defined
below) or (ii) the expiration of the Shelf Registration Period (as defined
below) (each of the foregoing a “Holder” and collectively the “Holders”), as
follows:

 

1.

Shelf Registration.

(a)          The Company shall, at its cost, prepare and, as promptly as
practicable (but in no event more than ninety (90) days after the original
issuance of the Notes (such original issuance date, the “Closing Date”)) file
with the Securities and Exchange Commission (the “Commission”), and thereafter
use its commercially reasonable efforts to cause to be declared effective, no
later than one hundred eighty (180) days after the Closing Date, a registration
statement (the “Shelf Registration Statement”) on an appropriate form under the
Securities Act of 1933, as amended (the “Securities Act”) relating to the offer
and sale of the Transfer

 

--------------------------------------------------------------------------------

 

Restricted Securities (as defined in Section 5(d) hereof) by the Holders thereof
from time to time in accordance with the methods of distribution set forth in
the Shelf Registration Statement and Rule 415 under the Securities Act
(hereinafter, the “Shelf Registration”); provided, however, that no Holder
(other than a Purchaser) shall be entitled to have the Securities held by it
covered by such Shelf Registration Statement unless such Holder agrees in
writing to be bound by all the provisions of this Agreement applicable to such
Holder.

(b)          The Company shall use its commercially reasonable efforts to keep
the Shelf Registration Statement continuously effective in order to permit the
prospectus included therein (the “Prospectus”) to be lawfully delivered by the
Holders of the relevant Securities, for a period of two years (or for such
longer period if extended pursuant to Section 2(h) below) from the Closing Date
or such shorter period that will terminate when all the Securities covered by
the Shelf Registration Statement (i) have been sold pursuant thereto or (ii) may
be sold pursuant to Rule 144(k) under the Securities Act, or any successor rule
thereof, or otherwise transferred in a manner that results in (A) the Securities
not being subject to transfer restrictions under the Securities Act and (B) the
absence of a need for a restrictive legend regarding registration under the
Securities Act (assuming for purpose of this Section 1(b)(ii) that the Holders
thereof are not affiliates of the Company) or (iii) cease to be outstanding (in
any such case, such period being called the “Shelf Registration Period”). The
Company shall be deemed not to have used its commercially reasonable efforts to
keep the Shelf Registration Statement effective during the requisite period if
it voluntarily takes any action that would result in Holders of Securities
covered thereby not being able to offer and sell such Securities during that
period, unless such action is (i) required by applicable law or (ii) taken by
the Company in good faith and contemplated by Section 2(b)(v) and 2(b)(vi)
below, and the Company thereafter complies with the requirements of Section
2(h).

(c)          Notwithstanding any other provisions of this Agreement to the
contrary, the Company shall cause the Shelf Registration Statement and the
Prospectus and any amendment or supplement thereto, as of the effective date of
the Shelf Registration Statement, amendment or supplement, (i) to comply in all
material respects with the applicable requirements of the Securities Act and the
rules and regulations of the Commission and (ii) not to contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading other than any such
statement that may be made or omitted in reasonable reliance upon and in
conformity with written information furnished by a Holder specifically for
inclusion therein.

(d)          Each Holder of Transfer Restricted Securities (as defined in
Section 5(d) hereof) agrees that if such Holder wishes to sell Transfer
Restricted Securities pursuant to the Shelf Registration Statement and related
Prospectus, it will do so only in accordance with this Section 1(d) and Section
2(h). Each Holder of Transfer Restricted Securities wishing to sell Transfer
Restricted Securities pursuant to the Shelf Registration Statement and related
Prospectus and to be listed as a selling securityholder in the Shelf
Registration Statement and related Prospectus at the time the Shelf Registration
Statement is declared effective (the “Effective Time”) agrees to deliver a
written notice, substantially in the form of Annex A attached hereto (such a
notice, when completed, duly executed and so delivered, a “Notice and
Questionnaire”) to the Company at least one (1) Business Day (a “Business Day”
meaning each

 

- 2 -

 

--------------------------------------------------------------------------------

 

day that is not a Saturday, Sunday or legal holiday) prior to the filing of the
Shelf Registration Statement or any amendment thereto (each Holder delivering
the Notice and Questionnaire, a “Notice Holder”). From and after the date the
Shelf Registration Statement is declared effective, each Holder wishing to sell
Securities pursuant to the Shelf Registration Statement and related Prospectus
that has not previously delivered a Notice and Questionnaire to the Company in
accordance with the foregoing provisons of this Section 1(d) agrees to deliver a
Notice and Questionnaire to the Company at least five (5) Business Days prior to
any intended distribution of Transfer Restricted Securities under the Shelf
Registration Statement. The Company shall, as promptly as reasonably practicable
after the later of the date of receipt of a Notice and Questionnaire or the
expiration of any Suspension Period (as defined in Section 2(b) hereof) in
effect when the Notice and Questionnaire is delivered (i) if required by
applicable law, file with the Commission a post-effective amendment to the Shelf
Registration Statement or prepare and, if required by applicable law, file a
supplement to the related Prospectus or a supplement or amendment to any
document incorporated therein by reference or file any other document required
under the Securities Act so that the Holder delivering such Notice and
Questionnaire is named as a selling securityholder in the Shelf Registration
Statement and the related Prospectus in such a manner as to permit such Holder
to deliver such Prospectus to purchasers of the Transfer Restricted Securities
in accordance with applicable law and, if the Company shall file a
post-effective amendment to the Shelf Registration Statement, use commercially
reasonable efforts to cause such post-effective amendment to be declared
effective under the Securities Act as promptly as is practicable; (ii) provide
such Holder copies of any documents filed pursuant to Section 1(d)(i); and (iii)
notify such Holder as promptly as practicable after the effectiveness under the
Securities Act of any post-effective amendment filed pursuant to Section
1(d)(i).

2.            Registration Procedures. In connection with the Shelf Registration
contemplated by Section 1 hereof, the following provisions shall apply:

(a)          The Company shall (i) give notice to the Holders in the manner as
set forth in the Indenture (A) of its intention to file a Shelf Registration
Statement (the “Filing Notice”) and (B) when the Shelf Registration Statement or
any amendment thereto has been filed with the Commission and when the Shelf
Registration Statement or any post-effective amendment thereto has become
effective; and (ii) include the names of the Holders who propose to sell
Securities pursuant to the Shelf Registration Statement as selling
securityholders. The Filing Notice will seek, among other things, a
determination from each such Holder as to whether such Holder elects to have its
Notes and the Common Stock issuable on conversion thereof registered for sale
pursuant to the Shelf Registration Statement.

(b)          The Company shall give written notice (a “Deferral Notice”) to the
Holders (which notice pursuant to clauses (ii)-(vi) hereof (each a “Material
Event”) shall be accompanied by an instruction to suspend the use of the
Prospectus until the requisite changes have been made) of any of the following:

(i)           when the Shelf Registration Statement or any amendment thereto has
been filed with the Commission and when the Shelf Registration Statement or any
post-effective amendment thereto has become effective;

 

- 3 -

 

--------------------------------------------------------------------------------

 

(ii)          any request by the Commission for amendments or supplements to the
Shelf Registration Statement or the Prospectus included therein or for
additional information, or it shall become necessary to amend such Shelf
Registration Statement or supplement the related prospectus to comply with the
Securities Act or the Securities Exchange Act of 1934, as amended (the “Exchange
Act”) or the respective rules thereunder;

(iii)        the issuance by the Commission of any stop order suspending the
effectiveness of the Shelf Registration Statement or the initiation of any
proceedings for that purpose;

(iv)         the receipt by the Company or its legal counsel of any notification
with respect to the suspension of the qualification of the Securities for sale
in any jurisdiction or the initiation or threatening of any proceeding for such
purpose;

(v)          the happening of any event that requires the Company to make
changes in the Shelf Registration Statement or the Prospectus in order that the
Shelf Registration Statement or the Prospectus neither contains an untrue
statement of a material fact nor omits to state a material fact required to be
stated therein or necessary to make the statements therein (in the case of the
Prospectus, in light of the circumstances under which they were made) not
misleading; and

(vi)         the occurrence or existence of any pending corporate development or
other similar event with respect to the Company or a public filing with the
Commission that, in the reasonable discretion of the Company, makes it
appropriate to defer the filing of the Shelf Registration Statement or suspend
the availability of a Shelf Registration Statement and the related Prospectus.

The Company shall be entitled to exercise its right under this Section 2(b) to
defer the filing of or suspend the availability of the Shelf Registration
Statement and any Prospectus upon the occurrence of any event contemplated by
clauses (ii) through (vi) above, without incurring or accruing any obligation to
pay Additional Interest pursuant to Section 5, for one or more periods not to
exceed an aggregate of 30 days in any 3-month period or an aggregate of 60 days
in any 12-month period (such period during which the availability of the
Registration Statement and any Prospectus is suspended being a “Suspension
Period”).

(c)          The Company shall use its commercially reasonable efforts to obtain
the withdrawal at the earliest possible time, of any order suspending the
effectiveness of the Shelf Registration Statement.

(d)          The Company shall furnish to each Holder of Securities included
within the coverage of the Shelf Registration Statement, without charge, at
least one copy of the Shelf Registration Statement and any post-effective
amendment thereto, including financial statements and schedules, and, if the
Holder so requests in writing, all exhibits thereto (including those, if any,
incorporated by reference); provided that the Company shall have no obligation
to furnish to any such Holder any document that is available on the Commission’s
EDGAR system.

(e)          The Company shall, during the Shelf Registration Period, deliver to
each Holder of Securities included within the coverage of the Shelf Registration
Statement, without

 

- 4 -

 

--------------------------------------------------------------------------------

 

charge, as many copies of the Prospectus (including each preliminary prospectus)
included in the Shelf Registration Statement and any amendment or supplement
thereto as such person may reasonably request. The Company consents, subject to
the provisions of this Agreement, to the use of the Prospectus or any amendment
or supplement thereto by each of the Notice Holders in connection with the
offering and sale of the Securities covered by the Prospectus, or any amendment
or supplement thereto, included in the Shelf Registration Statement.

(f)           Prior to any public offering of the Securities pursuant to the
Shelf Registration Statement, the Company shall use its commercially reasonable
efforts to register or qualify or cooperate with the Notice Holders included
therein and their respective counsel in connection with the registration or
qualification of the Securities for offer and sale under the securities or “blue
sky” laws of such states of the United States as any Notice Holder reasonably
requests in writing and do any and all other acts or things necessary or
advisable to enable the disposition in such jurisdictions of the Securities
covered by such Registration Statement; provided, however, that the Company
shall not be required to (i) qualify generally to do business in any
jurisdiction where it is not then so qualified or (ii) take any action which
would subject it to general service of process or to taxation in any
jurisdiction where it is not then so subject.

(g)          Subject to the terms of the Indenture, the Company shall cooperate
with the Notice Holders to facilitate the timely preparation and delivery of
certificates representing the Securities to be sold pursuant to any Registration
Statement free of any restrictive legends and in such denominations and
registered in such names as the Holders may request a reasonable period of time
prior to sales of the Securities pursuant to the Shelf Registration Statement.

(h)          Upon the occurrence of any Material Event during the period for
which the Company is required to maintain an effective Shelf Registration
Statement, the Company shall, as promptly as practicable, prepare and file, if
necessary pursuant to applicable law, a post-effective amendment to the Shelf
Registration Statement or an amendment or supplement to the Prospectus and any
other required document that would be incorporated by reference into such shelf
Registration Statement and Prospectus so that, as thereafter delivered to
Holders or purchasers of the Securities, the Shelf Registration Statement, the
Prospectus and documents incorporated therein will not contain an untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading. If the Company
provides a Deferral Notice to the Holders to suspend the use of the Prospectus,
Holders shall suspend use of such Prospectus, and the two-year period of
effectiveness of the Shelf Registration Statement provided for in Section 1(b)
above shall be extended by the number of days from and including the date of the
giving of such notice to and including the date when the Initial Purchasers and
the Holders shall have been advised by the Company that the Prospectus may be
used or have received such amended or supplemented prospectus pursuant to this
Section 2(h).

(i)           Not later than the effective date of the Shelf Registration
Statement, the Company will provide CUSIP numbers for the Notes and the Common
Stock registered under the Shelf Registration Statement, and, subject to the
terms of the Indenture, provide the Trustee with printed certificates for such
Notes, in a form eligible for deposit with The Depository Trust Company.

 

- 5 -

 

--------------------------------------------------------------------------------

 

(j)           The Company will comply with all rules and regulations of the
Commission to the extent and so long as they are applicable to the Shelf
Registration and will make generally available to its security holders (or
otherwise provide in accordance with Section 11(a) of the Securities Act) an
earnings statement satisfying the provisions of Section 11(a) of the Securities
Act, no later than 45 days after the end of a 12-month period (or 90 days, if
such period is a fiscal year) beginning with the first month of the Company’s
first fiscal quarter commencing after the effective date of the Shelf
Registration Statement, which statement shall cover such 12-month period.

(k)          The Company shall cause the Indenture to be qualified under the
Trust Indenture Act of 1939, as amended (the “Trust Indenture Act”), in a timely
manner and containing such changes, if any, as shall be necessary for such
qualification. In the event that such qualification would require the
appointment of a new trustee under the Indenture, the Company shall appoint a
new trustee thereunder pursuant to the applicable provisions of the Indenture.

(l)           The Company may require each Holder of Securities to be sold
pursuant to the Shelf Registration Statement to furnish to the Company all such
information regarding the Holder and the distribution of the Securities as the
Company may from time to time reasonably require for inclusion in the Shelf
Registration Statement, and the Company may exclude from such registration the
Securities of any Holder that fails to furnish such information within a
reasonable time after receiving such request. Each Holder agrees, by acquisition
of the Securities, to be bound by and to comply in all respects with its
obligations as a Holder under this Agreement and that no Holder of Securities
shall be entitled to have the Securities held by it covered by the Shelf
Registration Statement or to sell any of such Securities pursuant to the Shelf
Registration Statement or to receive a Prospectus relating thereto, unless such
Holder has furnished the Company with a Notice and Questionnaire as required in
accordance with Section 1(d) (including all information required to be included
in such Notice and Questionnaire) and the information set forth in the next
sentence. Each Notice Holder agrees promptly to furnish to the Company all
information required to be disclosed in order to make the information previously
furnished to the Company by such Notice Holder not misleading and any other
information regarding such Notice Holder and the distribution of such Securities
as may be required to be disclosed in the Shelf Registration Statement under
applicable law or pursuant to comments of the Commission or as the Company may
reasonably request.

(m)         The Company shall enter into such customary agreements (including,
if requested, an underwriting agreement in customary form) and take all such
other action, if any, as any Holder shall reasonably request in order to
facilitate the disposition of the Securities pursuant to the Shelf Registration.

(n)          The Company shall (i) make reasonably available for inspection by
the Holders, any underwriter participating in any disposition pursuant to the
Shelf Registration Statement and any attorney, accountant or other agent
retained by the Holders or any such underwriter all relevant financial and other
records, pertinent corporate documents and properties of the Company and (ii)
cause the Company’s officers, directors, employees, accountants and auditors to
supply all relevant information reasonably requested by the Holders or any such
underwriter, attorney, accountant or agent in connection with the Shelf
Registration Statement, in

 

- 6 -

 

--------------------------------------------------------------------------------

 

each case, as shall be reasonably necessary to enable such persons, to conduct a
reasonable investigation within the meaning of Section 11 of the Securities Act;
provided, however, that the foregoing inspection and information gathering shall
be coordinated on behalf of the Holders by one counsel designated by and on
behalf of the Holders as described in Section 3 hereof.

(o)          The Company, if requested by any Notice Holder covered by the Shelf
Registration Statement, shall cause (i) its counsel to deliver an opinion and
updates thereof relating to the Securities in customary form addressed to such
Notice Holders and the managing underwriters, if any, thereof and dated, in the
case of the initial opinion, the effective date of such Shelf Registration
Statement (it being agreed that the matters to be covered by such opinion shall
include, without limitation, the good standing of the Company and its
subsidiaries; the qualification of the Company and its subsidiaries to transact
business as foreign corporations; the due authorization, execution and delivery
of the relevant agreement of the type referred to in Section 2(m) hereof; the
due authorization, execution, authentication and issuance, and the validity and
enforceability, of the Securities; the absence of governmental approvals
required to be obtained in connection with the Shelf Registration Statement, the
offering and sale of the applicable Securities, or any agreement of the type
referred to in Section 2(m) hereof; the compliance as to form of the Shelf
Registration Statement and any documents incorporated by reference therein and
of the Indenture with the requirements of the Securities Act and the Trust
Indenture Act, respectively; and a separate letter to such counsel’s knowledge
as of the date of the opinion and as of the effective date of the Shelf
Registration Statement or most recent post-effective amendment thereto, as the
case may be regarding the absence from the Shelf Registration Statement and the
Prospectus included therein, as then amended or supplemented, and from any
documents incorporated by reference therein of an untrue statement of a material
fact or the omission to state therein a material fact required to be stated
therein or necessary to make the statements therein not misleading (in the case
of any such documents, in the light of the circumstances existing at the time
that such documents were filed with the Commission under the Exchange Act);
(ii) its officers to execute and deliver all customary documents and
certificates and updates thereof requested by any underwriters of the applicable
Securities (including a certificate as to the absence of material legal or
governmental proceedings involving the Company and its subsidiaries, to the
knowledge of the officer executing such certificate) and (iii) its independent
registered public accounting firm and the independent registered public
accounting firm with respect to any other entity for which financial information
is provided in the Shelf Registration Statement to provide to the Notice Holders
and any underwriter therefor a comfort letter in customary form and covering
matters of the type customarily covered in comfort letters in connection with
primary underwritten offerings, subject to receipt of appropriate documentation
as contemplated, and only if permitted, by Statement of Auditing Standards
No. 72.

(p)          In the event that any broker-dealer registered under the Exchange
Act shall underwrite any Securities or participate as a member of an
underwriting syndicate or selling group or "assist in the distribution" (within
the meaning of the Conduct Rules (the "Rules") of the National Association of
Securities Dealers, Inc. ("NASD")) thereof, whether as a Holder of such
Securities or as an underwriter, a placement or sales agent or a broker or
dealer in respect thereof, or otherwise, the Company will assist such
broker-dealer in complying with the requirements of such Rules, including,
without limitation, by (i) if such Rules, including Rule 2720, shall so require,
engaging a "qualified independent underwriter" (as defined in Rule 2720)

 

- 7 -

 

--------------------------------------------------------------------------------

 

to participate in the preparation of the Shelf Registration Statement relating
to such Securities, to exercise usual standards of due diligence in respect
thereto and, if any portion of the offering contemplated by such Shelf
Registration Statement is an underwritten offering or is made through a
placement or sales agent, to recommend the yield of such Securities, (ii)
indemnifying any such qualified independent underwriter to the extent of the
indemnification of underwriters provided in Section 5 hereof and (iii) providing
such information to such broker-dealer as may be required in order for such
broker-dealer to comply with the requirements of the Rules

(q)          The Company shall use its commercially reasonable efforts to take
all other steps necessary to effect the registration of the Securities covered
by the Shelf Registration Statement contemplated hereby.

 

3.

Registration Expenses.

(a)          All expenses incident to the Company’s performance of and
compliance with this Agreement will be borne by the Company, regardless of
whether a Shelf Registration Statement is ever filed or becomes effective,
including without limitation, (i) all registration and filing fees and expenses;
(ii) all fees and expenses of compliance with federal securities and state “blue
sky” or securities laws; (iii) all expenses of printing (including printing
certificates for the Securities to be issued and printing of Prospectuses),
messenger and delivery services and telephone; (iv) all fees and disbursements
of counsel for the Company; (v) all application and filing fees in connection
with listing the Securities on a national securities exchange or automated
quotation system pursuant to the requirements hereof; and (vi) all fees and
disbursements of any independent registered public accounting firm referred to
in Section 2(o) (including the expenses of any special audit and comfort letters
required by or incident to such performance). The Company will bear its internal
expenses (including, without limitation, all salaries and expenses of its
officers and employees performing legal or accounting duties), the expenses of
any annual audit and the fees and expenses of any person, including special
experts, retained by the Company.

(b)          In connection with the Shelf Registration Statement required by
this Agreement, the Company will reimburse the Notice Holders of Securities
covered by the Shelf Registration Statement, for the reasonable fees and
disbursements of not more than one counsel, designated by the Notice Holders of
a majority in aggregate principal amount of the Securities covered by the Shelf
Registration Statement (provided that Notice Holders of Common Stock issued upon
the conversion of the Notes shall be deemed to be Notice Holders of the
aggregate principal amount of Notes from which such Common Stock was converted)
to act as counsel for the Notice Holders in connection therewith.

 

4.

Indemnification.

(a)          The Company agrees to indemnify and hold harmless each Notice
Holder and each person, if any, who controls such Notice Holder within the
meaning of the Securities Act or the Exchange Act (each Notice Holder and such
controlling persons are referred to collectively as the “Notice Holder
Indemnified Parties”) from and against any losses, claims, damages or
liabilities, joint or several, or any actions in respect thereof (including, but
not limited to, any losses, claims, damages, liabilities or actions relating to
purchases and sales of the

 

- 8 -

 

--------------------------------------------------------------------------------

 

Securities) to which each Notice Holder Indemnified Party may become subject
under the Securities Act, the Exchange Act or otherwise, insofar as such losses,
claims, damages, liabilities or actions arise out of or are based upon any
untrue statement or alleged untrue statement of a material fact contained in the
Shelf Registration Statement or Prospectus including any document incorporated
by reference therein or in any amendment or supplement thereto or in any
preliminary prospectus or any issuer free-writing prospectus (as defined in Rule
433 under the Securities Act) (a “FWP”), in any “issuer information” (as defined
in Rule 433 under the Securities Act) of the Company, which issuer information
is required to be, or is, filed with the Commission, or any Prospectus together
with any combination of one or more FWPs, if any, related to any such
registration or in any filing prepared or executed by the Company (or based upon
written information furnished by or on behalf of the Company expressly for use
in such filing) in connection with the qualification of the offering under the
securities or other “blue sky” laws of any jurisdiction in which Registrable
Securities are offered (“Blue Sky Filing”), relating to the Shelf Registration,
or arise out of, or are based upon, the omission or alleged omission to state
therein a material fact required to be stated therein or necessary to make the
statements therein not misleading, and shall reimburse, as incurred, the Notice
Holder Indemnified Parties for any legal or other expenses reasonably incurred
by the Notice Holder Indemnified Parties in connection with investigating or
defending any such loss, claim, damage, liability or action in respect thereof;
provided, however, that the Company shall not be liable in any such case to the
extent that such loss, claim, damage or liability arises out of or is based upon
any untrue statement or alleged untrue statement or omission or alleged omission
made in the Shelf Registration Statement or Prospectus or in any amendment or
supplement thereto or in any preliminary prospectus or FWP or in any issuer
information relating to the Shelf Registration (i) in reliance upon and in
conformity with written information pertaining to such Notice Holder and
furnished to the Company by or on behalf of such Notice Holder specifically for
inclusion therein or (ii) so made in the Prospectus used by such Notice Holder
after such time as the Company has advised such Notice Holder of such untrue
statement or omission or alleged untrue statement or omission and that the
filing of a post-effective amendment or supplement thereto was required until
such time as such post-effective amendment or supplement is so filed; provided
further, however, that this indemnity agreement will be in addition to any
liability which the Company may otherwise have to such Notice Holder Indemnified
Party. The Company shall also indemnify underwriters, their officers and
directors and each person who controls such underwriters within the meaning of
the Securities Act or the Exchange Act to the same extent as provided above with
respect to the indemnification of the Notice Holders of the Securities if
requested by such Notice Holders. Such indemnity shall remain in full force and
effect regardless of any investigation made by or on behalf of any Notice Holder
Indemnified Party and shall survive the transfer of securities by such Holder or
underwriter and any termination of this Agreement.

(b)          Each Notice Holder, severally and not jointly, will, if the
securities held by it are included in Shelf Registration Statement, indemnify
and hold harmless the Company and each person, if any, who controls the Company
within the meaning of the Securities Act or the Exchange Act (each a “Company
Indemnified Party”) from and against any losses, claims, damages or liabilities
or any actions in respect thereof, to which the Company Indemnified Party may
become subject under the Securities Act, the Exchange Act or otherwise, insofar
as such losses, claims, damages, liabilities or actions arise out of or are
based upon (i) (A) any untrue statement or alleged untrue statement of a
material fact contained in the Shelf Registration

 

- 9 -

 

--------------------------------------------------------------------------------

 

Statement or in any amendment thereto or (B) the omission or alleged omission to
state therein a material fact necessary to make the statements therein not
misleading or (ii) (A) any untrue statement or alleged untrue statement of a
material fact contained in the prospectus or supplement thereto or in any
preliminary prospectus relating to the Shelf Registration, or (B) the omission
or alleged omission to state therein a material fact necessary to make the
statements therein, not misleading, but in each case only to the extent that the
untrue statement or omission or alleged untrue statement or omission was made in
reliance upon and in conformity with written information pertaining to such
Notice Holder and furnished to the Company by or on behalf of such Notice Holder
specifically for inclusion therein; and, subject to the limitations set forth
immediately preceding this clause and Section 4(c) hereof, shall reimburse, as
incurred, the Company for any legal or other expenses reasonably incurred by the
Company Indemnified Party in connection with investigating or defending any such
loss, claim, damage, liability or action in respect thereof; provided, however,
that the aggregate amount which any such Notice Holder shall be required to pay
pursuant to this Section 4 shall in no event be greater than the amount of the
net proceeds received by such Notice Holder upon the sale of the Securities
pursuant to the Shelf Registration Statement or Prospectus giving rise to such
claims less all amounts previously paid by such Notice Holder with respect to
any such claims. This indemnity agreement will be in addition to any liability
which such Notice Holder may otherwise have to the Company Indemnified Party.
Such indemnity shall survive the transfer of securities by such Notice Holder
and any termination of this Agreement.

(c)          Promptly after receipt by an indemnified party under this Section 4
of notice of the commencement of any action, claim or proceeding (including a
governmental investigation), such indemnified party will, if a claim in respect
thereof is to be made against the indemnifying party under this Section 4,
notify the indemnifying party of the commencement thereof; but the failure to
notify the indemnifying party shall not relieve the indemnifying party from any
liability that it may have under subsection (a) or (b) above except to the
extent that it has been materially and actually prejudiced by such failure;
provided further that the failure to notify the indemnifying party shall not
relieve it from any liability that it may have to an indemnified party otherwise
than under subsection (a) or (b) above (it being understood that this sentence
is not intended to modify or alter in any way the rights of the indemnified
party or the obligations of the indemnifying party with respect to such other
liability). In case any such action, claim or proceeding is brought against any
indemnified party, and it notifies the indemnifying party of the commencement
thereof, the indemnifying party will be entitled to participate therein and, to
the extent that it may wish, jointly with any other indemnifying party similarly
notified, to assume the defense thereof, with counsel reasonably satisfactory to
such indemnified party (who shall not, except with the consent of the
indemnified party, which consent shall not be unreasonably withheld or delayed,
be counsel to the indemnifying party), and after notice from the indemnifying
party to such indemnified party of its election so to assume the defense thereof
the indemnifying party will not be liable to such indemnified party under this
Section 4 for any legal or other expenses, other than reasonable costs of
investigation, subsequently incurred by such indemnified party in connection
with the defense thereof. It is understood and agreed that the indemnifying
party shall not, in connection with any proceeding or related proceeding in the
same jurisdiction, be liable for the fees and expenses of more than one separate
firm (in addition to any reasonably necessary local counsel) for all indemnified
parties, and that all such reasonable fees and expenses shall be paid or
reimbursed as they are incurred. Any such separate firm for the Notice Holder
Indemnified Parties shall be designated in

 

- 10 -

 

--------------------------------------------------------------------------------

 

writing by the Notice Holder Indemnified Parties and any such separate firm for
the Company Indemnified Parties shall be designated in writing by the Company.
The indemnifying party shall not be liable for any settlement effected without
its written consent unless (i) such settlement is entered into in good faith by
the indemnified party more than 45 days after receipt by such indemnifying party
of written notice of the proposed settlement, (ii) such indemnifying party shall
have received notice of the terms of such settlement at least 30 days prior to
such settlement being entered into and (iii) such indemnifying party shall not
have reimbursed such indemnified party for any fees and expenses for which the
indemnified party is entitled to and has requested indemnification hereunder
prior to the date of such settlement. No indemnifying party shall, without the
prior written consent of the indemnified party, which consent shall not be
unreasonably withheld or delayed, effect any settlement of any pending or
threatened action in respect of which any indemnified party is or could have
been a party and indemnity could have been sought hereunder by such indemnified
party unless such settlement (i) includes an unconditional release of such
indemnified party from all liability on any claims that are the subject matter
of such action, (ii) does not include a statement as to or an admission of
fault, culpability or a failure to act by or on behalf of any indemnified party
and (iii) does not provide for any action on the part of any indemnified party
other than the payment of money damages which are to be paid in full by the
indemnifying party.

(d)          If the indemnification provided for in this Section 4 is
unavailable or insufficient to hold harmless an indemnified party under
subsections (a) or (b) above, then each indemnifying party shall contribute to
the amount paid or payable by such indemnified party as a result of the losses,
claims, damages or liabilities (or actions in respect thereof) referred to in
subsection (a) or (b) above in such proportion as is appropriate to reflect the
relative fault of the indemnifying party or parties on the one hand and the
indemnified party on the other in connection with the statements, omissions or
actions that resulted in such losses, claims, damages or liabilities (or actions
in respect thereof) as well as any other relevant equitable considerations. The
relative fault of the parties shall be determined by reference to, among other
things, whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to information
supplied by the Company on the one hand or such Notice Holder or such other
indemnified party, as the case may be, on the other, and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such statement, omission or action. The amount paid by an indemnified party as a
result of the losses, claims, damages or liabilities referred to in the first
sentence of this subsection (d) shall be deemed to include any legal or other
expenses reasonably incurred by such indemnified party in connection with
investigating or defending any proceeding, action or claim which is the subject
of this subsection (d). Notwithstanding any other provision of this Section
4(d), the Notice Holders shall not be required to contribute any amount in
excess of the amount by which the net proceeds received by such Notice Holders
from the sale of the Securities pursuant to the Shelf Registration Statement
exceeds the amount of damages which such Notice Holders have otherwise been
required to pay by reason of such untrue or alleged untrue statement or omission
or alleged omission. No person guilty of fraudulent misrepresentation (within
the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any person who was not guilty of such fraudulent
misrepresentation. For purposes of this paragraph (d), each person, if any, who
controls such indemnified party within the meaning of the Securities Act or the
Exchange Act shall have the same rights to contribution as such indemnified
party and each person, if any, who controls the Company within the

 

- 11 -

 

--------------------------------------------------------------------------------

 

meaning of the Securities Act or the Exchange Act shall have the same rights to
contribution as the Company.

(e)          The agreements contained in this Section 4 shall survive the sale
of the Securities pursuant to the Shelf Registration Statement and shall remain
in full force and effect, regardless of any termination or cancellation of this
Agreement or any investigation made by or on behalf of any indemnified party.

 

5.

Additional Interest Under Certain Circumstances.

(a)          The Company shall pay additional interest (the “Additional
Interest”) to the holders of Transfer Restricted Securities as follows if any of
the following events occur (each such event in clauses (i) through (iii) below a
“Registration Default”):

(i)           the Shelf Registration Statement has not been filed with the
Commission by the ninetieth (90th) day after the Closing Date;

(ii)          the Shelf Registration Statement has not been declared effective
by the Commission by the one hundred and eightieth (180th) day after the Closing
Date; or

(iii)        the Shelf Registration Statement is declared effective by the
Commission but (A) the Shelf Registration Statement thereafter ceases to be
effective or (B) the Shelf Registration Statement or the Prospectus ceases to be
usable in connection with resales of Transfer Restricted Securities (as defined
below) during the periods specified herein because (1) any event occurs as a
result of which the Prospectus forming part of such Shelf Registration Statement
would include any untrue statement of a material fact or omit to state any
material fact necessary to make the statements therein in the light of the
circumstances under which they were made not misleading, (2) it shall be
necessary to amend such Shelf Registration Statement or supplement the related
prospectus, to comply with the Securities Act or the Exchange Act or the
respective rules thereunder or (3) such Shelf Registration Statement has expired
before a replacement Shelf Registration Statement has become effective.

Each of the foregoing will constitute a Registration Default whatever the reason
for any such event and whether it is voluntary or involuntary or is beyond the
control of the Company or pursuant to operation of law or as a result of any
action or inaction by the Commission.

The Company shall pay Additional Interest to the Holders of the Notes that are
Transfer Restricted Securities over and above the interest set forth in the
title of the Notes from and including the date on which any such Registration
Default shall occur to but excluding the date on which all such Registration
Defaults have been cured; provided, that in no event shall the Company be
obligated to pay Additional Interest following the expiration of the Shelf
Registration Period; and provided further, however, that no such Additional
Interest shall accrue for or during any Suspension Period. Additional Interest
will accrue at a rate of (a) 0.25% (one quarter of one percent) of the principal
amount of such Notes per annum to and including the 90th day following the
occurrence of such Registration Default and (b) 0.50% (one half of one percent)
of the principal amount of such Notes per annum from and after the 91st day
following such Registration Default (such interest rates pursuant to clauses (a)
and (b), the “Additional

 

- 12 -

 

--------------------------------------------------------------------------------

 

Interest Rate”) No additional interest will accrue on any shares of Common Stock
into which Notes have been converted.

(b)          A Registration Default referred to in Section 5(a)(iii) hereof
shall be deemed not to have occurred and be continuing in relation to the Shelf
Registration Statement or the related Prospectus if (i) such Registration
Default has occurred solely as a result of (x) the filing of a post-effective
amendment to the Shelf Registration Statement to incorporate annual audited
financial information with respect to the Company where such post-effective
amendment is not yet effective and needs to be declared effective to permit
Notice Holders to use the related Prospectus or (y) other material events with
respect to the Company that would need to be described in such Shelf
Registration Statement or the related Prospectus and (ii) in the case of clause
(y), the Company is proceeding promptly and in good faith to amend or supplement
the Shelf Registration Statement and related Prospectus to describe such events;
provided, however, that in any case if such Registration Default occurs for a
continuous period in excess of 30 days, Additional Interest shall be payable in
accordance with the above paragraph from the day such Registration Default
occurs until such Registration Default is cured but in no event shall Additional
Interest accrue for or during any Suspension Period.

(c)          Any amounts of Additional Interest due pursuant to Section 5(a)
will be payable in cash semiannually in arrears on November 15 and May 15 (each,
an “Interest Payment Date”) to Holders of record of the applicable Notes on the
preceding November 1 and May 1. The amount of Additional Interest will be
determined by multiplying the Additional Interest Rate by the principal amount
of the applicable Notes, further multiplied by a fraction, the numerator of
which is the number of days such Additional Interest Rate was applicable during
such period (determined on the basis of a 360 day year comprised of twelve
30-day months), and the denominator of which is 360. If a Holder converts its
Notes, all Additional Interest, if any, that has accrued since the Interest
Payment Date last preceding the date of conversion will be deemed to be paid in
full upon such conversion, and no separate payment will be made by the Company
upon conversion on account of such Additional Interest.

(d)          “Transfer Restricted Securities” means each Security until (i) the
date on which such Security has been effectively registered under the Securities
Act and disposed of in accordance with the Shelf Registration Statement or (ii)
the date on which such Security is distributed to the public pursuant to Rule
144 under the Securities Act or assuming for this purpose that the Holder
thereof is not an affiliate of the Company, is saleable pursuant to Rule 144(k)
under the Securities Act.

6.            Rules 144 and 144A. The Company shall use its best efforts to file
the reports required to be filed by it under the Securities Act and the Exchange
Act in a timely manner and, if at any time the Company is not required to file
such reports, it will, upon the request of any Holder, make publicly available
other information so long as necessary to permit sales of their securities
pursuant to Rules 144 and 144A. The Company covenants that it will take such
further action as any Holder may reasonably request, all to the extent required
from time to time to enable such Holder to sell Transfer Restricted Securities
without registration under the Securities Act within the limitation of the
exemptions provided by Rules 144 and 144A (including the requirements of
Rule 144A(d)(4)). Upon the request of any Holder, the Company shall deliver to
such Holder a written statement as to whether it has complied with such

 

- 13 -

 

--------------------------------------------------------------------------------

 

requirements. Notwithstanding the foregoing, nothing in this Section 6 shall be
deemed to require the Company to register any of its securities pursuant to the
Exchange Act.

7.            Underwritten Registrations.  If any of the Transfer Restricted
Securities covered by the Shelf Registration are to be sold in an underwritten
offering, the investment banker or investment bankers and manager or managers
that will administer the offering (“Managing Underwriters”) will be selected by
the Holders of a majority in aggregate principal amount of such Transfer
Restricted Securities to be included in such offering (provided that Holders of
Common Stock issued upon conversion of the Notes shall not be deemed Holders of
Common Stock, but shall be deemed to be Holders of the aggregate principal
amount of Notes from which such Common Stock was converted).

No person may participate in any underwritten registration hereunder unless such
person (i) agrees to sell such person’s Transfer Restricted Securities on the
basis reasonably provided in any underwriting arrangements approved by the
persons entitled hereunder to approve such arrangements and (ii) completes and
executes all questionnaires, powers of attorney, indemnities, underwriting
agreements and other documents reasonably required under the terms of such
underwriting arrangements.

 

8.

Miscellaneous.

(a)          Remedies. The Company acknowledges and agrees that any failure by
the Company to comply with its obligations under Section 1 hereof may result in
material irreparable injury to the Holders for which there is no adequate remedy
at law, that it will not be possible to measure damages for such injuries
precisely and that, in the event of any such failure, any Holder may obtain such
relief as may be required to specifically enforce the Company's obligations
under Sections 1 hereof. The Company further agrees to waive the defense in any
action for specific performance that a remedy at law would be adequate.

(b)          Amendments and Waivers.  The provisions of this Agreement may not
be amended, modified or supplemented, and waivers or consents to departures from
the provisions hereof may not be given, except by the Company and the written
consent of the Holders of a majority in principal amount of the Securities
affected by such amendment, modification, supplement, waiver or consents
(provided that Holders of Common Stock issued upon conversion of Notes shall not
be deemed Holders of Common Stock, but shall be deemed to be Holders of the
aggregate principal amount of Notes from which such Common Stock was converted).
Without the consent of the Holder of the Notes, however, no modification may
change the provisions relating to the payment of Additional Interest.

(c)          Notices.  All notices and other communications provided for or
permitted hereunder shall be made in writing by hand delivery, first-class mail,
facsimile transmission, or air courier which guarantees overnight delivery:

(1)          if to a Holder that is not a Notice Holder, at the most current
address given by such Holder to the Company.

(2)          if to a Notice Holder, at the most current address given by such
Notice Holder to the Company in a Notice and Questionnaire or any amendment
thereto.

 

- 14 -

 

--------------------------------------------------------------------------------

 

 

(3)

if to the Company, at its address as follows:

C&D Technologies, Inc.

1400 Union Meeting Road

Blue Bell, PA 19422-0858

Fax No.: (215) 619-7816

Attention: General Counsel

with a copy to:

Duane Morris LLP

30 South 17th Street

Philadelphia, PA 19103-4196

Fax No.: (215) 979-1020

Attention: Thomas G. Spencer, Esq.

All such notices and communications shall be deemed to have been duly given: at
the time delivered by hand, if personally delivered; three business days after
being deposited in the mail, postage prepaid, if mailed; when receipt is
acknowledged by recipient’s facsimile machine operator, if sent by facsimile
transmission; and on the day delivered, if sent by overnight air courier
guaranteeing next day delivery.

(d)          No Inconsistent Agreements.  The Company has not, as of the date
hereof, entered into, nor shall it, on or after the date hereof, enter into, any
agreement with respect to its securities that is inconsistent with the rights
granted to the Holders herein or otherwise conflicts with the provisions hereof.

(e)          Successors and Assigns.  This Agreement shall be binding upon the
Company and its successors and assigns.

(f)           Counterparts.  This Agreement may be executed in any number of
counterparts and by the parties hereto in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.

(g)          Headings.  The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.

(h)          Governing Law.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO
PRINCIPLES OF CONFLICTS OF LAWS. By the execution and delivery of this
Agreement, the parties hereto submit to the nonexclusive jurisdiction of any
federal or state court in the State of New York.

(i)           Waiver of Jury Trial. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR

 

- 15 -

 

--------------------------------------------------------------------------------

 

INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT.

(j)           Severability.  If any one or more of the provisions contained
herein, or the application thereof in any circumstance, is held invalid, illegal
or unenforceable, the validity, legality and enforceability of any such
provision in every other respect and of the remaining provisions contained
herein shall not be affected or impaired thereby.

(k)          Securities Held by the Company.  Whenever the consent or approval
of Holders of a specified percentage of principal amount of Securities is
required hereunder, Securities held by the Company or its affiliates (other than
subsequent Holders of Securities if such subsequent Holders are deemed to be
affiliates solely by reason of their holdings of such Securities) shall not be
counted in determining whether such consent or approval was given by the Holders
of such required percentage.

(l)           Third Party Beneficiaries. The Holders shall be third party
beneficiaries to the agreements made hereunder between the Company, on the one
hand, and the Purchasers, on the other hand, and shall have the right to enforce
such agreements directly to the extent they may deem such enforcement necessary
or advisable to protect their rights or the rights of Holders hereunder.

If the foregoing is in accordance with your understanding of our agreement,
please sign and return to the Company a counterpart hereof, whereupon this
instrument, along with all counterparts, will become a binding agreement among
the several Purchasers and the Company in accordance with its terms.

Very truly yours,

 

C&D TECHNOLOGIES, INC.

 

 

By:

____________________________
Name:
Title:




 

 

- 16 -

 

--------------------------------------------------------------------------------

 

The foregoing Registration

Rights Agreement is hereby confirmed

and accepted as of the date first

above written.

PURCHASER

 

Name:

___________________________________

 

(Please Print)

 

 

By:

_____________________________

 

 

Name:________________________

 

 

Title:_________________________

 

DM3\402653.6

 

- 17 -

 

--------------------------------------------------------------------------------

 

Schedule I

Purchasers

 

[Name]

[Address]

--------------------------------------------------------------------------------

 

ANNEX A

C&D TECHNOLOGIES, INC.

FORM OF SELLING SECURITYHOLDER NOTICE AND QUESTIONNAIRE

 

The undersigned beneficial holder of 5.50% Convertible Senior Notes due 2026
(the “Notes”) of C&D Technologies, Inc. (the “Company”) and/or common stock,
$0.01 par value per share, issued or issuable upon conversion of the Notes (the
“Registrable Securities”) understands that the Company has filed or intends to
file with the Securities and Exchange Commission (the “Commission”) a
registration statement on Form S-3 (the “Shelf Registration Statement”) for the
registration and resale under Rule 415 of the Securities Act of 1933, as amended
(the “Securities Act”), of the Registrable Securities, in accordance with the
terms of the registration rights agreement, dated as of November 21, 2006 (the
“Registration Rights Agreement”), among the Company and the Purchasers named
therein. A copy of the Registration Rights Agreement is available from the
Company upon request at the address set forth below. All capitalized terms not
otherwise defined herein shall have the meaning ascribed thereto in the
Registration Rights Agreement.

Each beneficial holder of Registrable Securities, including beneficial holders
of Notes convertible into Registrable Securities (each a “beneficial owner”), is
entitled to the benefits of the Registration Rights Agreement. In order to sell,
or otherwise dispose of, any Registrable Securities pursuant to the Shelf
Registration Statement, a beneficial owner of Registrable Securities generally
will be required to be named as a selling securityholder in the related
prospectus, deliver a prospectus to purchasers of Registrable Securities and be
bound by those provisions of the Registration Rights Agreement applicable to
such beneficial owner (including certain indemnification provisions as described
below). Beneficial owners that do not complete this Notice and Questionnaire and
deliver it to the Company as provided below will not be named as selling
securityholders in the prospectus and, therefore, will not be permitted to sell
any Registrable Securities pursuant to the Shelf Registration Statement.
Beneficial owners are required to complete and deliver this Notice and
Questionnaire at least one business day prior to the filing of the Shelf
Registration Statement so that such beneficial owners may be named as selling
securityholders in the related prospectus at the time of effectiveness. The
Company has agreed to pay additional amounts pursuant to the Registration Rights
Agreement under certain circumstances set forth therein.

Certain legal consequences arise from being named as a selling securityholder in
the Shelf Registration Statement and the related prospectus. Accordingly,
holders and beneficial owners of Registrable Securities are advised to consult
their own securities law counsel regarding the consequences of being named or
not being named as a selling securityholder in the Shelf Registration Statement
and the related prospectus.

NOTICE

The undersigned beneficial owner (the “Selling Securityholder”) of Registrable
Securities hereby gives notice to the Company of its intention to sell or
otherwise dispose of Registrable Securities beneficially owned by it and listed
below in Item 3 (unless otherwise specified under such Item 3) pursuant to the
Shelf Registration Statement. The undersigned, by signing and

 

A-1

 

--------------------------------------------------------------------------------

 

returning this Notice and Questionnaire, understands that it will be bound by
the terms and conditions of this Notice and Questionnaire and the Registration
Rights Agreement.

Pursuant to the Registration Rights Agreement, the undersigned has agreed to
indemnify and hold harmless the Company's directors and officers and each
person, if any, who controls the Company within the meaning of either Section 15
of the Securities Act or Section 20 of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), from and against certain losses arising in
connection with statements concerning the undersigned that are made in the
Company's Shelf Registration Statement or the related prospectus in reliance
upon the information provided in this Notice and Questionnaire.

If the Selling Securityholder transfers all or any portion of the Registrable
Securities listed in Item 3 below after the date on which such information is
provided to the Company, the Selling Securityholder agrees to notify the
transferee(s) at the time of the transfer of its rights and obligations under
this Notice and Questionnaire and the Registration Rights Agreement.

QUESTIONNAIRE

Please respond to every item, even if your response is “none.” If you need more
space for any response, please attach additional sheets of paper. Please be sure
to indicate your name and the number of the item being responded to on each such
additional sheet of paper, and to sign each such additional sheet of paper
before attaching it to this Questionnaire. Please note that you may be asked to
answer additional questions depending on your responses to the following
questions.

If you have any questions about the contents of this Questionnaire or as to who
should complete this Questionnaire, please contact the General Counsel of the
Company at telephone number: (215) 619-2700.

The undersigned hereby provides the following information to the Company and
represents and warrants that such information is accurate and complete:

1.

Your Identity and Background as the Beneficial Owner of the Registrable
Securities.

 

(a)

Your full legal name:

________________________________________________________________

 

(b)

Your business address (including street address) (or residence if no business
address), telephone number and facsimile number:

Address:_______________________________________________________________

______________________________________________________________________

Telephone No.:__________________________________________________________

Fax No.:________________________________________________________________

 

A-2

 

--------------------------------------------------------------------------------

 

 

(c)

Are you a broker-dealer registered pursuant to Section 15 of the Exchange Act?

o Yes.

o No.

 

(d)

If your response to Item 1(c) above is no, are you an “affiliate” of a
broker-dealer registered pursuant to Section 15 of the Exchange Act?

o Yes.

o No.

For the purposes of this Item 1(d), an “affiliate” of a registered broker-dealer
includes any person that directly, or indirectly through one or more
intermediaries, controls, or is controlled by, or is under common control with,
such broker-dealer, and does not include any individuals employed by such
broker-dealer or its affiliates.

 

(e)

Full legal name of person through which you hold the Registrable Securities
(i.e., name of your broker or the DTC participant, if applicable, through which
your Registrable Securities are held):

Name of Broker:____________________________________________________

DTC No.:__________________________________________________________

Contact person:_____________________________________________________

Telephone No.:_____________________________________________________

2.

Your Relationship with the Company.

 

(a)

Have you or any of your affiliates, officers, directors or principal equity
holders (owners of 5% or more of the equity securities of the undersigned) held
any position or office or have you had any other material relationship with the
Company (or its predecessors or affiliates) within the past three years?

o Yes.

o No.

 

(b)

If your response to Item 2(a) above is yes, please state the nature and duration
of your relationship with the Company:

_________________________________________________________________

_________________________________________________________________

 

A-3

 

--------------------------------------------------------------------------------

 

3.

Your Interest in the Registrable Securities.

 

(a)

State the type and amount of Registrable Securities beneficially owned by you:

_________________________________________________________________

State the CUSIP No(s). of such Registrable Securities beneficially owned by you:

_________________________________________________________________

 

(b)

Other than as set forth in your response to Item 3(a) above, do you beneficially
own any other securities of the Company?

o Yes.

o No.

 

(c)

If your answer to Item 3(b) above is yes, state the type, the aggregate amount
and CUSIP No. of such other securities of the Company beneficially owned by you:

Type:____________________________________________________________

Aggregate amount:__________________________________________________

CUSIP No.:________________________________________________________

 

(d)

Did you acquire the securities listed in Item 3(a) above in the ordinary course
of business?

o Yes.

o No.

 

(e)

At the time of your purchase of the securities listed in Item 3(a) above, did
you have any agreements or understandings, direct or indirect, with any person
to distribute the securities?

o Yes.

o No.

 

(f)

If your response to Item 3(e) above is yes, please describe such agreements or
understandings:

_________________________________________________________________

_________________________________________________________________

 

A-4

 

--------------------------------------------------------------------------------

 

4.

Nature of your Beneficial Ownership.

 

(a)

Check if the beneficial owner set forth in your response to Item 1(a) is any of
the below:

 

(i)

A reporting company under the Exchange Act. o

 

(ii)

A majority-owned subsidiary of a reporting company under the Exchange Act. o

 

(iii)

A registered investment fund under the 1940 Act. o

 

(b)

If the beneficial owner of the Registrable Securities set forth in your response
to Item I (a) above is a limited partnership, state the names of the general
partner(s) of such limited partnership:

_________________________________________________________________

_________________________________________________________________

 

(i)

With respect to each general partner listed in Item 4(b) above who is not a
natural person and is not publicly-held, name each shareholder (or holder of
partnership interests, if applicable) of such general partner. If any of these
named shareholders are not natural persons or publicly-held entities, please
provide the same information. This process should be repeated until you reach
natural persons or a publicly-held entity.

___________________________________________________________

___________________________________________________________

 

(c)

Name your controlling shareholder(s) (the “Controlling Entity”). If the
Controlling Entity is not a natural person and is not a publicly-held entity,
name each shareholder of such Controlling Entity. If any of these named
shareholders are not natural persons or publicly-held entities, please provide
the same information. This process should be repeated until you reach natural
persons or a publicly-held entity.

 

(i)

(A) Full legal name of Controlling Entity(ies) or natural person(s) who has/have
sole or shared voting or dispositive power over the Registrable Securities:

_________________________________________________________________

_________________________________________________________________

 

A-5

 

--------------------------------------------------------------------------------

 

(B) Business address (including street address) (or residence if no business
address), telephone number and facsimile number of such person(s):

Address:____________________________________________________

___________________________________________________________

Telephone No.:_______________________________________________

___________________________________________________________

Fax No.:____________________________________________________

___________________________________________________________

(C) Name of shareholders:

___________________________________________________________

 

(ii)

(A) Full legal name of Controlling Entity(ies):

___________________________________________________________

(B) Business address (including street address) (or residence if no business
address), telephone number and facsimile number of such person(s):

Address:____________________________________________________

___________________________________________________________

___________________________________________________________

Telephone No.:_______________________________________________

___________________________________________________________

___________________________________________________________

Fax No.:____________________________________________________

___________________________________________________________

___________________________________________________________

 

(iii)

Name of shareholders:

___________________________________________________________

___________________________________________________________

 

A-6

 

--------------------------------------------------------------------------------

 

5.

Plan of Distribution.

Except as set forth below, the undersigned (including its donees or pledgees)
intends to distribute the Registrable Securities listed above in Item 3 pursuant
to the Shelf Registration Statement only as follows (if at all): Such
Registrable Securities may be sold from time to time directly by the undersigned
or, alternatively, through underwriters, broker-dealers or agents. If the
Registrable Securities are sold through underwriters, broker-dealers or agents,
the Selling Securityholder will be responsible for underwriting discounts or
commissions or agents' commissions. Such Registrable Securities may be sold in
one or more transactions at fixed prices, at prevailing market prices at the
time of sale, at varying prices determined at the time of sale or at negotiated
prices. Such sales may be effected in transactions (which may involve block
transactions) (i) on any national securities exchange or quotation service on
which the Registrable Securities may be listed or quoted at the time of sale,
(ii) in the over-the-counter market, or (iii) in transactions otherwise than on
such exchanges or services or in the over-the-counter market. The Selling
Securityholder may pledge or grant a security interest in some or all of the
Registrable Securities owned by it and, if it defaults in the performance of its
secured obligations, the pledgees or secured parties may offer and sell the
Registrable Securities from time to time pursuant to the prospectus. The Selling
Securityholder also may transfer and donate the Registrable Securities in other
circumstances in which case the transferees, donees, pledgees or other
successors in interest will be the selling securityholder for purposes of the
prospectus.

State any exceptions here:

______________________________________________________________________________

______________________________________________________________________________

Note: In no event will such method(s) of distribution take the form of an
underwritten offering of the Registrable Securities without the prior written
agreement of the Company.

The undersigned acknowledges its obligation to comply with the provisions of the
Exchange Act and the rules thereunder relating to stock manipulation,
particularly Regulation M thereunder (or any successor rules or regulations), in
connection with any offering of Registrable Securities pursuant to the
Registration Rights Agreement. The undersigned agrees that neither it nor any
person acting on its behalf will engage in any transaction in violation of such
provisions.

The undersigned beneficial owner and selling securityholder hereby acknowledges
its obligations under the Registration Rights Agreement to indemnify and hold
harmless certain persons as set forth therein. Pursuant to the Registration
Rights Agreement, the Company has agreed under certain circumstances to
indemnify the undersigned beneficial owner and selling securityholder against
certain liabilities.

In accordance with the undersigned's obligation under the Registration Rights
Agreement to provide such information as may be required by law for inclusion in
the Shelf Registration Statement, the undersigned agrees to promptly notify the
Company of any inaccuracies or changes in the information provided herein that
may occur subsequent to the date hereof at any time while the Shelf Registration
Statement remains effective.

 

A-7

 

--------------------------------------------------------------------------------

 

All notices to the beneficial owner hereunder and pursuant to the Registration
Rights Agreement shall be made in writing to the undersigned at the address set
forth in Item 1(b) of this Notice and Questionnaire.

By signing below, the undersigned acknowledges that it is the beneficial owner
of the Registrable Securities set forth herein, represents that the information
provided herein is accurate, consents to the disclosure of the information
contained in this Notice and Questionnaire and the inclusion of such information
in the Shelf Registration Statement and the related prospectus. The undersigned
understands that such information will be relied upon by the Company in
connection with the preparation or amendment of the Shelf Registration Statement
and the related prospectus.

Once this Notice and Questionnaire is executed by the undersigned beneficial
owner and received by the Company, the terms of this Notice and Questionnaire,
and the representations and warranties contained herein, shall be binding on,
shall inure to the benefit of and shall be enforceable by the respective
successors, heirs, personal representatives and assigns of the Company and the
undersigned beneficial owner. This Notice and Questionnaire shall be governed in
all respects by the laws of the State of New York, without giving effect to
rules governing the conflict of laws.

IN WITNESS WHEREOF, the undersigned, by authority duly given, has caused this
Notice and Questionnaire to be executed and delivered either in person or by its
duly authorized agent.

NAME OF BENEFICIAL OWNER:

________________________________________

 

(Please Print)

Signature:________________________________

Date:____________________________________

PLEASE RETURN THE COMPLETED AND EXECUTED NOTICE AND

QUESTIONNAIRE TO C&D TECHNOLOGIES, INC. AS FOLLOWS:

C&D Technologies, Inc.

1400 Union Meeting Road

Blue Bell, PA 19422-0858

Attention: General Counsel

 

A-8

 

--------------------------------------------------------------------------------

Exhibit C

Form of Opinion of General Counsel

 

(i)           The Company has been duly incorporated under the laws of the
jurisdiction of its incorporation;

 

(ii)          Each subsidiary of the Company has been duly incorporated or
organized under the laws of the jurisdiction of its incorporation or
organization, with power and authority (corporate and other) to own its
properties and conduct its business as described in the Exchange Act Reports;
and

 

(iii)        All of the issued and outstanding capital stock or other equity
interests of each subsidiary of the Company has been duly authorized and validly
issued and is fully paid and non-assessable; and, except as set forth on the
Disclosure Schedule, the capital stock or other equity interests of each
subsidiary owned by the Company, directly or indirectly through subsidiaries, is
owned free from liens, encumbrances and defects.

 

--------------------------------------------------------------------------------

 

Exhibit D

Form of Lock-Up Agreement

 

 

C&D Technologies, Inc.

 

C&D Technologies, Inc.

1400 Union Meeting Road

Blue Bell, Pennsylvania 19422

 

Ladies and Gentlemen:

 

This Lock-Up Agreement is being delivered to you in connection with the Purchase
Agreement (the “Purchase Agreement”) entered into by C&D Technologies, Inc., a
Delaware corporation (the “Company”), and the purchasers named in Schedule A
thereto (the “Purchasers”), with respect to the private placement (the “Private
Placement”) of the Company’s 5.50% Convertible Senior Notes due 2026 (the
“Offered Securities”). Defined terms not otherwise defined herein shall have the
meanings set forth in the Purchase Agreement.

In order to induce the Purchasers to enter into the Purchase Agreement, the
undersigned agrees that, for a period (the “Lock-Up Period”) beginning on the
date hereof and ending on, and including, the date that is 90 days after the
Closing Date relating to the Private Placement, the undersigned will not,
without the prior written consent of the Representative, (i) sell, offer to
sell, contract or agree to sell, hypothecate, pledge, grant any option to
purchase or otherwise dispose of or agree to dispose of, directly or indirectly,
or file (or participate in the filing of) a registration statement with the
Securities and Exchange Commission (the “Commission”) in respect of, or
establish or increase a put equivalent position or liquidate or decrease a call
equivalent position within the meaning of Section 16 of the Securities Exchange
Act of 1934, as amended, and the rules and regulations of the Commission
promulgated thereunder (the “Exchange Act”) with respect to, any common stock of
the Company (“Common Stock”) or any other securities of the Company that are
substantially similar to Common Stock, or any securities convertible into or
exchangeable or exercisable for, or any warrants or other rights to purchase,
the foregoing, (ii) enter into any swap or other arrangement that transfers to
another, in whole or in part, any of the economic consequences of ownership of
Common Stock or any other securities of the Company that are substantially
similar to Common Stock, or any securities convertible into or exchangeable or
exercisable for, or any warrants or other rights to purchase, the foregoing,
whether any such transaction is to be settled by delivery of Common Stock or
such other securities, in cash or otherwise or (iii) publicly announce an
intention to effect any transaction specified in clause (i) or (ii). The
foregoing sentence shall not apply to (a) bona fide gifts, provided the
recipient thereof agrees in writing to be bound by the terms of this Lock-Up
Agreement or (b) dispositions to any trust for the direct or indirect benefit of
the undersigned and/or the immediate family of the undersigned, provided that
such trust agrees in writing with the Representative to be bound by the terms of
this Lock-Up Agreement. For purposes of this

 

--------------------------------------------------------------------------------

 

paragraph, “immediate family” shall mean the undersigned and the spouse, any
lineal descendent, father, mother, brother or sister of the undersigned.

In addition, the undersigned hereby waives any rights the undersigned may have
to require registration of Common Stock in connection with the filing of a
registration statement under the Registration Rights Agreement. The undersigned
further agrees that, for the Lock-Up Period, the undersigned will not, without
the prior written consent of the Representative, make any demand for, or
exercise any right with respect to, the registration of Common Stock or any
securities convertible into or exercisable or exchangeable for Common Stock, or
warrants or other rights to purchase Common Stock or any such securities.

The undersigned acknowledges that the Purchasers are relying upon the
undersigned’s covenants under this Agreement in agreeing to enter into the
Purchase Agreement, and each Purchaser is an intended third party beneficiary of
this Agreement.

Yours very truly,

 

Name:________________________________

 

 

B-2

 

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

DISCLOSURE SCHEDULE TO THE

PURCHASE AGREEMENT

 

by and between

 

C&D TECHNOLOGIES, INC.

 

and

 

PURCHASERS

 

Dated as of November 15, 2006

 



 


--------------------------------------------------------------------------------



 

 

This Disclosure Schedule has been prepared in connection with the Purchase
Agreement made and entered into on November 15, 2006 by and between C&D
Technologies, Inc., a Delaware corporation, (the “Company”)and several
purchasers named in Schedule A to the Purchase Agreement (the “Purchasers”), and
constitutes the Schedules referred to in the Purchase Agreement. Capitalized
terms used herein and not otherwise defined shall have the respective meanings
ascribed to such terms in the Purchase Agreement.

 

The representations and warranties of the Company in Article 2 of the Purchase
Agreement are made subject to the exceptions and qualifications set forth
herein. The Schedules are qualified in their entirety by reference to specific
provisions of the Purchase Agreement, and are not intended to constitute, and
shall not be construed as constituting, separate representations or warranties
of the Company.

 

The section numbers used herein refer to the Sections in the Purchase Agreement.
Headings and subheadings have been inserted herein for convenience of reference
only and shall not have the effect of amending or changing the express
description hereof as set forth in the Purchase Agreement.

 

The inclusion of any information (including dollar amounts) in any section of
this Disclosure Schedule shall not be deemed to be an admission or
acknowledgment by the Company that such information is required to be listed in
such section or is material to or outside the ordinary course of the business of
the Company, nor shall such information be deemed to establish a standard of
materiality (and the actual standard of materiality may be higher or lower than
the matters disclosed by such information). In addition, matters reflected in
this Disclosure Schedule are not necessarily limited to matters required by the
Agreement to be reflected in the Disclosure Schedule. Such additional matters
are set forth for informational purposes only and do not necessarily include
other matters of a similar nature. The information contained in this Disclosure
Schedule is disclosed solely for purposes of the Purchase Agreement, and no
information contained herein or therein shall be deemed to be an admission by
any party hereto to any third party of any matter whatsoever (including, without
limitation, any violation of applicable Law or breach of contract).

 

The information provided in this Disclosure Schedule is being provided solely
for the purpose of making the disclosures to Purchasers under the Purchase
Agreement. The Company does not assume any responsibility to any person that is
not a party to the Purchase Agreement for the accuracy of any information
herein. The information was not prepared or disclosed with a view to its
potential disclosure to others. Subject to applicable law, this information is
disclosed in confidence for the purposes contemplated in the Purchase Agreement
and is subject to the confidentiality provisions of any other agreements entered
into by the parties. In disclosing this information, the Company expressly does
not waive any attorney-client privilege associated with such information or any
protection afforded by the work-product doctrine with respect to any of the
matters disclosed or discussed herein.

 



 


--------------------------------------------------------------------------------



 

 

Schedules to Article 2 Representations and Warranties of the Company

 

Schedule 2(e) –

C&D Technologies (CPS) LLC was delinquent in filing of annual reports for fiscal
years 2005 and 2006, which have now been filed. Confirmation of status will be
obtained prior to closing.

 

Schedule 2(f) – See Schedule 2(e); also stock pledged under bank loan
agreements:

 

STOCK PLEDGED

Issuer

Percentage of
Interest Pledged

Pledgor

C&D Charter Holdings, Inc.

100%

C&D Technologies, Inc.

C&D International
Investment Holdings Inc.

100%

C&D Technologies, Inc.

C&D Dynamo Corp.

100%

C&D Technologies, Inc.

Datel Holding Corporation

100%

C&D Technologies, Inc.

Dynamo Acquisition Corp.

100%

C&D Technologies, Inc.

Charter Power F.S. Ltd.

65%

C&D Technologies, Inc.

C&D Technologies (Power
Electronics), Ltd.

65%

C&D Technologies, Inc.

C&D Technologies (HK) Ltd.

65%

C&D Technologies, Inc.

C&D Technologies (Italia), S.r.l.

65%

C&D Technologies, Inc.

Shanghai C&D Battery
Company, Ltd.

65%

C&D Technologies, Inc.

C&D Technologies KK

65%

C&D Technologies (Datel), Inc.

C&D Technologies (Datel) GmbH

65%

C&D Technologies (Datel), Inc.

C&D Technologies (Datel) SARL

65%

C&D Technologies (Datel), Inc.

Datel (UK) Ltd.

65%

C&D Technologies (Datel), Inc.

 

 

 


--------------------------------------------------------------------------------



 

 

 

Datel Electronic Technology
(Shanghai) Co. Ltd.

65%

C&D Technologies (Datel), Inc.

C&D Power Systems
(Canada) ULC

65%

C&D Dynamo Corp.

C&D Holdings Limited

65%

C&D International Investment Holdings Inc.

C&D Technologies (Datel), Inc.

100%

Datel Holding Corporation

C&D Technologies (CPS) LLC

100%

C&D Technologies, Inc.

C&D Technologies de
Mexico, S.A., de C.V.

65%

C&D Technologies, Inc.

C&D Technologies Reynosa,
S. de R.L. de C.V.

65%

C&D Technologies, Inc.

 

 

Schedule 2(g) –

The Company’s total capitalization as of October 31, 2006 is set forth below and
is subject to daily fluctuations in the normal course of business.

 

C&D Technologies, Inc.

Capitalization (unaudited)

10/31/2006

 

$m

 

Cash

13.7

 

ABL Revolver

25.6

(As 11/15/06 ABL balance is $34.3 million)

Term Loan

50.0

 

11/05 Convertible

75.0

 

Other Debt

5.5

 

Total Debt

156.1

 

Stockholder’s Equity

112.3

 

Total Capitalization

268.4

 

 

Schedule 2(l) –

The supplemental listing application has been filed with the NYSE and will be
approved prior to closing.

 


--------------------------------------------------------------------------------



 

Schedule 2(z) –

As reported in Note 13, “Employee Benefit Plans”, of the 2006 Form 10-K Notes to
the Consolidated Financial Statements, the accumulated benefit obligation
exceeded the plan assets for C&D’s four domestic pension plans that are subject
to the funding rules of Section 412 of the

 

Code or Section 302 of ERISA. The Current Liability Funded Percentage, as
defined by Section 412 of the Code, for the four domestic pension plans is as
follows:

 

1)

C&D Technologies, Inc. Pension Plan for Salaried Employees = 97.3%

 

2)

Pension Plan for Hourly Employees of C&D Technologies, Inc. = 95.1%

 

3)

Pension Plan for Hourly Employees of C&D Technologies, Inc., of Attica Indiana =
89.6%

4)     Pension Plan for Bargaining Unit Employees of the Dynasty Division of C&D
Technologies, Inc. = 65.4%

 

Note: Current Liability Funding levels were prepared by the Company’s actuary
for the 2006 Plan Year and reported to the Company in August 2006. Levels are
subject to change during the normal course of the administration of the domestic
pension plans.

 

Schedule 2(oo) – As of 11/15/2006;

 

Outstanding stock options: 2,842,623 shares at weighted average exercise per
share of approximately $15.73.

 

Outstanding 5.25% Convertible Notes: approximately 8,854,785 shares issuable
upon conversion at current conversion price of approximately $8.47 per share.

 

Total outstanding shares, assuming full exercise of outstanding stock options
and the full exercise of the 5.25% Convertible Notes: approximately 37,344,850
shares.

 

See also, Note 7, “Shareholder’s Equity”, of the January 31, 2006 Form 10-K
Notes to the Consolidated Financial Statements regarding the Rights Agreement.
The “total outstanding shares” stated above does not include any shares that may
be issued in the future under the Rights Agreement.

 

Schedule 2(qq) – Registration Rights Agreement dated November 21, 2005 with
respect to the 5.25% Convertible Notes.

 

 

C&D TECHNOLOGIES, INC.

 

 

November 15, 2006

By:

 

 

———————————————
James D. Dee, Vice President

 

and General Counsel

 

 

 

 

 

 